 



Exhibit 10.1

EXECUTION COPY

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of May 12, 2005

among

CHICAGO BRIDGE & IRON COMPANY N.V.,

the SUBSIDIARY BORROWERS,

THE INSTITUTIONS FROM TIME TO TIME PARTIES HERETO AS LENDERS

and

JPMORGAN CHASE BANK, N.A.
(successor by merger to Bank One, NA (having its principal office in Chicago,
Illinois)),
as Administrative Agent

and

BANK OF AMERICA, N.A.,
as Syndication Agent

and

BANK OF MONTREAL, WELLS FARGO BANK, N.A., BNP PARIBAS and
THE ROYAL BANK OF SCOTLAND plc,
as Documentation Agents



--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES INC. and BANC OF AMERICA SECURITIES LLC,
as Joint Lead Arrangers and Joint Book Runners



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I: DEFINITIONS
    1            
1.1. Certain Defined Terms
    1  
1.2. Singular/Plural References; Accounting Terms
    27  
1.3. References
    28  
1.4. Supplemental Disclosure
    28  
 
       
ARTICLE II: REVOLVING LOAN FACILITY
    28  
 
       
2.1. Revolving Loans
    28  
(A) Amount of Revolving Loans
    28  
(B) Borrowing/Election Notice
    29  
(C) Making of Revolving Loans
    29  
2.2. Swing Line Loans
    29  
(A) Amount of Swing Line Loans
    29  
(B) Borrowing/Election Notice
    29  
(C) Making of Swing Line Loans
    30  
(D) Repayment of Swing Line Loans
    30  
2.3. Rate Options for all Advances; Maximum Interest Periods
    31  
2.4. Optional Payments; Mandatory Prepayments
    31  
(A) Optional Payments
    31  
(B) Determination of Dollar Amounts of Letters of Credit; Mandatory Prepayments
of Revolving Loans and Cash Collateralization of Letters of Credit
    31  
2.5. Changes in Commitments
    32  
(A) Voluntary Commitment Reductions
    32  
(B) Increase in Commitments
    33  
2.6. Method of Borrowing
    35  
2.7. Method of Selecting Types and Interest Periods for Advances
    36  
2.8. Minimum Amount of Each Advance
    36  
2.9. Method of Selecting Types and Interest Periods for Conversion and
Continuation of Advances
    36  
(A) Right to Convert
    36  
(B) Automatic Conversion and Continuation
    36  
(C) No Conversion Post-Default or Post-Unmatured Default
    37  
(D) Borrowing/Election Notice
    37  
2.10. Default Rate
    37  
2.11. Method of Payment
    37  
(A) Method of Payment
    37  
(B) Market Disruption
    38  
2.12. Evidence of Debt
    38  
(A) Loan Account
    38  
(B) Register
    38  
(C) Entries in Loan Account and Register
    39  

ii



--------------------------------------------------------------------------------



 



         
(D) Noteless Transaction; Notes Issued Upon Request
    39  
2.13. Telephonic Notices
    39  
2.14. Promise to Pay; Interest and Commitment Fees; Interest Payment Dates;
Interest and Fee Basis; Taxes; Loan and Control Accounts
    39  
(A) Promise to Pay
    39  
(B) Interest Payment Dates
    40  
(C) Commitment Fees; Additional Fees
    40  
(D) Interest and Fee Basis; Applicable Floating Rate Margins, Applicable
Eurodollar Margin, Applicable L/C Fee Percentage and Applicable Commitment Fee
Percentage
    40  
(E) Taxes
    42  
2.15. Notification of Advances, Interest Rates, Prepayments and Aggregate
Commitment Reductions
    46  
2.16. Lending Installations
    46  
2.17. Non-Receipt of Funds by the Administrative Agent
    46  
2.18. Termination Date
    46  
2.19. Replacement of Certain Lenders
    47  
2.20. Subsidiary Borrowers
    47  
2.21. Judgment Currency
    48  
 
       
ARTICLE III: THE LETTER OF CREDIT FACILITY
    48  
 
       
3.1. Obligation to Issue Letters of Credit
    48  
3.2. Transitional Provision
    49  
3.3. Types and Amounts
    49  
3.4. Conditions
    49  
3.5. Procedure for Issuance of Letters of Credit
    50  
(A) Issuance
    50  
(B) Notice
    50  
(C) No Amendment
    50  
3.6. Letter of Credit Participation
    50  
3.7. Reimbursement Obligation
    51  
3.8. Letter of Credit Fees
    52  
3.9. Borrower and Issuing Bank Reporting Requirements
    52  
3.10. Indemnification; Exoneration
    53  
(A) Indemnification
    53  
(B) Risk Assumption
    53  
(C) No Liability
    53  
(D) Survival of Agreements and Obligations
    54  
3.11. Market Disruption
    54  
3.12. L/C Collateral Account
    54  
 
       
ARTICLE IV: CHANGE IN CIRCUMSTANCES
    55  
 
       
4.1. Yield Protection
    55  
(A) Yield Protection
    55  
(B) Non-U.S. Reserve Costs or Fees With Respect to Loans and Letters of Credit
to Borrowers
    56  

iii



--------------------------------------------------------------------------------



 



         
4.2. Changes in Capital Adequacy Regulations
    56  
4.3. Availability of Types of Advances
    57  
4.4. Funding Indemnification
    57  
4.5. Lender Statements; Survival of Indemnity
    57  
 
       
ARTICLE V: CONDITIONS PRECEDENT
    57  
 
       
5.1. Initial Advances and Letters of Credit
    57  
5.2. Initial Advance to Each New Subsidiary Borrower
    59  
5.3. Each Advance and Letter of Credit
    60  
(A) No Defaults
    60  
(B) Representations and Warranties
    60  
(C) Maximum Amounts
    60  
 
       
ARTICLE VI: REPRESENTATIONS AND WARRANTIES
    60  
 
       
6.1. Organization; Corporate Powers; Dutch Banking Act
    60  
6.2. Authority, Execution and Delivery; Loan Documents
    61  
(A) Power and Authority
    61  
(B) Execution and Delivery
    61  
(C) Loan Documents
    61  
6.3. No Conflict; Governmental Consents
    61  
6.4. Financial Statements
    62  
(A) Pro Forma Financials
    62  
(B) Audited Financial Statements
    62  
(C) Interim Financial Statements
    62  
6.5. No Material Adverse Change
    62  
6.6. Taxes
    62  
(A) Tax Examinations
    63  
(B) Payment of Taxes
    63  
6.7. Litigation; Loss Contingencies and Violations
    63  
6.8. Subsidiaries
    63  
6.9. ERISA
    64  
6.10. Accuracy of Information
    65  
6.11. Securities Activities
    65  
6.12. Material Agreements
    65  
6.13. Compliance with Laws
    65  
6.14. Assets and Properties
    65  
6.15. Statutory Indebtedness Restrictions
    65  
6.16. Insurance
    66  
6.17. Environmental Matters
    66  
(A) Environmental Representations
    66  
(B) Materiality
    66  
6.18. Representations and Warranties of each Subsidiary Borrower
    66  
(A) Organization and Corporate Powers
    67  
(B) Binding Effect
    67  
(C) No Conflict; Government Consent
    67  
(D) Filing
    67  

iv



--------------------------------------------------------------------------------



 



         
(E) No Immunity
    68  
(F) Application of Representations and Warranties
    68  
6.19. Benefits
    68  
6.20. Solvency
    68  
 
       
ARTICLE VII: COVENANTS
    68  
 
       
7.1. Reporting
    68  
(A) Financial Reporting
    69  
(B) Notice of Default
    70  
(C) Lawsuits
    70  
(D) ERISA Notices
    71  
(E) Other Indebtedness
    72  
(F) Other Reports
    72  
(G) Environmental Notices
    72  
(H) Other Information
    73  
7.2. Affirmative Covenants
    73  
(A) Existence, Etc
    73  
(B) Corporate Powers; Conduct of Business
    73  
(C) Compliance with Laws, Etc
    73  
(D) Payment of Taxes and Claims; Tax Consolidation
    73  
(E) Insurance
    74  
(F) Inspection of Property; Books and Records; Discussions
    74  
(G) ERISA Compliance
    74  
(H) Maintenance of Property
    74  
(I) Environmental Compliance
    75  
(J) Use of Proceeds
    75  
(K) Subsidiary Guarantors
    75  
(L) Foreign Employee Benefit Compliance
    76  
7.3. Negative Covenants
    76  
(A) Subsidiary Indebtedness
    76  
(B) Sales of Assets
    77  
(C) Liens
    78  
(D) Investments
    78  
(E) Contingent Obligations
    79  
(F) Conduct of Business; Subsidiaries; Permitted Acquisitions
    79  
(G) Transactions with Shareholders and Affiliates
    81  
(H) Restriction on Fundamental Changes
    81  
(I) Sales and Leasebacks
    81  
(J) Margin Regulations
    81  
(K) ERISA
    81  
(L) Corporate Documents
    82  
(M) Fiscal Year
    82  
(N) Subsidiary Covenants
    82  
(O) Hedging Obligations
    82  
(P) Issuance of Disqualified Stock
    82  
(Q) Non-Guarantor Subsidiaries
    82  

v



--------------------------------------------------------------------------------



 



         
(R) Intercompany Indebtedness
    83  
(S) Restricted Payments
    83  
(T) Changes to Note Purchase Agreement and Related Indebtedness
    83  
7.4. Financial Covenants
    84  
(A) Maximum Leverage Ratio
    84  
(B) Minimum Fixed Charge Coverage Ratio
    84  
(C) Minimum Consolidated Net Worth
    84  
 
       
ARTICLE VIII: DEFAULTS
    85  
 
       
8.1. Defaults
    85  
(A) Failure to Make Payments When Due
    85  
(B) Breach of Certain Covenants
    85  
(C) Breach of Representation or Warranty
    85  
(D) Other Defaults
    85  
(E) Default as to Other Indebtedness
    85  
(F) Involuntary Bankruptcy; Appointment of Receiver, Etc
    86  
(G) Voluntary Bankruptcy; Appointment of Receiver, Etc
    86  
(H) Judgments and Attachments
    86  
(I) Dissolution
    87  
(J) Loan Documents
    87  
(K) Termination Event
    87  
(L) Waiver of Minimum Funding Standard
    87  
(M) Change of Control
    87  
(N) Environmental Matters
    87  
(O) Guarantor Revocation
    87  
 
       
ARTICLE IX: ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
    87  
 
       
9.1. Termination of Commitments; Acceleration
    87  
9.2. Amendments
    88  
9.3. Preservation of Rights
    90  
 
       
ARTICLE X: GUARANTY
    90  
 
       
10.1. Guaranty
    90  
10.2. Waivers; Subordination of Subrogation
    90  
10.3. Guaranty Absolute
    91  
10.4. Acceleration
    92  
10.5. Marshaling; Reinstatement
    92  
10.6. Termination Date
    92  
 
       
ARTICLE XI: GENERAL PROVISIONS
    93  
 
       
11.1. Survival of Representations
    93  
11.2. Governmental Regulation
    93  
11.3. Performance of Obligations
    93  
11.4. Headings
    94  
11.5. Entire Agreement
    94  

vi



--------------------------------------------------------------------------------



 



         
11.6. Several Obligations; Benefits of this Agreement
    94  
11.7. Expenses; Indemnification
    94  
(A) Expenses
    94  
(B) Indemnity
    94  
(C) Waiver of Certain Claims; Settlement of Claims
    95  
(D) Survival of Agreements
    96  
11.8. Numbers of Documents
    96  
11.9. Accounting
    96  
11.10. Severability of Provisions
    96  
11.11. Nonliability of Lenders
    96  
11.12. GOVERNING LAW
    97  
11.13. CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL
    97  
(A) EXCLUSIVE JURISDICTION
    97  
(B) OTHER JURISDICTIONS
    97  
(C) VENUE
    98  
(D) SERVICE OF PROCESS
    98  
(E) WAIVER OF JURY TRIAL
    98  
(F) ADVICE OF COUNSEL
    98  
11.14. Other Transactions
    98  
11.15. Subordination of Intercompany Indebtedness
    99  
11.16. Lenders Not Utilizing Plan Assets
    100  
11.17. Collateral
    100  
11.18. PMP
    100  
 
       
ARTICLE XII: THE ADMINISTRATIVE AGENT
    100  
 
       
12.1. Appointment; Nature of Relationship
    100  
12.2. Powers
    101  
12.3. General Immunity
    101  
12.4. No Responsibility for Credit Extensions, Creditworthiness, Recitals, Etc
    101  
12.5. Action on Instructions of Lenders
    101  
12.6. Employment of Agents and Counsel
    102  
12.7. Reliance on Documents; Counsel
    102  
12.8. The Administrative Agent’s Reimbursement and Indemnification
    102  
12.9. Rights as a Lender
    102  
12.10. Lender Credit Decision
    102  
12.11. Successor Administrative Agent
    103  
12.12. Documentation Agents, Syndication Agent and Arrangers
    103  
 
       
ARTICLE XIII: SETOFF; RATABLE PAYMENTS
    103  
 
       
13.1. Setoff
    103  
13.2. Ratable Payments
    103  
13.3. Application of Payments
    104  
13.4. Relations Among Lenders
    105  
(A) No Action Without Consent
    105  
(B) Not Partners; No Liability
    105  

vii



--------------------------------------------------------------------------------



 



         
ARTICLE XIV: BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
    105  
 
       
14.1. Successors and Assigns
    105  
14.2. Participations
    106  
(A) Permitted Participants; Effect
    106  
(B) Voting Rights
    106  
(C) Benefit of Setoff
    106  
14.3. Assignments
    107  
(A) Permitted Assignments
    107  
(B) Effect; Effective Date
    107  
(C) The Register
    108  
(D) Designated Lender
    108  
14.4. Confidentiality
    109  
14.5. Dissemination of Information
    110  
 
       
ARTICLE XV: NOTICES
    110  
 
       
15.1. Giving Notice
    110  
15.2. Change of Address
    110  
 
       
ARTICLE XVI: COUNTERPARTS
    110  

viii



--------------------------------------------------------------------------------



 



EXHIBITS AND SCHEDULES

Exhibits

         
EXHIBIT A-1
  —   Commitments (Definitions)
EXHIBIT A-2
      Issuing Banks
EXHIBIT A-3
      Mandatory Cost
EXHIBIT B
  —   Form of Borrowing/Election Notice (Section 2.2 and Section 2.7 and
Section 2.9)
EXHIBIT C
  —   Form of Request for Letter of Credit (Section 3.4)
EXHIBIT D
  —   Form of Assignment and Acceptance Agreement (Sections 2.19 and 14.3)
EXHIBIT E-1
  —   Form of Company’s US Counsel’s Opinion (Section 5.1)
EXHIBIT E-2
  —   Form of Company’s Foreign Counsel’s Opinion (Section 5.1)
EXHIBIT E-3
  —   List of Closing Documents (Section 5.1)
EXHIBIT E-4
  —   Form of Counsel’s Opinion for Subsidiary Borrowers
EXHIBIT F
  —   Form of Officer’s Certificate (Sections 5.3 and 7.1(A)(iii))
EXHIBIT G
  —   Form of Compliance Certificate (Sections 5.3 and 7.1(A)(iii))
EXHIBIT H
  —   Form of Subsidiary Guaranty (Definitions)
EXHIBIT I
  —   Form of Revolving Loan Note
EXHIBIT J
  —   Form of Assumption Letter (Definitions)
EXHIBIT K
  —   Form of Designation Agreement (Section 14.3(D))
EXHIBIT L
  —   Form of Commitment and Acceptance (Section 2.5(B)(i))

Schedules

         
Schedule 1.1.1
  —   Permitted Existing Indebtedness (Definitions)
Schedule 1.1.2
  —   Permitted Existing Investments (Definitions)
Schedule 1.1.3
  —   Permitted Existing Liens (Definitions)
Schedule 1.1.4
  —   Permitted Existing Contingent Obligations (Definitions)
Schedule 1.1.5
  —   Material Subsidiaries and Foreign Subsidiaries that are not Excluded
Foreign Subsidiaries
Schedule 3.2
  —   Transitional Letters of Credit (Section 3.2)
Schedule 6.4
  —   Pro Forma Financial Statements (Section 6.4(A))
Schedule 6.7
  —   FTC Litigation (Section 6.7)
Schedule 6.8
  —   Subsidiaries (Section 6.8)
Schedule 6.17
  —   Environmental Matters (Section 6.17)
Schedule 7.3(N)
  —   Subsidiary Covenants (Section 7.3(N))

ix



--------------------------------------------------------------------------------



 



         
Schedule 7.3(S)
  —   Permitted Restricted Payments (Section 7.3(S))

x



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT

               This Amended and Restated Credit Agreement dated as of May 12,
2005 is entered into among Chicago Bridge & Iron Company N.V., a corporation
organized under the laws of The Kingdom of the Netherlands (the “Company”), and
one or more Subsidiaries of the Company (whether now existing or hereafter
formed collectively referred to herein as the “Subsidiary Borrowers”), the
institutions from time to time parties hereto as Lenders, whether by execution
of this Agreement or an Assignment Agreement pursuant to Section 14.3, and
JPMorgan Chase Bank N.A. (successor by merger to Bank One, NA), in its capacity
as contractual representative (the “Administrative Agent”) for itself and the
other Lenders to amend and restate the Existing Credit Agreements and, from and
after the Closing Date, the Existing Credit Agreements are hereby amended and
restated in their entirety to read as set forth herein. The parties hereto agree
as follows:

ARTICLE I: DEFINITIONS

               1.1. Certain Defined Terms. In addition to the terms defined
above, the following terms used in this Agreement shall have the following
meanings, applicable both to the singular and the plural forms of the terms
defined as used in this Agreement:

               “Accounting Change” is defined in Section 11.9.

               “Acquisition” means any transaction, or any series of related
transactions, consummated on or after the date of this Agreement, by which the
Company or any of its Subsidiaries (i) acquires any going business or all or
substantially all of the assets of any Person, firm, corporation or division
thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage of voting
power) of the outstanding Equity Interests of another Person.

               “Adjusted Aggregate Commitment” means, on any date of
determination, the Aggregate Commitment minus an amount equal to three percent
(3%) of the aggregate face amounts of all Letters of Credit denominated in
Agreed Currencies other than Dollars.

               “Adjusted Indebtedness” of a Person means, without duplication,
such Person’s Indebtedness but excluding obligations with respect to (i) the
undrawn portion of any Performance Letters of Credit, bank guarantees supporting
obligations comparable to those supported by Performance Letters of Credit and
all reimbursement agreements related thereto, (ii) liabilities of such Person or
any of its Subsidiaries under any sale and leaseback transaction which do not
create a liability on the consolidated balance sheet of such Person and
(iii) payment or other obligations to Praxair or its Affiliates in respect of
employee benefits under the Employee Benefits Disaffiliation Agreement dated
January 1, 1997, between Chicago Bridge & Iron Company and Praxair, as amended
from time to time.

1



--------------------------------------------------------------------------------



 



               “Administrative Agent” means JPMorgan in its capacity as
contractual representative for itself and the Lenders pursuant to Article XII
hereof and any successor Administrative Agent appointed pursuant to Article XII
hereof.

               “Advance” means a borrowing hereunder consisting of the aggregate
amount of the several Loans made by some or all of the Lenders to the applicable
Borrower of the same Type and, in the case of Eurodollar Rate Advances for the
same Interest Period.

               “Affected Lender” is defined in Section 2.19.

               “Affiliate” of any Person means any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
A Person shall be deemed to control another Person if the controlling Person is
the “beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange
Act of 1934) of greater than ten percent (10.0%) or more of any class of voting
securities (or other voting interests) of the controlled Person or possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
Capital Stock, by contract or otherwise.

               “Aggregate Commitment” means the aggregate of the Commitments of
all the Lenders, as may be adjusted from time to time pursuant to the terms
hereof. The Aggregate Commitment as of the Closing Date is Six Hundred Million
Dollars ($600,000,000).

               “Agreed Currencies” means (i) Dollars and (ii) any other Eligible
Agreed Currency which the applicable Borrower requests the applicable Issuing
Bank to include as an Agreed Currency hereunder and which is acceptable to such
Issuing Bank and the Administrative Agent. For purposes of this definition,
“Eligible Agreed Currency” means any currency other than Dollars (i) that is
readily available, (ii) that is freely traded, (iii) in which deposits are
customarily offered to banks in the London interbank market, (iv) which is
convertible into Dollars in the international interbank market and (v) as to
which an Equivalent Amount may be readily calculated.

               “Agreement” means this Amended and Restated Credit Agreement, as
it may be amended, restated or otherwise modified and in effect from time to
time.

               “Agreement Accounting Principles” means generally accepted
accounting principles as in effect in the United States from time to time,
applied in a manner consistent with that used in preparing the financial
statements of the Company referred to in Section 6.4(B) hereof; provided,
however, except as provided in Section 11.9, that with respect to the
calculation of financial ratios and other financial tests required by this
Agreement, “Agreement Accounting Principles” means generally accepted accounting
principles as in effect in the United States as of the date of this Agreement,
applied in a manner consistent with that used in preparing the financial
statements of the Company referred to in Section 6.4(B) hereof.

               “Alternate Base Rate” means, for any day, a fluctuating rate of
interest per annum equal to the higher of (i) the Prime Rate for such day and
(ii) the sum of (a) the Federal Funds Effective Rate for such day and
(b) one-half of one percent (0.5%) per annum.

2



--------------------------------------------------------------------------------



 



               “Applicable Commitment Fee Percentage” means, as at any date of
determination, the rate per annum then applicable in the determination of the
amount payable under Section 2.14(C)(i) hereof determined in accordance with the
provisions of Section 2.14(D)(ii) hereof.

               “Applicable Eurodollar Margin” means, as at any date of
determination, the rate per annum then applicable to Eurodollar Rate Loans
determined in accordance with the provisions of Section 2.14(D)(ii) hereof.

               “Applicable Floating Rate Margins” means, as at any date of
determination, the rate per annum then applicable to Floating Rate Loans,
determined in accordance with the provisions of Section 2.14(D)(ii) hereof.

               “Applicable L/C Fee Percentage” means, as at any date of
determination, (x) with respect to Performance Letters of Credit, the rate per
annum then applicable to Performance Letters of Credit, and (y) with respect to
Financial Letters of Credit, the rate per annum then applicable to Financial
Letters of Credit, in each case determined in accordance with the provisions of
Section 2.14(D)(ii).

               “Arrangers” means JPMSI and BAS, in their respective capacities
as the arrangers for the credit transaction evidenced by this Agreement.

               “Asset Sale” means, with respect to any Person, the sale, lease,
conveyance, disposition or other transfer by such Person of any of its assets
(including by way of a sale-leaseback transaction, and including the sale or
other transfer of any of the Equity Interests of any Subsidiary of such Person,
but not the Equity Interests of such Person) to any Person other than the
Company or any of its wholly-owned Subsidiaries other than (i) the sale of
inventory in the ordinary course of business and (ii) the sale or other
disposition of any obsolete equipment disposed of in the ordinary course of
business.

               “Assignment Agreement” means an assignment and acceptance
agreement entered into in connection with an assignment pursuant to Section 14.3
hereof in substantially the form of Exhibit D.

               “Assumption Letter” means a letter of a Subsidiary of the Company
addressed to the Lenders in substantially the form of Exhibit J hereto pursuant
to which such Subsidiary agrees to become a “Subsidiary Borrower” and agrees to
be bound by the terms and conditions hereof.

               “Authorized Officer” means the Managing Director of the Company,
or such other Person as authorized by the Managing Director, acting singly;
provided, that the Administrative Agent shall have received a manually signed
certificate of the Secretary of the Company as to the incumbency of, and bearing
a manual specimen signature of, such duly authorized Person.

               “Bank Undertaking” means an independent undertaking (within the
meaning of, and complying with the requirements of, 12 C.F.R §§7.1016 or 7.1017)
of an issuer thereof (including an Issuing Bank) as to which such issuer’s
obligation to honor depends upon the

3



--------------------------------------------------------------------------------



 



presentation of specified documents and not upon nondocumentary conditions or
any question or fact or law.

               “BAS” means Banc of America Securities LLC, and its successors.

               “Benefit Plan” means a defined benefit plan as defined in
Section 3(35) of ERISA (other than a Multiemployer Plan or Foreign Pension Plan)
in respect of which the Company or any other member of the Controlled Group is,
or within the immediately preceding six (6) years was, an “employer” as defined
in Section 3(5) of ERISA.

               “Borrower” means, as applicable, any of the Company and the
Subsidiary Borrowers, together with their permitted respective successors and
assigns; and “Borrowers” shall mean, collectively, the Company and the
Subsidiary Borrowers.

               “Borrowing Date” means a date on which an Advance or Swing Line
Loan is made hereunder.

               “Borrowing/Election Notice” is defined in Section 2.7.

               “Business Day” means (i) with respect to any borrowing, payment
or rate selection of Loans bearing interest at the Eurodollar Rate, a day (other
than a Saturday or Sunday) on which banks are open for business in Chicago,
Illinois and New York, New York and on which dealings in Dollars and the other
Agreed Currencies are carried on in the London interbank market (and, if the
Letter of Credit which is the subject of such issuance or payment is denominated
in euro, a day upon which such clearing system as is determined by the
Administrative Agent to be suitable for clearing or settlement of the euro is
open for business) and (ii) for all other purposes a day (other than a Saturday
or Sunday) on which banks are open for business in Chicago, Illinois and New
York, New York.

               “Buying Lender” is defined in Section 2.5(B)(ii).

               “Capital Stock” means (i) in the case of a corporation, corporate
stock, (ii) in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of corporate stock, (iii) in the case of a partnership, partnership
interests (whether general or limited) and (iv) any other interest or
participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of assets of, the issuing Person.

               “Capitalized Lease” of a Person means any lease of property by
such Person as lessee which would be capitalized on a balance sheet of such
Person prepared in accordance with Agreement Accounting Principles.

               “Capitalized Lease Obligations” of a Person means the amount of
the obligations of such Person under Capitalized Leases which would be
capitalized on a balance sheet of such Person prepared in accordance with
Agreement Accounting Principles.

               “Cash Equivalents” means (i) marketable direct obligations issued
or unconditionally guaranteed by the United States government and backed by the
full faith and

4



--------------------------------------------------------------------------------



 



credit of the United States government; (ii) domestic and Eurodollar
certificates of deposit and time deposits, bankers’ acceptances and floating
rate certificates of deposit issued by any commercial bank organized under the
laws of the United States, any state thereof, the District of Columbia, any
foreign bank, or its branches or agencies, the long-term indebtedness of which
institution at the time of acquisition is rated A- (or better) by S&P or A3 (or
better) by Moody’s, and which certificates of deposit and time deposits are
fully protected against currency fluctuations for any such deposits with a term
of more than ninety (90) days; (iii) shares of money market, mutual or similar
funds having assets in excess of $100,000,000 and the investments of which are
limited to (x) investment grade securities (i.e., securities rated at least Baa
by Moody’s or at least BBB by S&P) and (y) commercial paper of United States and
foreign banks and bank holding companies and their subsidiaries and United
States and foreign finance, commercial industrial or utility companies which, at
the time of acquisition, are rated A-1 (or better) by S&P or P-1 (or better) by
Moody’s (all such institutions being, “Qualified Institutions”); and (iv)
commercial paper of Qualified Institutions; provided that the maturities of such
Cash Equivalents shall not exceed three hundred sixty-five (365) days from the
date of acquisition thereof.

               “Change” is defined in Section 4.2.

               “Change of Control” means an event or series of events by which:

     (i) any “person” or “group” (within the meaning of Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934) becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Securities Exchange Act of 1934), directly
or indirectly, of twenty percent (20%) or more of the voting power of the then
outstanding Capital Stock of the Company entitled to vote generally in the
election of the directors of the Company; or

     (ii) the majority of the board of directors of the Company fails to consist
of Continuing Directors; or

     (iii) except as expressly permitted under the terms of this Agreement, the
Company or any Subsidiary Borrower consolidates with or merges into another
Person or conveys, transfers or leases all or substantially all of its property
to any Person, or any Person consolidates with or merges into the Company or any
Subsidiary Borrower, in either event pursuant to a transaction in which the
outstanding Capital Stock of the Company or such Subsidiary Borrower, as
applicable, is reclassified or changed into or exchanged for cash, securities or
other property; or

     (iv) except as otherwise expressly permitted under the terms of this
Agreement, the Company shall cease to own and control all of the economic and
voting rights associated with all of the outstanding Capital Stock of each of
the Subsidiary Guarantors or shall cease to have the power, directly or
indirectly, to elect all of the members of the board of directors of each of the
Subsidiary Guarantors.

               “Closing Date” means May 12, 2005.

5



--------------------------------------------------------------------------------



 



               “Code” means the Internal Revenue Code of 1986, as amended,
reformed or otherwise modified from time to time.

               “Commission” means the Securities and Exchange Commission of the
United States of America and any Person succeeding to the functions thereof.

               “Commitment” means, for each Lender, the obligation of such
Lender to make Revolving Loans and to purchase participations in Letters of
Credit and to participate in Swing Line Loans not exceeding the amount set forth
on Exhibit A-1 to this Agreement opposite its name thereon under the heading
“Commitment” or in the Assignment Agreement by which it became a Lender, as such
amount may be modified from time to time pursuant to the terms of this Agreement
or to give effect to any applicable Assignment Agreement.

               “Commitment Increase Notice” is defined in Section 2.5(B)(i).

               “Company” means Chicago Bridge & Iron Company N.V., a corporation
organized under the laws of The Kingdom of the Netherlands.

               “Computation Date” is defined in Section 2.4(B).

               “Consolidated Fixed Charges” means, for any period, the sum of
(i) Consolidated Long-Term Lease Rentals for such period and (ii) consolidated
interest expense of the Company and its Subsidiaries (including capitalized
interest and the interest component of Capitalized Leases) for such period.

               “Consolidated Long-Term Lease Rentals” means, for any period, the
sum of the minimum amount of rental and other obligations of the Company and its
Subsidiaries required to be paid during such period under all leases of real or
personal property (other than Capital Leases) having a term (including any
required renewals or extensions or any renewals or extensions at the option of
the lessor or lessee) of one year or more after the commencement of the initial
term, determined on a consolidated basis in accordance with GAAP.

               “Consolidated Net Income” means, for any period, the net income
(or deficit) of the Company and its Subsidiaries for such period, determined on
a consolidated basis in accordance with GAAP, but excluding in any event (a) any
extraordinary gain or loss (net of any tax effect) and (b) net earnings of any
Person (other than a Subsidiary) in which the Company or any Subsidiary has an
ownership interest unless such net earnings shall have actually been received by
the Company or such Subsidiary in the form of cash distributions.

               “Consolidated Net Income Available for Fixed Charges” means, for
any period, Consolidated Net Income plus, to the extent deducted in determining
such Consolidated Net Income, (i) provisions for income taxes and
(ii) Consolidated Fixed Charges.

               “Consolidated Net Worth” means, at a particular date, all amounts
which would be included under shareholders’ or members’ equity on the
consolidated balance sheet for the Company and its consolidated Subsidiaries
plus any preferred stock of the Company to the extent that it has not been
redeemed for indebtedness, as determined in accordance with Agreement Accounting
Principles.

6



--------------------------------------------------------------------------------



 



               “Contaminant” means any waste, pollutant, hazardous substance,
toxic substance, hazardous waste, special waste, petroleum or petroleum-derived
substance or waste, asbestos, polychlorinated biphenyls (“PCBs”), or any
constituent of any such substance or waste, and includes but is not limited to
these terms as defined in Environmental, Health or Safety Requirements of Law.

               “Contingent Obligation”, as applied to any Person, means any
Contractual Obligation, contingent or otherwise, of that Person with respect to
any Indebtedness of another or other obligation or liability of another,
including, without limitation, any such Indebtedness, obligation or liability of
another directly or indirectly guaranteed, endorsed (otherwise than for
collection or deposit in the ordinary course of business), co-made or discounted
or sold with recourse by that Person, or in respect of which that Person is
otherwise directly or indirectly liable, including Contractual Obligations
(contingent or otherwise) arising through any agreement to purchase, repurchase,
or otherwise acquire such Indebtedness, obligation or liability or any security
therefor, or to provide funds for the payment or discharge thereof (whether in
the form of loans, advances, stock purchases, capital contributions or
otherwise), or to maintain solvency, assets, level of income, or other financial
condition, or to make payment other than for value received. The amount of any
Contingent Obligation shall be equal to the present value of the portion of the
obligation so guaranteed or otherwise supported, in the case of known recurring
obligations, and the maximum reasonably anticipated liability in respect of the
portion of the obligation so guaranteed or otherwise supported assuming such
Person is required to perform thereunder, in all other cases.

               “Continuing Director” means, with respect to any person as of any
date of determination, any member of the board of directors of such Person who
(a) was a member of such board of directors on the Closing Date, or (b) was
nominated for election or elected to such board of directors with the approval
of the required majority of the Continuing Directors who were members of such
board at the time of such nomination or election; provided that an individual
who is so elected or nominated in connection with a merger, consolidation,
acquisition or similar transaction shall not be a Continuing Director unless
such individual was a Continuing Director prior thereto.

               “Contractual Obligation”, as applied to any Person, means any
provision of any equity or debt securities issued by that Person or any
indenture, mortgage, deed of trust, security agreement, pledge agreement,
guaranty, contract, undertaking, agreement or instrument (including, without
limitation, the Note Purchase Agreement), in any case in writing, to which that
Person is a party or by which it or any of its properties is bound, or to which
it or any of its properties is subject.

               “Control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.

               “Controlled Group” means the group consisting of (i) any
corporation which is a member of the same controlled group of corporations
(within the meaning of Section 414(b) of

7



--------------------------------------------------------------------------------



 



the Code) as the Company; (ii) a partnership or other trade or business (whether
or not incorporated) which is under common control (within the meaning of
Section 414(c) of the Code) with the Company; and (iii) a member of the same
affiliated service group (within the meaning of Section 414(m) of the Code) as
the Company, any corporation described in clause (i) above or any partnership or
trade or business described in clause (ii) above.

               “Country Risk Event” means:

     (i) any law, action or failure to act by any Governmental Authority in the
applicable Borrower’s or Letter of Credit beneficiary’s country which has the
effect of:

     (a) changing the Obligations as originally agreed,

     (b) changing the ownership or control by the applicable Borrower or Letter
of Credit beneficiary of its business, or

     (c) preventing or restricting the conversion into or transfer of the
applicable Agreed Currency;

     (ii) force majeure; and

     (iii) any similar event

which, in relation to (i), (ii) and (iii), directly or indirectly, prevents or
restricts the payment or transfer of any amounts owing under the Obligations in
the applicable Agreed Currency into an account designated by the Administrative
Agent or applicable Issuing Bank and freely available to the Administrative
Agent or such Issuing Bank.

               “Customary Permitted Liens” means:

     (i) Liens (other than Environmental Liens and Liens in favor of the IRS or
the PBGC) with respect to the payment of taxes, assessments or governmental
charges in all cases which are not yet due or (if foreclosure, distraint, sale
or other similar proceedings shall not have been commenced or any such
proceeding after being commenced is stayed) which are being contested in good
faith by appropriate proceedings properly instituted and diligently conducted
and with respect to which adequate reserves or other appropriate provisions are
being maintained in accordance with Agreement Accounting Principles;

     (ii) statutory Liens of landlords and Liens of suppliers, mechanics,
carriers, materialmen, warehousemen, service providers or workmen and other
similar Liens imposed by law created in the ordinary course of business for
amounts not yet due or which are being contested in good faith by appropriate
proceedings properly instituted and diligently conducted and with respect to
which adequate reserves or other appropriate provisions are being maintained in
accordance with Agreement Accounting Principles;

8



--------------------------------------------------------------------------------



 



     (iii) Liens (other than Environmental Liens and Liens in favor of the IRS
or the PBGC) incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance or other types of
social security benefits or to secure the performance of bids, tenders, sales,
contracts (other than for the repayment of borrowed money), surety, appeal and
performance bonds; provided that (A) all such Liens do not in the aggregate
materially detract from the value of the Company’s or its Subsidiary’s assets or
property taken as a whole or materially impair the use thereof in the operation
of the businesses taken as a whole, and (B) all Liens securing bonds to stay
judgments or in connection with appeals do not secure at any time an aggregate
amount exceeding $5,000,000;

     (iv) Liens arising with respect to zoning restrictions, easements,
encroachments, licenses, reservations, covenants, rights-of-way, utility
easements, building restrictions and other similar charges, restrictions or
encumbrances on the use of real property which do not in any case materially
detract from the value of the property subject thereto or interfere with the
ordinary conduct of the business of the Company or any of its respective
Subsidiaries;

     (v) Liens of attachment or judgment with respect to judgments, writs or
warrants of attachment, or similar process against the Company or any of its
Subsidiaries which do not constitute a Default under Section 8.1(H) hereof; and

     (vi) any interest or title of the lessor in the property subject to any
operating lease entered into by the Company or any of its Subsidiaries in the
ordinary course of business.

               “Default” means an event described in Article VIII hereof.

               “Designated Lender” means, with respect to each Designating
Lender, each Eligible Designee designated by such Designating Lender pursuant to
Section 14.3(D).

               “Designating Lender” means, with respect to each Designated
Lender, the Lender that designated such Designated Lender pursuant to
Section 14.3(D).

               “Designation Agreement” is defined in Section 14.3(D).

               “Disclosed Litigation” is defined in Section 6.7.

               “Disqualified Stock” means any Capital Stock that, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder thereof, in whole or in part, on or prior to the date
that is ninety-one (91) days after the Termination Date.

               “DOL” means the United States Department of Labor and any Person
succeeding to the functions thereof.

9



--------------------------------------------------------------------------------



 



               “Dollar” and “$” means dollars in the lawful currency of the
United States of America.

               “Dollar Amount” of any currency at any date shall mean (i) the
amount of such currency if such currency is Dollars or (ii) the equivalent in
such currency of such amount of Dollars if such currency is any currency other
than Dollars, calculated on the basis of the arithmetical mean of the buy and
sell spot rates of exchange of the Administrative Agent for such currency on the
London market at 11:00 a.m., London time, on or as of the most recent
Computation Date provided for in Section 2.4(B).

               “Domestic Subsidiary” means a Subsidiary of the Company organized
under the laws of a jurisdiction located in the United States of America and
substantially all of the operations of which are conducted within the United
States.

               “Dutch Banking Act” means means the Dutch Act on the Supervision
of Credit Institutions 1992 (Wet toezicht kredietwezen 1992).

               “Dutch Exemption Regulation” means the Exemption Regulation dated
26 June 2002 of the Ministry of Finance of the Netherlands, as promulgated in
the Dutch Banking Act.

               “EBIT” means, for any period, on a consolidated basis for the
Company and its Subsidiaries, the sum of the amounts for such period, without
duplication, calculated in each case in accordance with Agreement Accounting
Principles, of (i) Net Income, plus (ii) Interest Expense to the extent deducted
in computing Net Income, plus (iii) charges against income for foreign, federal,
state and local taxes to the extent deducted in computing Net Income, plus
(iv) any other non-recurring non-cash charges (excluding any such non-cash
charges to the extent any such non-cash charge becomes, or is expected to
become, a cash charge in a later period) to the extent deducted in computing Net
Income, plus (v) extraordinary losses incurred other than in the ordinary course
of business to the extent deducted in computing Net Income, minus (vi) any
non-recurring non-cash credits to the extent added in computing Net Income,
minus (vii) extraordinary gains realized other than in the ordinary course of
business to the extent added in computing Net Income.

               “EBITDA” means, for any period, on a consolidated basis for the
Company and its Subsidiaries, the sum of the amounts for such period, without
duplication, calculated in each case in accordance with Agreement Accounting
Principles, of (i) EBIT plus (ii) depreciation expense to the extent deducted in
computing Net Income, plus (iii) amortization expense, including, without
limitation, amortization of goodwill and other intangible assets to the extent
deducted in computing Net Income.

               “Effective Commitment Amount” is defined in Section 2.5(B)(i).

               “Eligible Assignee” means a Person that is primarily engaged in
the business of commercial banking and that (A) is an affiliate of a Lender or
(B) shall have senior unsecured long-term debt ratings which are rated at least
BBB (or the equivalent) as publicly announced by S&P or Fitch Investors
Services, Inc. or Baa2 (or the equivalent) as publicly announced by

10



--------------------------------------------------------------------------------



 



Moody’s, or shall otherwise be reasonably acceptable to the Administrative Agent
and the Issuing Banks.

               “Eligible Cash Equivalents” means Cash Equivalents consisting of
(i) marketable direct obligations issued or unconditionally guaranteed by the
United States government and backed by the full faith and credit of the United
States government, (ii) domestic and Eurodollar certificates of deposit and time
deposits, bankers’ acceptances and floating rate certificates of deposit issued
by any commercial bank organized under the laws of the United States, any state
thereof, the District of Columbia, any foreign bank, or its branches or
agencies, the long-term indebtedness of which institution at the time of
acquisition is rated A- (or better) by S&P or A3 (or better) by Moody’s, and
which certificates of deposit and time deposits are fully protected against
currency fluctuations for any such deposits with a term of more than ninety
(90) days, (iii) commercial paper rated at least A-1 by Standard & Poor’s
Ratings Services or P-1 by Moody’s Investors Service, Inc. and maturing not more
than thirty (30) days from the date of issuance or (iv) debt securities other
than commercial paper, the issuer of which shall have a senior unsecured
long-term debt rating from Standard & Poor’s Ratings Services of at least A and
which debt securities shall mature not more than thirty (30) days from the date
of issuance.

               “Eligible Designee” means a special purpose corporation,
partnership, limited partnership or limited liability company that is
administered by a Lender or an Affiliate of a Lender and (i) is organized under
the laws of the United States of America or any state thereof, (ii) is engaged
primarily in making, purchasing or otherwise investing in commercial loans in
the ordinary course of its business, (iii) issues (or the parent of which
issues) commercial paper rated at least A-1 or the equivalent thereof by S&P or
the equivalent thereof by Moody’s and (iv) to the extent required under the
Dutch Banking Act and the Dutch Exemption Regulation, is a PMP.

               “EMU” means Economic and Monetary Union as contemplated in the
Treaty on European Union.

               “Environmental, Health or Safety Requirements of Law” means all
Requirements of Law derived from or relating to foreign, federal, state and
local laws or regulations relating to or addressing pollution or protection of
the environment, or protection of worker health or safety, including, but not
limited to, the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. § 9601 et seq., the Occupational Safety and Health Act of 1970,
29 U.S.C. § 651 et seq., and the Resource Conservation and Recovery Act of 1976,
42 U.S.C. § 6901 et seq., in each case including any amendments thereto, any
successor statutes, and any regulations or guidance promulgated thereunder, and
any state or local equivalent thereof.

               “Environmental Lien” means a lien in favor of any Governmental
Authority for (a) any liability under Environmental, Health or Safety
Requirements of Law, or (b) damages arising from, or costs incurred by such
Governmental Authority in response to, a Release or threatened Release of a
Contaminant into the environment.

               “Equity Interests” means Capital Stock and all warrants, options
or other rights to acquire Capital Stock (but excluding any debt security that
is convertible into, or exchangeable

11



--------------------------------------------------------------------------------



 



for, Capital Stock). Equity Interests will not include any Incentive
Arrangements or obligations or payments thereunder.

               “Equivalent Amount” of any currency with respect to any amount of
Dollars at any date shall mean the equivalent in such currency of such amount of
Dollars, calculated on the basis of the arithmetical mean of the buy and sell
spot rates of exchange of the Administrative Agent for such other currency at
11:00 a.m., London time, on the date on or as of which such amount is to be
determined.

               “ERISA” means the Employee Retirement Income Security Act of
1974, as amended from time to time including (unless the context otherwise
requires) any rules or regulations promulgated thereunder.

               “Escalating L/C” means each Letter of Credit which provides for
an increasing face amount from time to time.

               “euro” and/or “EUR” means the euro referred to in Council
Regulation (EC) No. 1103/97 dated June 17, 1997 passed by the Council of the
European Union, or, if different, the then lawful currency of the member states
of the European Union that participate in the third stage of EMU.

               “Eurodollar Base Rate” means, with respect to a Eurodollar Rate
Advance for the relevant Interest Period, the applicable British Bankers’
Association Interest Settlement Rate for deposits in Dollars appearing on
Reuters Screen FRBD as of 11:00 a.m. (London time) two Business Days prior to
the first day of such Interest Period, and having a maturity equal to such
Interest Period, provided that, (i) if Reuters Screen FRBD is not available to
the Administrative Agent for any reason, the applicable Eurodollar Reference
Rate for the relevant Interest Period shall instead be the applicable British
Bankers’ Association Interest Settlement Rate for deposits in Dollars as
reported by any other generally recognized financial information service as of
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period, and having a maturity equal to such Interest Period, and
(ii) if no such British Bankers’ Association Interest Settlement Rate is
available, the applicable Eurodollar Reference Rate for the relevant Interest
Period shall instead be the rate determined by the Administrative Agent to be
the rate at which JPMorgan offers to place deposits in Dollars with first-class
banks in the London interbank market at approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, in the
approximate amount of JPMorgan’s relevant Eurodollar Loan and having a maturity
equal to such Interest Period.

               “Eurodollar Rate” means, with respect to a Eurodollar Rate
Advance for the relevant Interest Period, the sum of (i) the quotient of (a) the
Eurodollar Base Rate applicable to such Interest Period, divided by (b) one
minus the Reserve Requirement (expressed as a decimal) applicable to such
Interest Period, plus (ii) the then Applicable Eurodollar Margin, changing as
and when the Applicable Eurodollar Margin changes, plus (iii) for Eurodollar
Rate Advances by a Lender from its office or branch in the United Kingdom, the
Mandatory Cost, plus (iv) any other mandatory costs imposed by any governmental
or regulatory authority.

12



--------------------------------------------------------------------------------



 



               “Eurodollar Rate Advance” means an Advance which bears interest
at a Eurodollar Rate.

               “Eurodollar Rate Loan” means a Loan made on a fully syndicated
basis pursuant to Section 2.1, which bears interest at a Eurodollar Rate.

               “Excluded Foreign Subsidiary” means any Foreign Subsidiary other
than those listed as Foreign Subsidiaries on Schedule 1.1.5.

               “Existing Credit Agreements” means that certain Three-Year Credit
Agreement and that certain Five-Year Credit Agreement, in each case dated as of
August 22, 2003 by and among the Company and certain of the Subsidiary Borrowers
parties thereto, the lenders party thereto and JPMorgan as administrative agent.

               “Facility Termination Date” shall mean the date on which all of
the Termination Conditions have been satisfied.

               “Federal Funds Effective Rate” means, for any day, an interest
rate per annum equal to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers on such day, as published for such day (or, if such day is
not a Business Day, for the immediately preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations at approximately 10:00 a.m.
(Chicago time) on such day on such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.

               “Financial Credit Obligations” means the sum of the outstanding
principal amount of all Loans and all Financial L/C Obligations.

               “Financial Credit Sublimit” means $350,000,000.

               “Financial L/C Obligations” means, without duplication, an amount
equal to the sum of (i) the aggregate of the Dollar Amount then available for
drawing under each of the Financial Letters of Credit (provided that, with
respect to any Escalating L/C which is a Financial Letter of Credit, such
available amount shall equal the maximum Dollar Amount (after giving effect to
all possible increases) available to be drawn under such Escalating L/C),
(ii) the Dollar Amount equal to the stated amount of all outstanding L/C Drafts
corresponding to the Financial Letters of Credit, which L/C Drafts have been
accepted by the applicable Issuing Bank, (iii) the aggregate outstanding Dollar
Amount of all Reimbursement Obligations under Financial Letters of Credit at
such time and (iv) the aggregate Dollar Amount equal to the maximum stated
amount of all Financial Letters of Credit requested by the Borrowers but not yet
issued or, in the case of an Escalating L/C which is a Financial Letter of
Credit, the portion of such maximum stated amount not yet issued (unless the
request for an unissued Financial Letter of Credit has been denied).

               “Financial Letter of Credit” means any letter of credit or Bank
Undertaking other than a Performance Letter of Credit.

13



--------------------------------------------------------------------------------



 



               “Financial Officer” means any of the chief financial officer,
principal accounting officer, treasurer or controller of the Company, acting
singly.

               “Fixed Charge Coverage Ratio” is defined in Section 7.4(B).

               “Floating Rate” means, for any day for any Loan, a rate per annum
equal to the Alternate Base Rate for such day, changing when and as the
Alternate Base Rate changes, plus the then Applicable Floating Rate Margin.

               “Floating Rate Advance” means an Advance which bears interest at
the Floating Rate.

               “Floating Rate Loan” means a Loan, or portion thereof, which
bears interest at the Floating Rate.

               “Foreign Employee Benefit Plan” means any employee benefit plan
as defined in Section 3(3) of ERISA which is maintained or contributed to for
the benefit of the employees of the Company, any of its respective Subsidiaries
or any members of its Controlled Group and is not covered by ERISA pursuant to
ERISA Section 4(b)(4).

               “Foreign Pension Plan” means any employee benefit plan as
described in Section 3(3) of ERISA for which the Company or any member of its
Controlled Group is a sponsor or administrator and which (i) is maintained or
contributed to for the benefit of employees of the Company, any of its
respective Subsidiaries or any member of its Controlled Group, (ii) is not
covered by ERISA pursuant to Section 4(b)(4) of ERISA, and (iii) under
applicable local law, is required to be funded through a trust or other funding
vehicle.

               “Foreign Subsidiary” means a Subsidiary of the Company which is
not a Domestic Subsidiary.

               “Funded Issuing Bank” means, at any date of determination, each
Issuing Bank which has issued a Letter of Credit and such Letter of Credit is
outstanding as of such date.

               “Governmental Acts” is defined in Section 3.10(A).

               “Governmental Authority” means any nation or government, any
federal, state, local or other political subdivision thereof and any entity
exercising executive, legislative, judicial, regulatory or administrative
authority or functions of or pertaining to government, including any authority
or other quasi-governmental entity established to perform any of such functions.

               “Gross Negligence” means recklessness, or actions taken or
omitted with conscious indifference to or the complete disregard of consequences
or rights of others affected. Gross Negligence does not mean the absence of
ordinary care or diligence, or an inadvertent act or inadvertent failure to act.
If the term “gross negligence” is used with respect to the Administrative Agent
or any Lender or any indemnitee in any of the other Loan Documents, it shall
have the meaning set forth herein.

14



--------------------------------------------------------------------------------



 



               “Guaranteed Obligations” is defined in Section 10.1.

               “Guarantor(s)” shall mean the Company and the Subsidiary
Guarantors.

               “Guaranty” means each of (i) the guaranty by the Company and each
Subsidiary Borrower of all of the Obligations of Company and the Subsidiary
Borrowers pursuant to this Agreement and (ii) the Subsidiary Guaranty, in each
case, as amended, restated, supplemented or otherwise modified from time to
time.

               “Hedging Arrangements” is defined in the definition of Hedging
Obligations below.

               “Hedging Obligations” of a Person means any and all obligations
of such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all
agreements, devices or arrangements designed to protect at least one of the
parties thereto from the fluctuations of interest rates, commodity prices,
exchange rates or forward rates applicable to such party’s assets, liabilities
or exchange transactions, including, but not limited to, dollar-denominated or
cross-currency interest rate exchange agreements, forward currency exchange
agreements, interest rate cap or collar protection agreements, forward rate
currency or interest rate options, puts and warrants or any similar derivative
transactions (“Hedging Arrangements”), and (ii) any and all cancellations, buy
backs, reversals, terminations or assignments of any of the foregoing.

               “Incentive Arrangements” means any stock ownership, restricted
stock, stock option, stock appreciation rights, “phantom” stock plans,
employment agreements, non-competition agreements, subscription and stockholders
agreements and other incentive and bonus plans and similar arrangements made in
connection with the retention of executives, officers or employees of the
Company and its Subsidiaries.

               “Indebtedness” of a Person means, without duplication, such
Person’s (a) obligations for borrowed money, (b) obligations representing the
deferred purchase price of property or services (other than (i) accounts payable
arising in the ordinary course of such Person’s business payable on terms
customary in the trade, and (ii) earnouts or other similar forms of contingent
purchase prices), (c) obligations, whether or not assumed, secured by Liens or
payable out of the proceeds or production from property or assets now or
hereafter owned or acquired by such Person, (d) obligations which are evidenced
by notes, acceptances or other instruments, (e) Capitalized Lease Obligations,
(f) Contingent Obligations, (g) obligations with respect to any letters of
credit, bank guarantees and similar instruments, including, without limitation,
Financial Letters of Credit and Performance Letters of Credit, and all
reimbursement agreements related thereto, (h) Off-Balance Sheet Liabilities and
(j) Disqualified Stock.

               “Indemnified Matters” is defined in Section 11.7(B).

               “Indemnitees” is defined in Section 11.7(B).

               “Interest Expense” means, for any period, the total gross
interest expense of the Company and its consolidated Subsidiaries, whether paid
or accrued, including, without

15



--------------------------------------------------------------------------------



 



duplication, the interest component of Capitalized Leases, commitment and letter
of credit fees, the discount or implied interest component of Off-Balance Sheet
Liabilities, capitalized interest expense, pay-in-kind interest expense,
amortization of debt documents and net payments (if any) pursuant to Hedging
Arrangements relating to interest rate protection, all as determined in
conformity with Agreement Accounting Principles.

               “Interest Period” means with respect to a Eurodollar Rate Loan, a
period of one (1), two (2), three (3) months or six (6) months, commencing on a
Business Day selected by the applicable Borrower on which a Eurodollar Rate
Advance is made to such Borrower pursuant to this Agreement. Such Interest
Period shall end on (but exclude) the day which corresponds numerically to such
date one, two, three or six months thereafter; provided, however, that if there
is no such numerically corresponding day in such next, second, third or sixth
succeeding month, such Interest Period shall end on the last Business Day of
such next, second, third or sixth succeeding month. If an Interest Period would
otherwise end on a day which is not a Business Day, such Interest Period shall
end on the next succeeding Business Day, provided, however, that if said next
succeeding Business Day falls in a new calendar month, such Interest Period
shall end on the immediately preceding Business Day.

               “Investment” means, with respect to any Person, (i) any purchase
or other acquisition by that Person of any Indebtedness, Equity Interests or
other securities, or of a beneficial interest in any Indebtedness, Equity
Interests or other securities, issued by any other Person, (ii) any purchase by
that Person of all or substantially all of the assets of a business (whether of
a division, branch, unit operation, or otherwise) conducted by another Person;
(iii) any loan, advance (other than deposits with financial institutions
available for withdrawal on demand, prepaid expenses, accounts receivable,
advances to employees and similar items made or incurred in the ordinary course
of business) or capital contribution actually invested by that Person to any
other Person (but excluding any subsequent passive increases or accretions to
the value of such initial capital contribution), including all Indebtedness to
such Person arising from a sale of property by such Person other than in the
ordinary course of its business; and (iv) any non-arms length transaction by
such Person with another Person or any other transfer of assets by such Person
in another Person, with the amount of such Investment being an amount equal to
the net benefit derived by such other Person resulting from any such
transactions.

               “IRS” means the Internal Revenue Service and any Person
succeeding to the functions thereof.

               “Issuing Banks” means JPMorgan or any of its Affiliates or any of
the other Lenders identified on Exhibit A-2 hereto (as amended or supplemented
from time to time) in its separate capacity as an issuer of Letters of Credit
pursuant to Section 3.1. The designation of any Lender as an Issuing Bank after
the Closing Date shall be subject to the prior written consent of such designee
and the Administrative Agent.

               “JPMorgan” means JPMorgan Chase Bank, N.A. (successor by merger
to Bank One, NA, having its principal office in Chicago, Illinois, in its
individual capacity, and its successors.

               “JPMSI” means J.P. Morgan Securities, Inc, and its successors.

16



--------------------------------------------------------------------------------



 



               “L/C Collateral Account” is defined in Section 3.12.

               “L/C Documents” is defined in Section 3.4.

               “L/C Draft” means a draft drawn on an Issuing Bank pursuant to a
Letter of Credit.

               “L/C Interest” is defined in Section 3.6.

               “L/C Obligations” means, without duplication, an amount equal to
the sum of (i) the aggregate of the Dollar Amount then available for drawing
under each of the Letters of Credit (provided that, with respect to any
Escalating L/C, such available amount shall equal the maximum Dollar Amount
(after giving effect to all possible increases) available to be drawn under such
Escalating L/C), (ii) the Dollar Amount equal to the stated amount of all
outstanding L/C Drafts corresponding to the Letters of Credit, which L/C Drafts
have been accepted by the applicable Issuing Bank, (iii) the aggregate
outstanding Dollar Amount of all Reimbursement Obligations at such time and
(iv) the aggregate Dollar Amount equal to the maximum stated amount of all
Letters of Credit requested by the Borrowers but not yet issued or, in the case
of an Escalating L/C, the portion of such maximum stated amount not yet issued
(unless the request for an unissued Letter of Credit has been denied).

               “Lenders” means the lending institutions listed on the signature
pages of this Agreement and their respective successors and assigns.

               “Lender Increase Notice” is defined in Section 2.5(B)(i).

               “Lending Installation” means, with respect to a Lender or the
Administrative Agent, any office, branch, subsidiary or affiliate of such Lender
or the Administrative Agent listed on the signature pages of this Agreement for
such Lender, or on the administrative information sheets provided to the
Administrative Agent in connection herewith or otherwise selected by such Lender
or the Administrative Agent pursuant to Section 2.16.

               “Letter of Credit” means the Performance Letters of Credit and
Financial Letters of Credit to be (a) issued by the Issuing Banks pursuant to
Section 3.1 hereof or (b) deemed issued by the Issuing Banks pursuant to
Section 3.2 hereof.

               “Leverage Ratio” is defined in Section 7.4(A).

               “Lien” means any lien (statutory or other), mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or security agreement or preferential arrangement of any kind or nature
whatsoever (including, without limitation, the interest of a vendor or lessor
under any conditional sale, Capitalized Lease or other title retention
agreement).

               “Loan Account” is defined in Section 2.12(A).

               “Loan Documents” means this Agreement, each Assumption Letter
executed hereunder, the Subsidiary Guaranty and all other documents,
instruments, notes and agreements

17



--------------------------------------------------------------------------------



 



executed in connection therewith or contemplated thereby, as the same may be
amended, restated or otherwise modified and in effect from time to time.

               “Loan Parties” means, at any time, the Company, each Subsidiary
Borrower that is a party hereto as of such time and each of the Guarantors.

               “Loan(s)” means, with respect to a Lender, such Lender’s portion
of any Advance made pursuant to Section 2.1 hereof, and in the case of the Swing
Line Bank, any Swing Line Loan made pursuant to Section 2.2 hereof, and
collectively all Revolving Loans and Swing Line Loans, whether made or continued
as or converted to Floating Rate Loans or Eurodollar Rate Loans.

               “Mandatory Cost” is described in Exhibit A-3 hereto.

               “Margin Stock” shall have the meaning ascribed to such term in
Regulation U.

               “Market Disruption” is defined in Section 2.11.

               “Material Adverse Effect” means a material adverse effect upon
(a) the business, condition (financial or otherwise), operations, performance,
properties, results of operations or prospects of the Company, any other
Borrower, or the Company and its Subsidiaries, taken as a whole, (b) the
collective ability of the Company or any of its Subsidiaries to perform their
respective obligations under the Loan Documents, or (c) the ability of the
Lenders or the Administrative Agent to enforce the Obligations; it being
understood and agreed that the occurrence of a Product Liability Event shall not
constitute an event which causes a “Material Adverse Effect” unless and until
the aggregate amount of, or attributable to, Product Liability Events (to the
extent not covered by third-party insurance as to which the insured does not
dispute coverage) exceeds, during any period of twelve (12) consecutive months,
the greater of (x) $20,000,000 and (y) 20% of EBITDA (for the then most recently
completed period of four fiscal quarters of the Company).

               “Material Indebtedness” is defined in Section 8.1(E).

               “Material Subsidiary” means, without duplication, (a) each
Borrowing Subsidiary and (b) any Subsidiary that directly or indirectly owns or
Controls any Borrowing Subsidiary or other Material Subsidiary and (c) any other
Subsidiary (i) the consolidated net revenues of which for the most recent fiscal
year of the Company for which audited financial statements have been delivered
pursuant to Section 7.01(A)(ii) were greater than five percent (5%) of the
Company’s consolidated net revenues for such fiscal year or (ii) the
consolidated tangible assets of which as of the end of such fiscal year were
greater than five percent (5%) of the Company’s consolidated tangible assets as
of such date; provided that, if at any time the aggregate amount of the
consolidated net revenues or consolidated tangible assets of all Subsidiaries
that are not Material Subsidiaries exceeds twenty percent (20%) of the Company’s
consolidated net revenues for any such fiscal year or twenty percent (20%) of
the Company’s consolidated tangible assets as of the end of any such fiscal
year, the Company (or, in the event the Company has failed to do so within
10 days, the Administrative Agent) shall designate sufficient Subsidiaries as
“Material Subsidiaries” to eliminate such excess, and such designated
Subsidiaries shall for all purposes of this Agreement constitute Material
Subsidiaries. For purposes of making the determinations

18



--------------------------------------------------------------------------------



 



required by this definition, revenues and assets of Foreign Subsidiaries shall
be converted into Dollars at the rates used in preparing the consolidated
balance sheet of the Company included in the applicable financial statements.
The Material Subsidiaries on the Closing Date are identified in Schedule 1.1.5
hereto.

               “Moody’s” means Moody’s Investors Service, Inc.

               “Multiemployer Plan” means a “Multiemployer Plan” as defined in
Section 4001(a)(3) of ERISA which is, or within the immediately preceding six
(6) years was, contributed to by either the Company or any member of the
Controlled Group.

               “Net Cash Proceeds” means, with respect to any Asset Sale or Sale
and Leaseback Transaction by any Person, (a) cash or Cash Equivalents (freely
convertible into Dollars) received by such Person or any Subsidiary of such
Person from such Asset Sale or Sale and Leaseback Transaction (including cash
received as consideration for the assumption or incurrence of liabilities
incurred in connection with or in anticipation of such Asset Sale or Sale and
Leaseback Transaction), after (i) provision for all income or other taxes
measured by or resulting from such Asset Sale or Sale and Leaseback Transaction,
(ii) payment of all brokerage commissions and other fees and expenses and
commissions related to such Asset Sale or Sale and Leaseback Transaction, and
(iii) all amounts used to repay Indebtedness (and any premium or penalty
thereon) secured by a Lien on any asset disposed of in such Asset Sale or Sale
and Leaseback Transaction or which is or may be required (by the express terms
of the instrument governing such Indebtedness or by applicable law) to be repaid
in connection with such Asset Sale or Sale and Leaseback Transaction (including
payments made to obtain or avoid the need for the consent of any holder of such
Indebtedness); and (b) cash or Cash Equivalents payments in respect of any other
consideration received by such Person or any Subsidiary of such Person from such
Asset Sale or Sale and Leaseback Transaction upon receipt of such cash payments
by such Person or such Subsidiary.

               “Net Income” means, for any period, the net earnings (or loss)
after taxes of the Company and its Subsidiaries on a consolidated basis for such
period taken as a single accounting period determined in conformity with
Agreement Accounting Principles.

               “New Money Credit Event” means, with respect to any Issuing Bank,
any increase (directly or indirectly) in such Issuing Bank’s exposure (whether
by way of additional credit or banking facilities or otherwise, including as
part of a restructuring) to the applicable Borrower, any Governmental Authority
in such Borrower’s or any applicable Letter of Credit beneficiary’s country
occurring by reason of (i) any law, action or requirement of any Governmental
Authority in such Borrower’s or such Letter of Credit beneficiary’s country, or
(ii) any request in respect of external indebtedness of borrowers in such
Borrowers or such Letter of Credit beneficiary’s country applicable to banks
generally which conduct business with such borrowers, or (iii) any agreement in
relation to clause (i) or (ii), in each case to the extent calculated by
reference to the Obligations outstanding prior to such increase.

               “Note Purchase Agreement” means that certain Note Purchase
Agreement dated as of July 1, 2001 among the Company and the purchasers parties
thereto.

19



--------------------------------------------------------------------------------



 



               “Notice of Assignment” is defined in Section 14.3(B).

               “Obligations” means all Loans, L/C Obligations, advances, debts,
liabilities, obligations, covenants and duties owing, by the Borrowers or any of
their Subsidiaries to the Administrative Agent, any Lender, the Swing Line Bank,
the Arrangers, any Affiliate of the Administrative Agent or any Lender, any
Issuing Bank, any Indemnitee, of any kind or nature, present or future, arising
under this Agreement, the L/C Documents or any other Loan Document, whether or
not evidenced by any note, guaranty or other instrument, whether or not for the
payment of money, whether arising by reason of an extension of credit, loan,
foreign exchange risk, guaranty, indemnification, or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired. The term includes, without limitation, all interest, charges,
expenses, fees, attorneys’ fees and disbursements, paralegals’ fees (in each
case whether or not allowed), and any other sum chargeable to the Company or any
of its Subsidiaries under this Agreement or any other Loan Document.

               “Off-Balance Sheet Liabilities” of a Person means (a) any
repurchase obligation or liability of such Person or any of its Subsidiaries
with respect to Receivables sold by such Person or any of its Subsidiaries,
(b) any liability of such Person or any of its Subsidiaries under any sale and
leaseback transactions which do not create a liability on the consolidated
balance sheet of such Person, (c) any liability of such Person or any of its
Subsidiaries under any financing lease or so-called “synthetic lease” or “tax
ownership operating lease” transaction, or (d) any obligations of such Person or
any of its Subsidiaries arising with respect to any other transaction which is
the functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheets of such Person and its
Subsidiaries.

               “Other Taxes” is defined in Section 2.14(E)(ii).

               “Participants” is defined in Section 14.2(A).

               “Payment Date” means the last Business Day of each quarter, the
Termination Date and the Facility Termination Date.

               “PBGC” means the Pension Benefit Guaranty Corporation, or any
successor thereto.

               “Performance Letter of Credit” means a letter of credit or Bank
Undertaking issued to secure ordinary course performance obligations of the
Company or a Subsidiary in connection with active construction projects
(including projects about to be commenced) or bids for prospective construction
projects.

               “Permitted Acquisition” is defined in Section 7.3(F).

               “Permitted Existing Contingent Obligations” means the Contingent
Obligations of the Company and its Subsidiaries identified as such on
Schedule 1.1.4 to this Agreement.

               “Permitted Existing Indebtedness” means the Indebtedness of the
Company and its Subsidiaries identified as such on Schedule 1.1.1 to this
Agreement.

20



--------------------------------------------------------------------------------



 



               “Permitted Existing Investments” means the Investments of the
Company and its Subsidiaries identified as such on Schedule 1.1.2 to this
Agreement.

               “Permitted Existing Liens” means the Liens on assets of the
Company and its Subsidiaries identified as such on Schedule 1.1.3 to this
Agreement.

               “Permitted Sale and Leaseback Transactions” means (a) (i) any
Sale and Leaseback Transaction of the Company’s administrative headquarters
facility in The Woodlands, Texas and (ii) any Sale and Leaseback Transaction of
all or any portion of the Company’s other property, in each case on terms
acceptable to the Administrative Agent and only to the extent that the aggregate
amount of Net Cash Proceeds from all such Permitted Sale and Leaseback
Transactions is less than or equal to $30,000,000 and (b) any Sale and Leaseback
Transaction of the Company’s facility in Plainfield, Illinois.

               “Person” means any individual, corporation, firm, enterprise,
partnership, trust, incorporated or unincorporated association, joint venture,
joint stock company, limited liability company or other entity of any kind, or
any government or political subdivision or any agency, department or
instrumentality thereof.

               “Plan” means an employee benefit plan defined in Section 3(3) of
ERISA, other than a Multiemployer Plan, in respect of which the Company or any
member of the Controlled Group is, or within the immediately preceding six
(6) years was, an “employer” as defined in Section 3(5) of ERISA.

               “PMP” means a “professional market party” within the meaning of
the Dutch Exemption Regulation. On the date hereof, a “professional market
party” is any one of the following: (i) an enterprise or institution, other than
one referred to under the following clauses (iv) to (ix), which pursues the
business of a credit institution, insurer, securities institution, collective
investment scheme, industrial pension fund, company pension fund, company
savings fund or occupational pension fund in another member state of the
European Union, Hungary, Monaco, Poland, Puerto Rico, Saudi Arabia, Slovakia,
the Czech Republic, Turkey, South Korea, the United States of America, Japan,
Australia, Canada, Mexico, New Zealand or Switzerland, if supervision is
exercised over that enterprise or institution, (ii) an enterprise or institution
which, according to its balance sheet as at the end of the year, has assets
totaling EUR 500,000,000 or more preceding the making available of the repayable
funds, (iii) an enterprise, institution or natural person which has net own
funds totaling EUR 10,000,000 or more at the end of the year preceding the
making available of the repayable funds, and which has been active on the
financial markets at least twice a month, on average, during two consecutive
years preceding the making available of the repayable funds, (iv) a credit
institution registered pursuant to section 52(2)(a), (b), (c) or (d) of the
Dutch Banking Act, (v) an insurer registered pursuant to section 9(1)(a) or
(b) of the Insurance Business Supervision Act 1993 (Wet toezicht
verzekeringsbedrijf 1993), (vi) an insurer registered pursuant to section
4(1)(a) of the Funeral Services Insurance Act (Wet toezicht
natura-uitvaartverzekeringsbedrijf, (vii) a securities institution registered
pursuant to the first sentence of section 21(1) of the Act on the Supervision of
Securities Trade 1995, (viii) an investment institution registered pursuant to
section 18(1)(a) of the Act on the Supervision of Collective Investment Schemes,
(ix) an industrial pension fund, company pension fund, company savings fund or
occupational pension fund as referred to in

21



--------------------------------------------------------------------------------



 



section 1(1)(b), (c), (d) or (l) of the Pension and Savings Funds Guarantee Act
(Pensioen- en spaarfondsenwet), (x) a collective investment scheme which is
exempt from the Act on the Supervision of Collective Investment Schemes pursuant
to section 1 or 2 of the Regulation of the Minister of Finance of 9 October 1990
implementing section 14 of that Act (Staatscourant 198), (xi) the State of the
Netherlands, De Nederlandsche Bank N.V., a foreign public body belonging to a
central authority, a central bank, a public body as referred to in section 1(a)
of the Act on the financing of decentralized authorities, or a comparable
decentralized public body in another State, an international treaty organization
or a supranational public institution and (xi) a subsidiary of an enterprise or
institution mentioned under the preceding clause (i) or any of clauses (iv) to
(ix) over which supervision is exercised.

               “Prime Rate” means the prime rate of interest announced by
JPMorgan from time to time (which is not necessarily the lowest rate charged to
any customer), changing when and as said prime rate changes.

               “Proposed New Lender” is defined in Section 2.5(B)(i).

               “Pro Rata Share” means, with respect to any Lender, the
percentage obtained by dividing (A) the Lender’s Commitment at such time (in
each case, as adjusted from time to time in accordance with the provisions of
this Agreement) by (B) the Aggregate Commitment at such time; provided, however,
if the Commitments are terminated pursuant to the terms of this Agreement, then
“Pro Rata Share” means the percentage obtained by dividing (x) the sum of
(A) such Lender’s Revolving Loans, plus (B) such Lender’s share of the
obligations to purchase participations in Swing Line Loans and Letters of
Credit, by (y) the sum of (A) the aggregate outstanding amount of Revolving
Loans, plus (B) the aggregate outstanding amount of all Swing Line Loans and the
Dollar Amount of all Letters of Credit.

               “Product Liability Event” means, solely in connection with
asbestos-related claims and litigation, (i) the entry of one or more final
judgments or orders against the Company or any Subsidiary, or (ii) the Company
or any Subsidiary (a) enters into settlements for the payment of money or
(b) pays any legal expenses associated with such judgment, orders or settlements
and any and all other aspects of any claims and litigation associated therewith,
and with respect to such judgments or orders, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect.

               “Purchasers” is defined in Section 14.3(A)(i).

               “Rate Option” means the Eurodollar Rate or the Floating Rate, as
applicable.

               “Receivable(s)” means and includes all of the Company’s and its
consolidated Subsidiaries’ presently existing and hereafter arising or acquired
accounts, accounts receivable, and all present and future rights of the Company
or its Subsidiaries, as applicable, to payment for goods sold or leased or for
services rendered (except those evidenced by instruments or chattel paper),
whether or not they have been earned by performance, and all rights in any
merchandise

22



--------------------------------------------------------------------------------



 



or goods which any of the same may represent, and all rights, title, security
and guaranties with respect to each of the foregoing, including, without
limitation, any right of stoppage in transit.

               “Register” is defined in Section 14.3(C).

               “Regulation T” means Regulation T of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor or
other regulation or official interpretation of said Board of Governors relating
to the extension of credit by and to brokers and dealers of securities for the
purpose of purchasing or carrying margin stock (as defined therein).

               “Regulation U” means Regulation U of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor or
other regulation or official interpretation of said Board of Governors relating
to the extension of credit by banks, non-banks and non-broker lenders for the
purpose of purchasing or carrying Margin Stock applicable to member banks of the
Federal Reserve System.

               “Regulation X” means Regulation X of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor or
other regulation or official interpretation of said Board of Governors relating
to the extension of credit by foreign lenders for the purpose of purchasing or
carrying margin stock (as defined therein).

               “Reimbursement Obligation” is defined in Section 3.7.

               “Release” means any release, spill, emission, leaking, pumping,
injection, deposit, disposal, discharge, dispersal, leaching or migration into
the indoor or outdoor environment, including the movement of Contaminants
through or in the air, soil, surface water or groundwater.

               “Replacement Lender” is defined in Section 2.19.

               “Reportable Event” means a reportable event as defined in
Section 4043 of ERISA and the regulations issued under such section, with
respect to a Plan, excluding, however, such events as to which the PBGC by
regulation or otherwise waived the requirement of Section 4043(a) of ERISA that
it be notified within thirty (30) days after such event occurs, provided,
however, that a failure to meet the minimum funding standards of Section 412 of
the Code and of Section 302 of ERISA shall be a Reportable Event regardless of
the issuance of any such waiver of the notice requirement in accordance with
either Section 4043(a) of ERISA or Section 412(d) of the Code.

               “Required Lenders” means Lenders whose Pro Rata Shares, in the
aggregate, are greater than fifty percent (50%); provided, however, that, if any
of the Lenders shall have failed to fund its Pro Rata Share of (i) any Revolving
Loan requested by the applicable Borrower, (ii) any Revolving Loan required to
be made in connection with reimbursement for any L/C Obligations, (iii) any
participation in any Swing Line Loan as requested by the Administrative Agent,
which such Lenders are obligated to fund under the terms of this Agreement and
any such failure has not been cured, then for so long as such failure continues,
“Required Lenders” means Lenders (excluding all Lenders whose failure to fund
their respective Pro Rata Shares of such Revolving Loans or any participation in
Swing Line Loans has not been so cured) whose Pro

23



--------------------------------------------------------------------------------



 



Rata Shares represent greater than fifty percent (50%) of the aggregate Pro Rata
Shares of such Lenders; provided further, however, that, if the Commitments have
been terminated pursuant to the terms of this Agreement, “Required Lenders”
means Lenders (without regard to the Lenders’ performance of their respective
obligations hereunder) whose aggregate ratable shares (stated as a percentage)
of the aggregate outstanding principal balance of the sum of all Loans and L/C
Obligations are greater than fifty percent (50%).

               “Requirements of Law” means, as to any Person, the charter and
by-laws or other organizational or governing documents of such Person, and any
law, rule or regulation, or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is subject
including, without limitation, the Securities Act of 1933, the Securities
Exchange Act of 1934, Regulations T, U and X, ERISA, the Fair Labor Standards
Act, the Worker Adjustment and Retraining Notification Act, Americans with
Disabilities Act of 1990, and any certificate of occupancy, zoning ordinance,
building, environmental or land use requirement or permit or environmental,
labor, employment, occupational safety or health law, rule or regulation,
including Environmental, Health or Safety Requirements of Law.

               “Reserve Requirement” means, with respect to an Interest Period,
the maximum aggregate reserve requirement (including all basic, supplemental,
marginal and other reserves) which is imposed under Regulation D on Eurodollar
liabilities.

               “Restricted Payment” means (i) any dividend or other
distribution, direct or indirect, on account of any Equity Interests of the
Company or any of its Subsidiaries now or hereafter outstanding, except a
dividend payable solely in such Person’s Capital Stock (other than Disqualified
Stock) or in options, warrants or other rights to purchase such Capital Stock,
(ii) any redemption, retirement, purchase or other acquisition for value, direct
or indirect, of any Equity Interests of the Company or any of its Subsidiaries
now or hereafter outstanding, other than in exchange for, or out of the proceeds
of, the substantially concurrent sale (other than to a Subsidiary of the
Company) of other Equity Interests of the Company or any of its Subsidiaries
(other than Disqualified Stock), (iii) any payment or prepayment of principal
of, or interest (whether in cash or as payment-in-kind), premium, if any, fees
or other charges with respect to, any Indebtedness subordinated to the
Obligations, or any redemption, purchase, retirement, defeasance, prepayment or
other acquisition for value, direct or indirect, of any Indebtedness other than
(a) the Obligations and (b) any scheduled payments of principal of or interest
with respect to Company’s Indebtedness issued pursuant to the Note Purchase
Agreement, and (iv) any payment of a claim for the rescission of the purchase or
sale of, or for material damages arising from the purchase or sale of, any
Indebtedness (other than the Obligations) or any Equity Interests of the Company
or any of its Subsidiaries, or of a claim for reimbursement, indemnification or
contribution arising out of or related to any such claim for damages or
rescission and (v) any payment in respect of a purchase price adjustment,
earn-out or other similar form of contingent purchase price.

               “Revolving Credit Availability” means, at any particular time,
the amount by which the Adjusted Aggregate Commitment at such time exceeds the
Revolving Credit Obligations outstanding at such time.

24



--------------------------------------------------------------------------------



 



               “Revolving Credit Obligations” means, at any particular time, the
sum of (i) the outstanding principal amount of the Revolving Loans at such time,
plus (ii) the outstanding principal amount of the Swing Line Loans at such time,
plus (iii) the outstanding L/C Obligations at such time.

               “Revolving Loan” is defined in Section 2.1.

               “Risk-Based Capital Guidelines” is defined in Section 4.2.

               “S&P” means Standard & Poor’s Ratings Group, a division of
McGraw-Hill, Inc.

               “Sale and Leaseback Transaction” means any lease, whether an
operating lease or a Capitalized Lease, of any property (whether real or
personal or mixed), (i) which the Company or one of its Subsidiaries sold or
transferred or is to sell or transfer to any other Person, or (ii) which the
Company or one of its Subsidiaries intends to use for substantially the same
purposes as any other property which has been or is to be sold or transferred by
the Company or one of its Subsidiaries to any other Person in connection with
such lease.

               “Securities Act” means the Securities Act of 1933, as amended
from time to time.

               “Selling Lender” is defined in Section 2.5(B)(ii).

               “Single Employer Plan” means a Plan maintained by the Company or
any member of the Controlled Group for employees of the Company or any member of
the Controlled Group.

               “Solvent” means, when used with respect to any Person, that at
the time of determination:

     (i) the fair value of its assets (both at fair valuation and at present
fair saleable value) is equal to or in excess of the total amount of its
liabilities, including, without limitation, contingent liabilities; and

     (ii) it is then able and expects to be able to pay its debts as they
mature; and

     (iii) it has capital sufficient to carry on its business as conducted and
as proposed to be conducted.

With respect to contingent liabilities (such as litigation, guarantees and
pension plan liabilities), such liabilities shall be computed at the amount
which, in light of all the facts and circumstances existing at the time,
represent the amount which can be reasonably be expected to become an actual or
matured liability.

               “Subsidiary” means, as to any Person, any corporation,
association or other business entity in which such Person or one or more of its
Subsidiaries or such Person and one or more of its Subsidiaries owns sufficient
equity or voting interests to enable it or them (as a group) ordinarily, in the
absence of contingencies, to elect a majority of the directors (or Persons
performing similar functions) of such entity, and any partnership, limited
liability company or

25



--------------------------------------------------------------------------------



 



joint venture if more than 50% interest in the profits or capital thereof is
owned by such Person or one or more of its Subsidiaries or such Person and one
or more of its Subsidiaries (unless such partnership, limited liability company
or joint venture can and does ordinarily take major business actions without the
prior approval of such Person or one or more of its Subsidiaries). Unless the
context otherwise clearly requires, any reference to a “Subsidiary” is a
reference to a Subsidiary of the Company

               “Subsidiary Borrower” means any Subsidiaries of the Company duly
designated by the Company pursuant to Section 2.20 to request Advances
hereunder, which Subsidiary shall have delivered to the Administrative Agent an
Assumption Letter in accordance with Section 2.20 and such other documents as
may be required pursuant to this Agreement, in each case together with its
respective successors and assigns, including a debtor-in-possession on behalf of
such Subsidiary Borrower.

               “Subsidiary Guarantor(s)” means (a) each Subsidiary Borrower,
(b) all of the Company’s Material Subsidiaries (other than any Excluded Foreign
Subsidiary); (c) all New Subsidiaries which are Material Subsidiaries and which
have or are required to have satisfied the provisions of Section 7.2(K)(i);
(d) all of the Company’s Subsidiaries which become Material Subsidiaries and
which have satisfied or are required to have satisfied the provisions of
Section 7.2(K)(ii); and (e) all other Subsidiaries which become Subsidiary
Guarantors in satisfaction of the provisions of Section 7.2(K)(iii) or
Section 7.3(Q), in each case with respect to clauses (a) through (e) above, and
together with their respective successors and assigns.

               “Subsidiary Guaranty” means that certain Subsidiary Guaranty,
dated as of August 22, 2003 executed by each of Subsidiary Guarantors as of such
date (and any and all supplements thereto executed from time to time by each
additional Subsidiary Guarantor) in favor of the Administrative Agent in
substantially the form of Exhibit H attached hereto, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

               “Substantial Portion” means, with respect to the assets of the
Company and its Subsidiaries, assets which (i) represent more than 10% of the
consolidated assets of the Company and its Subsidiaries as would be shown in the
consolidated financial statements of the Company and its Subsidiaries as at the
beginning of the twelve-month period ending with the month in which such
determination is made, or (ii) are responsible for more than 10% of the
consolidated net sales or of the consolidated net income of the Company and its
Subsidiaries as reflected in the financial statements referred to in clause
(i) above.

               “Swing Line Bank” means JPMorgan or any other Lender as a
successor Swing Line Bank pursuant to the terms hereof.

               “Swing Line Commitment” means the commitment of the Swing Line
Bank to make Swing Line Loans up to a maximum principal amount of Twenty-Five
Million and 00/100 Dollars ($25,000,000) at any one time outstanding.

               “Swing Line Loan” means a Loan made available to the applicable
Borrower by the Swing Line Bank pursuant to Section 2.2 hereof.

               “Taxes” is defined in Section 2.14(E)(i).

26



--------------------------------------------------------------------------------



 



               “Termination Conditions” is defined in Section 2.18.

               “Termination Date” means the earlier of (a) May 12, 2010, and
(b) the date of termination in whole of the Aggregate Commitment pursuant to
Section 2.5 hereof or the Commitments pursuant to Section 9.1 hereof.

               “Termination Event” means (i) a Reportable Event with respect to
any Benefit Plan; (ii) the withdrawal of the Company or any member of the
Controlled Group from a Benefit Plan during a plan year in which the Company or
such Controlled Group member was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or the cessation of operations which results in the
termination of employment of twenty percent (20%) of Benefit Plan participants
who are employees of the Company or any member of the Controlled Group;
(iii) the imposition of an obligation on the Company or any member of the
Controlled Group under Section 4041 of ERISA to provide affected parties written
notice of intent to terminate a Benefit Plan in a distress termination described
in Section 4041(c) of ERISA; (iv) the institution by the PBGC or any similar
foreign governmental authority of proceedings to terminate a Benefit Plan or
Foreign Pension Plan; (v) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Benefit Plan; (vi) that a foreign governmental authority shall
appoint or institute proceedings to appoint a trustee to administer any Foreign
Pension Plan in place of the existing administrator, or (vii) the partial or
complete withdrawal of the Company or any member of the Controlled Group from a
Multiemployer Plan or Foreign Pension Plan.

               “Transferee” is defined in Section 14.5.

               “Treaty on European Union” means the Treaty of Rome of March 25,
1957, as amended by the Single European Act 1986 and the Maastricht Treaty
(which was signed at Maastricht on February 7, 1992 and came into force on
November 1, 1993), as amended from time to time.

               “Type” means, with respect to any Loan, its nature as a Floating
Rate Loan or a Eurodollar Rate Loan.

               “Unfunded Liabilities” means (i) in the case of Single Employer
Plans, the amount (if any) by which the aggregate accumulated benefit
obligations exceeds the aggregate fair market value of assets of present value
of all vested nonforfeitable benefits under all Single Employer Plans as of the
most recent measurement date, all as determined under FAS 87 using the methods
and assumptions used by the Company for financial accounting purposes, and
(ii) in the case of Multiemployer Plans, the withdrawal liability that would be
incurred by the Controlled Group if all members of the Controlled Group
completely withdrew from all Multiemployer Plans.

               “Unmatured Default” means an event which, but for the lapse of
time or the giving of notice, or both, would constitute a Default.

               1.2. Singular/Plural References; Accounting Terms. The foregoing
definitions shall be equally applicable to both the singular and plural forms of
the defined terms. Any

27



--------------------------------------------------------------------------------



 



accounting terms used in this Agreement which are not specifically defined
herein shall have the meanings customarily given them in accordance with
Agreement Accounting Principles.

               1.3. References. Any references to the Company’s Subsidiaries
shall not in any way be construed as consent by the Administrative Agent or any
Lender to the establishment, maintenance or acquisition of any Subsidiary,
except as may otherwise be permitted hereunder.

               1.4. Supplemental Disclosure. At any time at the request of the
Administrative Agent and at such additional times as the Company determines, the
Company shall supplement each schedule or representation herein or in the other
Loan Documents with respect to any matter hereafter arising which, if existing
or occurring at the date of this Agreement, would have been required to be set
forth or described in such schedule or as an exception to such representation or
which is necessary to correct any information in such schedule or representation
which has been rendered inaccurate thereby. Notwithstanding that any such
supplement to such schedule or representation may disclose the existence or
occurrence of events, facts or circumstances which are either prohibited by the
terms of this Agreement or any other Loan Documents or which result in the
breach of any representation or warranty, such supplement to such schedule or
representation shall not be deemed either an amendment thereof or a waiver of
such breach unless expressly consented to in writing by Administrative Agent and
the Required Lenders, and no such amendments, except as the same may be
consented to in a writing which expressly includes a waiver, shall be or be
deemed a waiver by the Administrative Agent or any Lender of any Default
disclosed therein. Any items disclosed in any such supplemental disclosures
shall be included in the calculation of any limits, baskets or similar
restrictions contained in this Agreement or any of the other Loan Documents.

ARTICLE II: REVOLVING LOAN FACILITY

               2.1. Revolving Loans.

          (A) Amount of Revolving Loans. Upon the satisfaction of the conditions
precedent set forth in Sections 5.1, 5.2 and 5.3, as applicable, from and
including the Closing Date and prior to the Termination Date, each Lender
severally and not jointly agrees, on the terms and conditions set forth in this
Agreement, to make revolving loans to the Borrowers from time to time, in
Dollars, in an amount not to exceed such Lender’s Pro Rata Share of Revolving
Credit Availability at such time (each individually, a “Revolving Loan” and,
collectively, the “Revolving Loans”); provided however, at no time shall (i) the
amount of the Revolving Credit Obligations exceed the Adjusted Aggregate
Commitment and (ii) the Financial Credit Obligations exceed the Financial Credit
Sublimit. Subject to the terms of this Agreement, the Borrowers may borrow,
repay and reborrow Revolving Loans at any time prior to the Termination Date.
The Revolving Loans made on the Closing Date or on or before the third (3rd)
Business Day thereafter shall initially be Floating Rate Loans and thereafter
may be continued as Floating Rate Loans or converted into Eurodollar Rate Loans
in the manner provided in Section 2.9 and subject to the other conditions and
limitations therein set forth and set forth in this Article II and set forth in
the definition of Interest Period. Revolving Loans made after the third (3rd)
Business Day after the Closing Date shall be, at the option of

28



--------------------------------------------------------------------------------



 



the applicable Borrower, either Floating Rate Loans or Eurodollar Rate Loans
selected in accordance with Section 2.9. On the Termination Date, each of the
Borrowers shall repay in full the outstanding principal balance of the Revolving
Loans made to it. Each Advance under this Section 2.1 shall consist of Revolving
Loans made by each Lender ratably in proportion to such Lender’s respective Pro
Rata Share.

          (B) Borrowing/Election Notice. The applicable Borrower shall deliver
to the Administrative Agent a Borrowing/Election Notice, signed by it, in
accordance with the terms of Section 2.7.

          (C) Making of Revolving Loans. Promptly after receipt of the
Borrowing/Election Notice under Section 2.7 in respect of Revolving Loans, the
Administrative Agent shall notify each Lender by telecopy, or other similar form
of transmission, of the requested Revolving Loan. Each Lender shall make
available its Revolving Loan in accordance with the terms of Section 2.6. The
Administrative Agent will promptly make the funds so received from the Lenders
available to the applicable Borrower at the Administrative Agent’s office in
Chicago, Illinois on the applicable Borrowing Date and shall disburse such
proceeds in accordance with the applicable Borrower’s disbursement instructions
set forth in such Borrowing/Election Notice. The failure of any Lender to
deposit the amount described above with the Administrative Agent on the
applicable Borrowing Date shall not relieve any other Lender of its obligations
hereunder to make its Revolving Loan on such Borrowing Date.

               2.2. Swing Line Loans.

          (A) Amount of Swing Line Loans. On the terms and conditions set forth
in this Agreement and upon the satisfaction of the conditions precedent set
forth in Section 5.1, 5.2 and 5.3, as applicable, from and including the Closing
Date and prior to the Termination Date, the Swing Line Bank agrees to make swing
line loans to the Borrowers from time to time, in Dollars, in an amount not to
exceed the Swing Line Commitment (each, individually, a “Swing Line Loan” and
collectively, the “Swing Line Loans”); provided, however, at no time shall
(i) the amount of the Revolving Credit Obligations exceed the Adjusted Aggregate
Commitment and (ii) the amount of the Financial Credit Obligations exceed the
Financial Credit Sublimit; and provided, further, that at no time shall the sum
of (a) the Swing Line Bank’s Pro Rata Share of the Swing Line Loans, plus
(b) the outstanding amount of Revolving Loans made by the Swing Line Bank
pursuant to Section 2.1, plus (c) the Swing Line Bank’s share of the obligations
to purchase participations in Letters of Credit, exceed the Swing Line Bank’s
Commitment at such time. Subject to the terms of this Agreement, the Borrowers
may borrow, repay and reborrow Swing Line Loans at any time prior to the
Termination Date.

          (B) Borrowing/Election Notice. The applicable Borrower shall deliver
to the Administrative Agent and the Swing Line Bank a Borrowing/Election Notice,
signed by it, not later than 12:00 p.m. (Chicago time) on the Borrowing Date of
each Swing Line Loan, specifying (i) the applicable Borrowing Date (which date
shall be a Business Day and which may be the same date as the date the
Borrowing/Election Notice is given), and

29



--------------------------------------------------------------------------------



 



(ii) the aggregate amount of the requested Swing Line Loan which shall be an
amount not less than $100,000 (and increments of $100,000 if in excess thereof).

          (C) Making of Swing Line Loans. Promptly after receipt of the
Borrowing/Election Notice under Section 2.2(B) in respect of Swing Line Loans
the Administrative Agent shall notify each Lender by telex or telecopy, or other
similar form of transmission, of the requested Swing Line Loan. Not later than
4:00 p.m. (Chicago time) on the applicable Borrowing Date, the Swing Line Bank
shall make available its Swing Line Loan, in funds immediately available in
Chicago to the Administrative Agent at its address specified pursuant to
Article XV. The Administrative Agent will promptly make the funds so received
from the Swing Line Bank available to the applicable Borrower on the Borrowing
Date at the Administrative Agent’s aforesaid address. The Swing Line Loans shall
be Floating Rate Loans unless the applicable Borrower and the Swing Line Bank
agree otherwise.

          (D) Repayment of Swing Line Loans. Each Swing Line Loan shall be paid
in full by the applicable Borrower on or before the fifth (5th) Business Day
after the Borrowing Date for such Swing Line Loan. The applicable Borrower may
at any time pay, without penalty or premium, all outstanding Swing Line Loans
or, in a minimum amount of $100,000 and increments of $100,000 in excess
thereof, any portion of the outstanding Swing Line Loans, upon notice to the
Administrative Agent and the Swing Line Bank. In addition, the Administrative
Agent (i) may at any time in the sole discretion of the Swing Line Bank with
respect to any outstanding Swing Line Loan, or (ii) shall on the fifth (5th)
Business Day after the Borrowing Date of any Swing Line Loan, require each
Lender (including the Swing Line Bank) to make a Revolving Loan in the amount of
such Lender’s Pro Rata Share of such Swing Line Loan, for the purpose of
repaying such Swing Line Loan. Not later than 2:00 p.m. (Chicago time) on the
date of any notice received pursuant to this Section 2.2(D), each Lender shall
make available its required Revolving Loan or Revolving Loans, in funds
immediately available in Chicago to the Administrative Agent at its address
specified pursuant to Article XV. Revolving Loans made pursuant to this
Section 2.2(D) shall initially be Floating Rate Loans and thereafter may be
continued as Floating Rate Loans or converted into Eurodollar Rate Loans in the
manner provided in Section 2.9 and subject to the other conditions and
limitations therein set forth and set forth in this Article II. Unless a Lender
shall have notified the Swing Line Bank, prior to its making any Swing Line
Loan, that any applicable condition precedent set forth in Sections 5.1, 5.2 and
5.3, as applicable, had not then been satisfied, such Lender’s obligation to
make Revolving Loans pursuant to this Section 2.2(D) to repay Swing Line Loans
shall be unconditional, continuing, irrevocable and absolute and shall not be
affected by any circumstances, including, without limitation, (a) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the Administrative Agent, the Swing Line Bank or any other Person,
(b) the occurrence or continuance of a Default or Unmatured Default, (c) any
adverse change in the condition (financial or otherwise) of the Company, or
(d) any other circumstances, happening or event whatsoever. In the event that
any Lender fails to make payment to the Administrative Agent of any amount due
under this Section 2.2(D), the Administrative Agent shall be entitled to
receive, retain and apply against such obligation the principal and interest
otherwise payable to such Lender hereunder

30



--------------------------------------------------------------------------------



 



until the Administrative Agent receives such payment from such Lender or such
obligation is otherwise fully satisfied. In addition to the foregoing, if for
any reason any Lender fails to make payment to the Administrative Agent of any
amount due under this Section 2.2(D), such Lender shall be deemed, at the option
of the Administrative Agent, to have unconditionally and irrevocably purchased
from the Swing Line Bank, without recourse or warranty, an undivided interest
and participation in the applicable Swing Line Loan in the amount of such
Revolving Loan, and such interest and participation may be recovered from such
Lender together with interest thereon at the Federal Funds Effective Rate for
each day during the period commencing on the date of demand and ending on the
date such amount is received. On the Termination Date, each of the Borrowers
shall repay in full the outstanding principal balance of all Swing Line Loans
made to it.

               2.3. Rate Options for all Advances; Maximum Interest Periods. The
Swing Line Loans shall be Floating Rate Loans unless the applicable Borrower and
the Swing Line Bank agree otherwise. The Revolving Loans may be Floating Rate
Advances or Eurodollar Rate Advances, or a combination thereof, selected by the
applicable Borrowers in accordance with Section 2.9. The Borrowers may select,
in accordance with Section 2.9, Rate Options and Interest Periods applicable to
portions of the Revolving Loans; provided that there shall be no more than seven
(7) Interest Periods in effect with respect to all of the Loans at any time.

               2.4. Optional Payments; Mandatory Prepayments.

          (A) Optional Payments. The Borrowers may from time to time and at any
time upon at least one (1) Business Day’s prior written notice repay or prepay,
without penalty or premium all or any part of outstanding Floating Rate Advances
in an aggregate minimum amount of One Million Dollars ($1,000,000) and in
integral multiples of One Million Dollars ($1,000,000) in excess thereof.
Eurodollar Rate Advances may be voluntarily repaid or prepaid prior to the last
day of the applicable Interest Period, subject to the indemnification provisions
contained in Section 4.4, in an aggregate minimum amount of Four Million and
00/100 Dollars ($4,000,000) and in integral multiples of One Million and 00/100
Dollars ($1,000,000) in excess thereof; provided, that the applicable Borrower
may not so prepay Eurodollar Rate Advances unless it shall have provided at
least three (3) Business Days’ prior written notice to the Administrative Agent
of such prepayment and provided, further, all Eurodollar Loans constituting part
of the same Eurodollar Rate Advance shall be repaid or prepaid at the same time.

          (B) Determination of Dollar Amounts of Letters of Credit; Mandatory
Prepayments of Revolving Loans and Cash Collateralization of Letters of Credit.

     (i) The Administrative Agent will determine the Dollar Amount of:

     (a) each Letter of Credit on the date three (3) Business Days prior to the
issuance date, or, if applicable, renewal date of such Letter of Credit; and

     (b) all outstanding L/C Obligations on and as of the last Business Day of
each calendar month and on any other Business Day elected by the

31



--------------------------------------------------------------------------------



 



Administrative Agent in its discretion or upon instruction by the Required
Lenders.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a) and (b) is herein described as a
“Computation Date” with respect to each Letter of Credit for which a Dollar
Amount is determined on or as of such day.

     (ii) If at any time and for any reason (other than as the result of
fluctuations in currency exchange rates) the Dollar Amount of (a) the Revolving
Credit Obligations (calculated, with respect to all L/C Obligations denominated
in Agreed Currencies other than Dollars, as of the most recent Computation Date
with respect to each such L/C Obligation) is greater than the Adjusted Aggregate
Commitment or (b) the Financial Credit Obligations (calculated, with respect to
all Financial L/C Obligations denominated in Agreed Currencies other than
Dollars, as of the most recent Computation Date with respect to each such
Financial L/C Obligations) is greater than the Financial Credit Sublimit, the
Borrowers shall immediately make a mandatory prepayment of the Obligations in an
amount equal to such excess.

     (iii) If, on any Computation Date, as a result of fluctuations in currency
exchange rates, the Dollar Amount of the Revolving Credit Obligations exceeds,
by more than the Equivalent Amount of $500,000, the Adjusted Aggregate
Commitment (such excess being the “Deficient Amount”), the Administrative Agent
shall so notify the Company and the Lenders of such occurrence and the Borrowers
shall immediately remit to the Administrative Agent a payment in an aggregate
principal amount sufficient to eliminate the Deficient Amount, which funds shall
be deposited in the L/C Collateral Account and shall be held as cash collateral
for the benefit of the Revolving Credit Obligations; provided, however, if and
to the extent the Deficient Amount is reduced from one Computation Date to the
immediately succeeding Computation Date, the Administrative Agent shall (so long
as no Default or Unmatured Default is then continuing) promptly remit to the
Company all cash amounts in excess of the Deficient Amount then held in the L/C
Collateral Account on such succeeding Computation Date.

     (iv) All of the mandatory prepayments made under this Section 2.4(B) shall
be applied first to Floating Rate Loans and to any Eurodollar Rate Loans
maturing on such date and then to subsequently maturing Eurodollar Rate Loans.

               2.5. Changes in Commitments.

          (A) Voluntary Commitment Reductions. The Company may permanently
reduce the Aggregate Commitment in whole, or in part ratably among the Lenders,
in an aggregate minimum amount of Ten Million and 00/100 Dollars ($10,000,000)
and integral multiples of One Million and 00/100 Dollars ($1,000,000) in excess
of that amount (unless the Aggregate Commitment is reduced in whole), upon at
least three (3) Business Day’s prior written notice to the Administrative Agent,
which notice shall specify the amount of any such reduction; provided, however,
that the amount of the

32



--------------------------------------------------------------------------------



 



Aggregate Commitment may not be reduced below the aggregate principal amount of
the outstanding Revolving Credit Obligations. All accrued commitment fees shall
be payable on the effective date of any termination of all or any part of the
obligations of the Lenders to make Loans hereunder.

          (B) Increase in Commitments.

     (i) At any time, the Company (on behalf of itself and the other Borrowers)
may request that the Aggregate Commitment be increased by an aggregate principal
amount not in excess of $100,000,000; provided that, without the prior written
consent of the Required Lenders, (a) the Aggregate Commitment shall at no time
exceed $700,000,000 minus the aggregate amount of all reductions in the
Aggregate Commitment previously made pursuant to Section 2.5(A); (b) the Company
shall not make any such request during the six month period following any
reduction in the Aggregate Commitment previously made pursuant to
Section 2.5(A); (c) the Company shall not be entitled to make more than one such
request during any calendar year; and (d) each such request shall be in a
minimum amount of at least $50,000,000 and increments of $5,000,000 in excess
thereof. Such request shall be made in a written notice given to the
Administrative Agent and the Lenders by the Company not less than twenty
(20) Business Days prior to the proposed effective date of such increase, which
notice (a “Commitment Increase Notice”) shall specify the amount of the proposed
increase in the Aggregate Commitment and the proposed effective date of such
increase. In the event of such a Commitment Increase Notice, each of the Lenders
shall be given the opportunity to participate in the requested increase ratably
in proportions that their respective Commitments bear to the Aggregate
Commitment. No Lender shall have any obligation to increase its Commitment
pursuant to a Commitment Increase Notice. On or prior to the date that is
fifteen (15) Business Days after receipt of the Commitment Increase Notice, each
Lender shall submit to the Administrative Agent a notice indicating the maximum
amount by which it is willing to increase its Commitment in connection with such
Commitment Increase Notice (any such notice to the Administrative Agent being
herein a “Lender Increase Notice”). Any Lender which does not submit a Lender
Increase Notice to the Administrative Agent prior to the expiration of such
fifteen (15) Business Day period shall be deemed to have denied any increase in
its Commitment. In the event that the increases of Commitments set forth in the
Lender Increase Notices exceed the amount requested by the Company in the
Commitment Increase Notice, the Administrative Agent and each Arranger shall
have the right, in consultation with the Company, to allocate the amount of
increases necessary to meet the Company’s Commitment Increase Notice. In the
event that the Lender Increase Notices are less than the amount requested by the
Company, not later than three (3) Business Days prior to the proposed effective
date the Company may notify the Administrative Agent of any financial
institution that shall have agreed to become a “Lender” party hereto (a
“Proposed New Lender”) in connection with the Commitment Increase Notice. Any
Proposed New Lender shall be consented to by the Administrative Agent (which
consent shall not be unreasonably withheld). If the Company shall not have
arranged any Proposed New Lender(s) to commit to the shortfall from the Lender
Increase Notices, then the Company shall be deemed to

33



--------------------------------------------------------------------------------



 



have reduced the amount of its Commitment Increase Notice to the aggregate
amount set forth in the Lender Increase Notices. Based upon the Lender Increase
Notices, any allocations made in connection therewith and any notice regarding
any Proposed New Lender, if applicable, the Administrative Agent shall notify
the Company and the Lenders on or before the Business Day immediately prior to
the proposed effective date of the amount of each Lender’s and Proposed New
Lenders’ Commitment (the “Effective Commitment Amount”) and the amount of the
Aggregate Commitment, which amounts shall be effective on the following Business
Day. Any increase in the Aggregate Commitment shall be subject to the following
conditions precedent: (A) the Company shall have obtained the consent thereto of
each Guarantor and its reaffirmation of the Loan Document(s) executed by it,
which consent and reaffirmation shall be in writing and in form and substance
reasonably satisfactory to the Administrative Agent, (B) as of the date of the
Commitment Increase Notice and as of the proposed effective date of the increase
in the Aggregate Commitment all representations and warranties shall be true and
correct in all material respects as though made on such date and no event shall
have occurred and then be continuing which constitutes a Default or Unmatured
Default, (C) the Borrowers, the Administrative Agent and each Proposed New
Lender or Lender that shall have agreed to provide a “Commitment” in support of
such increase in the Aggregate Commitment shall have executed and delivered a
“Commitment and Acceptance” substantially in the form of Exhibit L hereto,
(D) counsel for the Company and for the Guarantors shall have provided to the
Administrative Agent supplemental opinions in form and substance reasonably
satisfactory to the Administrative Agent and (E) the Borrowers and the Proposed
New Lender shall otherwise have executed and delivered such other instruments
and documents as may be required under Article V or that the Administrative
Agent shall have reasonably requested in connection with such increase. If any
fee shall be charged by the Lenders in connection with any such increase, such
fee shall be in accordance with then prevailing market conditions, which market
conditions shall have been reasonably documented by the Administrative Agent to
the Company. Upon satisfaction of the conditions precedent to any increase in
the Aggregate Commitment, the Administrative Agent shall promptly advise the
Company and each Lender of the effective date of such increase. Upon the
effective date of any increase in the Aggregate Commitment that is supported by
a Proposed New Lender, such Proposed New Lender shall be a party to this
Agreement as a Lender and shall have the rights and obligations of a Lender
hereunder and thereunder. Nothing contained herein shall constitute, or
otherwise be deemed to be, a commitment on the part of any Lender to increase
its Commitment hereunder at any time.

     (ii) For purposes of this clause (ii), (A) the term “Buying Lender(s)”
shall mean (1) each Lender the Effective Commitment Amount of which is greater
than its Commitment prior to the effective date of any increase in the Aggregate
Commitment and (2) each Proposed New Lender that is allocated an Effective
Commitment Amount in connection with any Commitment Increase Notice and (b) the
term “Selling Lender(s)” shall mean each Lender whose Commitment is not being
increased from that in effect prior to such increase in the Aggregate
Commitment. Effective on the effective date of any increase in the Aggregate
Commitment pursuant

34



--------------------------------------------------------------------------------



 



to clause (i) above, each Selling Lender hereby sells, grants, assigns and
conveys to each Buying Lender, without recourse, warranty, or representation of
any kind, except as specifically provided herein, an undivided percentage in
such Selling Lender’s right, title and interest in and to its outstanding Loans
and L/C Obligations in the respective Dollar Amounts and percentages necessary
so that, from and after such sale, each such Selling Lender’s outstanding Loans
and L/C Obligations shall equal such Selling Lender’s Pro Rata Share (calculated
based upon the Effective Commitment Amounts) of the outstanding Loans and L/C
Obligations. Effective on the effective date of the increase in the Aggregate
Commitment pursuant to clause (i) above, each Buying Lender hereby purchases and
accepts such grant, assignment and conveyance from the Selling Lenders. Each
Buying Lender hereby agrees that its respective purchase price for the portion
of the outstanding Loans and L/C Obligations purchased hereby shall equal the
respective Dollar Amount necessary so that, from and after such payments, each
Buying Lender’s outstanding Loans and L/C Obligations shall equal such Buying
Lender’s Pro Rata Share (calculated based upon the Effective Commitment Amounts)
of the outstanding Loans and L/C Obligations. Such amount shall be payable on
the effective date of the increase in the Aggregate Commitment by wire transfer
of immediately available funds to the Administrative Agent. The Administrative
Agent, in turn, shall wire transfer any such funds received to the Selling
Lenders, in same day funds, for the sole account of the Selling Lenders. Each
Selling Lender hereby represents and warrants to each Buying Lender that such
Selling Lender owns the Loans and L/C Obligations being sold and assigned hereby
for its own account and has not sold, transferred or encumbered any or all of
its interest in such Loans and L/C Obligations, except for participations which
will be extinguished upon payment to Selling Lender of an amount equal to the
portion of the outstanding Loans and L/C Obligations being sold by such Selling
Lender. Each Buying Lender hereby acknowledges and agrees that, except for each
Selling Lender’s representations and warranties contained in the foregoing
sentence, each such Buying Lender has entered into its Commitment and Acceptance
with respect to such increase on the basis of its own independent investigation
and has not relied upon, and will not rely upon, any explicit or implicit
written or oral representation, warranty or other statement of the Lenders or
the Administrative Agent concerning the authorization, execution, legality,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or the other Loan Documents. The Company hereby agrees to compensate
each Selling Lender for all losses, expenses and liabilities incurred by each
Lender in connection with the sale and assignment of any Eurodollar Loan
hereunder on the terms and in the manner as set forth in Section 4.4.

               2.6. Method of Borrowing. On each Borrowing Date, each Lender
shall make available its Revolving Loan or Revolving Loans, if any, not later
than noon, Chicago time, in Federal or other funds immediately available to the
Administrative Agent, in Chicago, Illinois at its address specified in or
pursuant to Article XV. Unless the Administrative Agent determines that any
applicable condition specified in Article V has not been satisfied, the
Administrative Agent will make the funds so received from the Lenders available
to the applicable Borrower at the Administrative Agent’s aforesaid address.

35



--------------------------------------------------------------------------------



 



               2.7. Method of Selecting Types and Interest Periods for Advances.
The applicable Borrower shall select the Type of Advance and, in the case of
each Eurodollar Rate Advance, the Interest Period applicable to each Advance
from time to time. The applicable Borrower shall give the Administrative Agent
irrevocable notice in substantially the form of Exhibit B hereto (a
“Borrowing/Election Notice”) not later than 10:00 a.m. (Chicago time) (a) on or
before the Borrowing Date of each Floating Rate Advance, (b) three (3) Business
Days before the Borrowing Date for each Eurodollar Rate Advance. The Borrowers
shall select Interest Periods so that, to the best of their knowledge, it will
not be necessary to prepay all or any portion of any Eurodollar Rate Loan prior
to the last day of the applicable Interest Period in order to make mandatory
prepayments as required pursuant to the terms hereof. Each Floating Rate Advance
and all Obligations other than Loans shall bear interest from and including the
date of the making of such Advance, in the case of Loans, and the date such
Obligation is due and owing in the case of such other Obligations, to (but not
including) the date of repayment thereof at the Floating Rate changing when and
as such Floating Rate changes. Changes in the rate of interest on that portion
of any Advance maintained as a Floating Rate Loan will take effect
simultaneously with each change in the Alternate Base Rate. Each Eurodollar Rate
Advance shall bear interest from and including the first day of the Interest
Period applicable thereto to (but not including) the last day of such Interest
Period at the interest rate determined as applicable to such Eurodollar Rate
Advance and shall change as and when the Applicable Eurodollar Margin changes.

               2.8. Minimum Amount of Each Advance. Each Advance (other than an
Advance to repay Swing Line Loans or a Reimbursement Obligation) shall be in the
minimum amount of Four Million Dollars ($4,000,000) and in multiples of One
Million Dollars ($1,000,000) if in excess thereof, provided, however, that any
Floating Rate Advance may be in the amount of the unused Adjusted Aggregate
Commitment.

               2.9. Method of Selecting Types and Interest Periods for
Conversion and Continuation of Advances.

          (A) Right to Convert. The applicable Borrower may elect from time to
time, subject to the provisions of Section 2.3 and this Section 2.9, to convert
all or any part of a Loan of any Type into any other Type or Types of Loans;
provided that any conversion of any Eurodollar Rate Advance shall be made on,
and only on, the last day of the Interest Period applicable thereto.

          (B) Automatic Conversion and Continuation. Floating Rate Loans shall
continue as Floating Rate Loans unless and until such Floating Rate Loans are
converted into Eurodollar Rate Loans. Eurodollar Rate Loans shall continue as
Eurodollar Rate Loans until the end of the then applicable Interest Period
therefor, at which time such Eurodollar Rate Loans shall be automatically
converted into Floating Rate Loans unless such Eurodollar Rate Loans shall have
been repaid or the Company shall have given the Administrative Agent notice in
accordance with Section 2.9(D) requesting that, at the end of such Interest
Period, such Eurodollar Rate Loans continue as a Eurodollar Rate Loan.

36



--------------------------------------------------------------------------------



 



          (C) No Conversion Post-Default or Post-Unmatured Default.
Notwithstanding anything to the contrary contained in Section 2.9(A) or
Section 2.9(B), no Loan may be converted into or continued as a Eurodollar Rate
Loan (except with the consent of the Required Lenders) when any Default or
Unmatured Default has occurred and is continuing.

          (D) Borrowing/Election Notice. The Company shall give the
Administrative Agent an irrevocable Borrowing/Election Notice of each conversion
of a Floating Rate Loan into a Eurodollar Rate Loan or continuation of a
Eurodollar Rate Loan not later than 10:00 a.m. (Chicago time) (x) one
(1) Business Day prior to the date of the requested conversion or continuation,
with respect to any Loan to be converted to or continued as a Floating Rate
Advance, and (y) three (3) Business Days prior to the date of the requested
conversion or continuation, with respect to any Loan to be converted or
continued as a Eurodollar Rate Loan, specifying: (1) the requested date (which
shall be a Business Day) of such conversion or continuation; (2) the amount and
Type of the Loan to be converted or continued; and (3) if applicable, the amount
of Eurodollar Rate Loan(s) into which such Loan is to be converted or continued
and the duration of the Interest Period applicable thereto.

               2.10. Default Rate. After the occurrence and during the
continuance of a Default, at the option of the Administrative Agent or at the
direction of the Required Lenders the interest rate(s) applicable to the
Obligations and all other fees (including the fees payable under Section 3.8
with respect to Letters of Credit) shall be equal to (x) the interest rates and
fees calculated based on the maximum Applicable Floating Rate Margins,
Applicable Eurodollar Margin, Applicable L/C Fee Percentage and Applicable
Commitment Fee Percentage, as applicable, as specified pursuant to
Section 2.14(D)(ii) plus (y) two percent (2.00%) per annum for all such
Obligations and fees; provided that during the continuation of a Default under
Sections 8.1(F) or 8.1(G) such interest rate and fee increases shall be
automatically applicable without any election of the Administrative Agent or
action of the Required Lenders.

               2.11. Method of Payment.

          (A) Method of Payment. All payments of principal, interest, fees,
reimbursements, commissions, L/C Obligations and other Obligations hereunder
shall be made, without setoff, deduction or counterclaim (unless indicated
otherwise in Section 2.14(E)), in immediately available funds to the
Administrative Agent at the Administrative Agent’s address specified pursuant to
Article XV, or at any other Lending Installation of the applicable Issuing Bank
specified in writing by such Issuing Bank to the applicable Borrower in
connection with any Letter of Credit issued in an Agreed Currency other than
Dollars. Each Advance shall be repaid or prepaid in Dollars in the amount equal
to the amount borrowed and interest payable thereon shall also be paid in
Dollars. Each L/C Obligation denominated in an Agreed Currency other than
Dollars shall be repaid, and all interest and fees to be paid in respect thereof
shall be paid, in the currency in which the related Letter of Credit was issued
or, where such currency has converted to euro, in euro. All payments to be made
by any Borrower hereunder in any currency other than Dollars shall be made in
such currency on the date due in such funds as may then be customary for the
settlement of international transactions in such currency

37



--------------------------------------------------------------------------------



 



for the account of the Administrative Agent or applicable Issuing Bank, as
applicable, at its designated Lending Installation for such currency. Each
payment delivered to the Administrative Agent for the account of any Lender
shall be delivered promptly by the Administrative Agent to such Lender in the
same type of funds that the Administrative Agent received at its address
specified pursuant to Article XV or at any Lending Installation specified in a
notice received by the Administrative Agent from such Lender. The Administrative
Agent is hereby authorized to charge any account of the applicable Borrower
maintained with JPMorgan or any of its Affiliates for each payment of principal,
interest and fees as it becomes due hereunder. Each reference to the
Administrative Agent in this Section 2.11 shall also be deemed to refer, and
shall apply equally, to each Issuing Bank, in the case of payments required to
be made by any Borrower to any Issuing Bank pursuant to Article III.

          (B) Market Disruption. If, after the designation by the applicable
Issuing Bank and the Administrative Agent of any currency as an Agreed Currency,
in the reasonable opinion of any Borrower, any Issuing Bank, the Required
Lenders or the Administrative Agent, (x) there shall occur any change in
national or international financial, political or economic conditions or
currency exchange rates or currency control or other exchange regulations are
imposed in the country which issues such currency with the result that it shall
be impractical for any L/C Obligation to be denominated in such currency or
different types of such currency are introduced, (y) such currency is no longer
readily available or freely traded or (z) an Equivalent Amount of such currency
is not readily calculable (any such event a “Market Disruption”), such Borrower,
such Issuing Bank, the Required Lenders or the Administrative Agent, as
applicable, shall promptly notify the Lenders, the Issuing Banks, the
Administrative Agent and the Borrowers, and such currency shall no longer be an
Agreed Currency until such time as the Administrative Agent and any applicable
Issuing Bank agrees to reinstate such currency as an Agreed Currency, and all
payments to be made by the applicable Borrower hereunder in such currency shall
instead be made when due in Dollars in an amount equal to the Dollar Amount (as
of the date of repayment) of such payment due, it being the intention of the
parties hereto that the Borrowers take all risks of the imposition of any such
currency control or exchange regulations. For purposes of this Section 2.11(B),
the commencement of the third stage of the European Economic and Monetary Union
shall not constitute the imposition of currency control or exchange regulations.

               2.12. Evidence of Debt.

          (A) Loan Account. Each Lender shall maintain in accordance with its
usual practice an account or accounts (a “Loan Account”) on its books and
records evidencing the indebtedness of the Borrowers to such Lender owing to
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

          (B) Register. The Register maintained by the Administrative Agent
pursuant to Section 14.3(C) shall include a control account, and a subsidiary
account for each Lender and each Borrower, in which accounts (taken together)
shall be recorded (i) the date and the amount of each Loan made hereunder, the
Type thereof and the Interest

38



--------------------------------------------------------------------------------



 



Period, if any, applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from each of the Borrowers to each
Lender hereunder, (iii) the effective date and amount of each Assignment
Agreement delivered to and accepted by it and the parties thereto pursuant to
Section 14.3, (iv) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof, and
(v) all other appropriate debits and credits as provided in this Agreement,
including, without limitation, all fees, charges, expenses and interest.

          (C) Entries in Loan Account and Register. The entries made in the Loan
Account, the Register and the other accounts maintained pursuant to clauses
(A) or (B) of this Section shall be prima facie evidence thereof for all
purposes, absent manifest error, unless the applicable Borrower objects to
information contained in the Loan Accounts, the Register or the other accounts
within thirty (30) days of the applicable Borrower’s receipt of such
information; provided that the failure of any Lender or the Administrative Agent
to maintain such accounts or any error therein shall not in any manner affect
the obligation of the Borrowers to repay the Loans or other amounts in
accordance with the terms of this Agreement.

          (D) Noteless Transaction; Notes Issued Upon Request. Any Lender may
request that the Revolving Loans made or to be made by it each be evidenced by a
promissory note in substantially the form of Exhibit I to evidence such Lender’s
Revolving Loans. In such event, the Borrowers shall prepare, execute and deliver
to such Lender a promissory note for such Loans payable to the order of such
Lender. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 14.3)
be represented by one or more promissory notes in such form payable to the order
of the payee named therein.

               2.13. Telephonic Notices. The Borrowers authorize the Lenders and
the Administrative Agent to extend, convert or continue Advances, effect
selections of Types of Advances and to transfer funds based on telephonic
notices made by any person or persons the Administrative Agent or any Lender in
good faith believes to be acting on behalf of the applicable Borrower. Each of
the Subsidiary Borrowers authorizes the Company to make requests and give
notices hereunder on behalf of such Subsidiary Borrowers. The Borrowers agree to
deliver promptly to the Administrative Agent a written confirmation, signed by
an Authorized Officer, if such confirmation is requested by the Administrative
Agent or any Lender, of each telephonic notice. If the written confirmation
differs in any material respect from the action taken by the Administrative
Agent and the Lenders, the records of the Administrative Agent and the Lenders
shall govern absent manifest error. In case of disagreement concerning such
notices, if the Administrative Agent has recorded telephonic borrowing notices,
such recordings will be made available to the applicable Borrower upon its
request therefor.

               2.14. Promise to Pay; Interest and Commitment Fees; Interest
Payment Dates; Interest and Fee Basis; Taxes; Loan and Control Accounts.

          (A) Promise to Pay. All Advances shall be paid in full by the
applicable Borrowers on the Termination Date. Each Borrower unconditionally
promises to pay

39



--------------------------------------------------------------------------------



 



when due the principal amount of each Loan and all other Obligations incurred by
it, and to pay all unpaid interest accrued thereon, in accordance with the terms
of this Agreement and the other Loan Documents, and confirms that all Borrowers
(other than Borrowers which are Foreign Subsidiaries) shall be jointly and
severally liable for all of the Obligations.

          (B) Interest Payment Dates. Interest accrued on each Floating Rate
Loan shall be payable on each Payment Date, commencing with the first such date
to occur after the Closing Date, upon any prepayment whether by acceleration or
otherwise, and at maturity (whether by acceleration or otherwise). Interest
accrued on each Eurodollar Rate Loan shall be payable on the last day of its
applicable Interest Period, on any date on which the Eurodollar Rate Loan is
prepaid, whether by acceleration or otherwise, and at maturity; provided,
interest accrued on each Eurodollar Rate Loan having an Interest Period longer
than three months shall also be payable on the last day of each three-month
interval during such Interest Period. Interest accrued on the principal balance
of all other Obligations shall be payable in arrears (i) on the last day of each
calendar quarter, commencing on the first such day following the incurrence of
such Obligation, (ii) upon repayment thereof in full or in part, and (iii) if
not theretofore paid in full, at the time such other Obligation becomes due and
payable (whether by acceleration or otherwise).

          (C) Commitment Fees; Additional Fees.

     (i) The Company shall pay to the Administrative Agent, for the account of
the Lenders in accordance with their Pro Rata Shares, from and after the Closing
Date until the date on which the Aggregate Commitment shall be terminated in
whole, a commitment fee at the rate of the then Applicable Commitment Fee
Percentage multiplied by the average amount by which (A) the Aggregate
Commitment in effect from time to time exceeds (B) the Revolving Credit
Obligations (excluding the outstanding principal amount of the Swing Line Loans)
in effect from time to time during each fiscal quarter of the Company. All such
commitment fees payable under this clause (C) shall be payable quarterly on the
last day of each fiscal quarter of the Company occurring after the Closing Date
(with the first such payment being calculated for the period from the Closing
Date and ending on June 30, 2005), and, in addition, on any date on which the
Aggregate Commitment shall be terminated in whole.

     (ii) The Company agrees to pay or to cause the Borrowers to pay to (a) the
Administrative Agent for the sole account of the Administrative Agent and JPMSI
and (b) the Syndication Agent for the sole account of the Syndication Agent and
BAS, in each case the applicable fees set forth in those certain fee letters
identified and described in Section 5.1(viii), in each case payable at the times
and in the amounts set forth therein.

          (D) Interest and Fee Basis; Applicable Floating Rate Margins,
Applicable Eurodollar Margin, Applicable L/C Fee Percentage and Applicable
Commitment Fee Percentage.

40



--------------------------------------------------------------------------------



 



     (i) Interest on all fees, Eurodollar Rate Loans and Floating Rate Loans
calculated by reference to the Federal Fund Effective Rate shall be calculated
for actual days elapsed on the basis of a 360-day year; provided, that the
Applicable L/C Fee Percentage applicable to Letters of Credit issued in British
Pounds Sterling, if any, shall be calculated for actual days elapsed on the
basis of a 365-day year. Interest on all Alternate Base Rate Loans calculated by
reference to the Prime Rate shall be calculated for actual days elapsed on the
basis of a 365/366-day year. Interest shall be payable for the day an Obligation
is incurred but not for the day of any payment on the amount paid if payment is
received prior to 2:00 p.m. (Chicago time or local time, as applicable) at the
place of payment. If any payment of principal of or interest on a Loan or any
payment of any other Obligations shall become due on a day which is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, in the case of a principal payment, such extension of time shall be
included in computing interest, fees and commissions in connection with such
payment.

     (ii) (a) The Applicable Floating Rate Margins, Applicable Eurodollar
Margin, Applicable L/C Fee Percentage and Applicable Commitment Fee Percentage
shall, subject to the provisions of Section 2.14(D)(ii)(b) below, be determined
from time to time by reference to the table set forth below, on the basis of the
then applicable Leverage Ratio as described in this Section 2.14(D)(ii):

                                                                  Greater than
or       Greater than or                               equal to 1.00 to      
equal to 1.50 to       Greater than or             Less than 1.00 to       1.00
and less than       1.00 but less than       equal to 2.00 to       Leverage
Ratio     1.00       1.50 to 1.00       2.00 to 1.00       1.00      
Applicable Commitment Fee
      0.175 %       0.20 %       0.25 %       0.30 %    
Applicable L/C Fee for Performance Letters of Credit
      0.65 %       0.725 %       0.9125 %       1.10 %    
Applicable L/C Fee for Financial Letters of Credit
      0.875 %       1.00 %       1.25 %       1.50 %    
Applicable Eurodollar Margin
      0.875 %       1.00 %       1.25 %       1.50 %    
Applicable Floating Rate Margin
      0.00 %       0.00 %       0.00 %       0.25 %    

41



--------------------------------------------------------------------------------



 



(b) (1) Notwithstanding the foregoing or anything else contained in this
Agreement to the contrary, for purposes of computing the Revolving Credit
Obligations in connection with determining the applicable commitment fee, the
parties hereto acknowledge and agree that to the extent any Escalating L/C is
then issued and outstanding, the applicable commitment fee shall accrue at 200%
of the commitment fee which would be applicable solely by reference to the
foregoing table multiplied by the difference between (x) the Dollar Amount then
available to be drawn under such Escalating L/C and (y) the maximum Dollar
Amount (after giving effect to all possible increases) available to be drawn
thereunder.

(2) For purposes of this Section 2.14(D)(ii), the Leverage Ratio shall be
calculated as provided in Section 7.4(A); provided, however, that until such
time as the Company delivers the financial statements for the fiscal quarter
ending March 31, 2005, the Leverage Ratio shall be deemed to be less than 1.00
to 1.00. Upon receipt of the financial statements delivered pursuant to
Sections 7.1(A)(i) and (ii), as applicable, the Applicable Floating Rate
Margins, Applicable Eurodollar Margin, Applicable L/C Fee Percentage and
Applicable Commitment Fee Percentage shall be adjusted, such adjustment being
effective five (5) Business Days following the date such financial statements
and the compliance certificate required to be delivered in connection therewith
pursuant to Section 7.1(A)(iii) shall be due; provided, that if the Company
shall not have timely delivered its financial statements in accordance with
Section 7.1(A)(i) or (ii), as applicable, then commencing on the date upon which
such financial statements should have been delivered and continuing until five
(5) Business Days following the date such financial statements are actually
delivered, the Applicable Floating Rate Margins, Applicable Eurodollar Margin,
Applicable L/C Fee Percentage and Applicable Commitment Fee Percentage shall be
the maximum Applicable Floating Rate Margins, Applicable Eurodollar Margin,
Applicable L/C Fee Percentage and Applicable Commitment Fee Percentage, as
applicable, as set forth in this Section 2.14(D)(ii).

          (E) Taxes.

     (i) Any and all payments by the Borrowers hereunder (whether in respect of
principal, interest, fees or otherwise) shall be made free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings or any interest, penalties and liabilities
with respect thereto including those arising after the Closing Date as a result
of the adoption of or any change in any law, treaty, rule, regulation, guideline
or determination of a Governmental Authority or any change in the interpretation
or application thereof by a Governmental Authority but excluding, in the case of
each Lender and the Administrative Agent, such taxes (including income taxes,
franchise taxes and branch profit taxes) as are imposed on or measured by such
Lender’s or the Administrative Agent’s, as the case may be, net income by the
United States of America or any Governmental Authority of the jurisdiction under
the laws of which such Lender or the Administrative Agent, as the case may be,
is organized (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings, and liabilities which the Administrative Agent or a

42



--------------------------------------------------------------------------------



 



Lender determines to be applicable to this Agreement, the other Loan Documents,
the Commitments, the Loans or the Letters of Credit being hereinafter referred
to as “Taxes”). If any Borrower shall be required by law to deduct or withhold
any Taxes from or in respect of any sum payable hereunder or under the other
Loan Documents to any Lender or the Administrative Agent, (i) the sum payable
shall be increased as may be necessary so that after making all required
deductions or withholdings (including deductions applicable to additional sums
payable under this Section 2.14(E)) such Lender or Administrative Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions or withholdings been made, (ii) the applicable Borrower shall
make such deductions or withholdings, and (iii) the applicable Borrower shall
pay the full amount deducted or withheld to the relevant taxation authority or
other authority in accordance with applicable law. If a withholding tax of the
United States of America or any other Governmental Authority shall be or become
applicable (y) after the date of this Agreement, to such payments by the
applicable Borrower made to the Lending Installation or any other office that a
Lender may claim as its Lending Installation, or (z) after such Lender’s
selection and designation of any other Lending Installation, to such payments
made to such other Lending Installation, such Lender shall use reasonable
efforts to make, fund and maintain the affected Loans through another Lending
Installation of such Lender in another jurisdiction so as to reduce the
applicable Borrower’s liability hereunder, if the making, funding or maintenance
of such Loans through such other Lending Installation of such Lender does not,
in the judgment of such Lender, otherwise adversely affect such Loans, or
obligations under the Commitment of such Lender.

     (ii) In addition, the Borrowers agree to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges, or similar
levies which arise from any payment made hereunder, from the issuance of Letters
of Credit hereunder, or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement, the other Loan Documents, the
Commitments, the Loans or the Letters of Credit (hereinafter referred to as
“Other Taxes”).

     (iii) The Company and each Subsidiary Borrower shall indemnify each Lender
and the Administrative Agent for the full amount of Taxes and Other Taxes
(including, without limitation, any Taxes or Other Taxes imposed by any
Governmental Authority on amounts payable under this Section 2.14(E)) paid by
such Lender or the Administrative Agent (as the case may be) and any liability
(including penalties, interest, and expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted. This indemnification shall be made within thirty (30) days after the
date such Lender or the Administrative Agent (as the case may be) makes written
demand therefor. If the Taxes or Other Taxes with respect to which the Company
or any Subsidiary Borrower has made either a direct payment to the taxation or
other authority or an indemnification payment hereunder are subsequently
refunded to any Lender, such Lender will return to the applicable Borrower, if
no Event of Default has occurred and is continuing, an amount equal to the
lesser of the indemnification payment or the refunded amount. A certificate as
to any additional amount payable to any Lender or

43



--------------------------------------------------------------------------------



 



the Administrative Agent under this Section 2.14(E) submitted to the applicable
Borrower and the Administrative Agent (if a Lender is so submitting) by such
Lender or the Administrative Agent shall show in reasonable detail the amount
payable and the calculations used to determine such amount and shall, absent
manifest error, be final, conclusive and binding upon all parties hereto. With
respect to such deduction or withholding for or on account of any Taxes and to
confirm that all such Taxes have been paid to the appropriate Governmental
Authorities, the applicable Borrower shall promptly (and in any event not later
than thirty (30) days after receipt) furnish to each Lender and the
Administrative Agent such certificates, receipts and other documents as may be
required (in the reasonable judgment of such Lender or the Administrative Agent)
to establish any tax credit to which such Lender or the Administrative Agent may
be entitled.

     (iv) Within thirty (30) days after the date of any payment of Taxes or
Other Taxes by the Company or any Subsidiary Borrower, the Company shall furnish
to the Administrative Agent the original or a certified copy of a receipt
evidencing payment thereof.

     (v) Without prejudice to the survival of any other agreement of the Company
and the Subsidiary Borrowers hereunder, the agreements and obligations of the
Borrowers contained in this Section 2.14(E) shall survive the payment in full of
all Obligations, the termination of the Letters of Credit and the termination of
this Agreement.

     (vi) Each Lender (including any Replacement Lender or Purchaser) that is
not created or organized under the laws of the United States of America or a
political subdivision thereof (each a “Non-U.S. Lender”) shall deliver to the
Company and the Administrative Agent on or before the Closing Date, or, if
later, the date on which such Lender becomes a Lender pursuant to Section 14.3
hereof (and from time to time thereafter upon the request of the Company or the
Administrative Agent, but only for so long as such Non-U.S. Lender is legally
entitled to do so), either (1) two (2) duly completed copies of either (A) IRS
Form W-8BEN, or (B) IRS Form W-8ECI, or in either case an applicable successor
form; or (2) in the case of a Non-U.S. Lender that is not legally entitled to
deliver the forms listed in clause (vi)(1), (x) a certificate of a duly
authorized officer of such Non-U.S. Lender to the effect that such Non-U.S.
Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of the Company or any Subsidiary Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a controlled
foreign corporation receiving interest from a related person within the meaning
of Section 881(c)(3)(C) of the Code (such certificate, an “Exemption
Certificate”) and (y) two (2) duly completed copies of IRS Form W-8BEN or
applicable successor form. Each such Lender further agrees to deliver to the
Company and the Administrative Agent from time to time a true and accurate
certificate executed in duplicate by a duly authorized officer of such Lender in
a form satisfactory to the Company and the Administrative Agent, before or
promptly upon the occurrence of any event requiring a change in the most recent
certificate previously delivered by it to the Company and the Administrative
Agent pursuant to this Section 2.14(E)(vi). Further, each Lender

44



--------------------------------------------------------------------------------



 



which delivers a form or certificate pursuant to this clause (vi) covenants and
agrees to deliver to the Company and the Administrative Agent within fifteen
(15) days prior to the expiration of such form, for so long as this Agreement is
still in effect, another such certificate and/or two (2) accurate and complete
original newly-signed copies of the applicable form (or any successor form or
forms required under the Code or the applicable regulations promulgated
thereunder).

          Each Lender shall promptly furnish to the Company and the
Administrative Agent such additional documents as may be reasonably required by
any Borrower or the Administrative Agent to establish any exemption from or
reduction of any Taxes or Other Taxes required to be deducted or withheld and
which may be obtained without undue expense to such Lender. Notwithstanding any
other provision of this Section 2.14(E), no Borrower shall be obligated to gross
up any payments to any Lender pursuant to Section 2.14(E)(i), or to indemnify
any Lender pursuant to Section 2.14(E)(iii), in respect of United States federal
withholding taxes to the extent imposed as a result of (x) the failure of such
Lender to deliver to the Company the form or forms and/or an Exemption
Certificate, as applicable to such Lender, pursuant to Section 2.14(E)(vi),
(y) such form or forms and/or Exemption Certificate not establishing a complete
exemption from U.S. federal withholding tax or the information or certifications
made therein by the Lender being untrue or inaccurate on the date delivered in
any material respect, or (z) the Lender designating a successor Lending
Installation at which it maintains its Loans which has the effect of causing
such Lender to become obligated for tax payments in excess of those in effect
immediately prior to such designation; provided, however, that the applicable
Borrower shall be obligated to gross up any payments to any such Lender pursuant
to Section 2.14(E)(i), and to indemnify any such Lender pursuant to Section
2.14(E)(iii), in respect of United States federal withholding taxes if (i) any
such failure to deliver a form or forms or an Exemption Certificate or the
failure of such form or forms or exemption certificate to establish a complete
exemption from U.S. federal withholding tax or inaccuracy or untruth contained
therein resulted from a change in any applicable statute, treaty, regulation or
other applicable law or any interpretation of any of the foregoing occurring
after the Closing Date, which change rendered such Lender no longer legally
entitled to deliver such form or forms or Exemption Certificate or otherwise
ineligible for a complete exemption from U.S. federal withholding tax, or
rendered the information or the certifications made in such form or forms or
Exemption Certificate untrue or inaccurate in any material respect, (ii) the
redesignation of the Lender’s Lending Installation was made at the request of
the Company or (iii) the obligation to gross up payments to any such Lender
pursuant to Section 2.14(E)(i), or to indemnify any such Lender pursuant to
Section 2.14(E)(iii), is with respect to a Purchaser that becomes a Purchaser as
a result of an assignment made at the request of the Company.

     (vii) Upon the request, and at the expense of the Company, each Lender to
which any Borrower is required to pay any additional amount pursuant to this
Section 2.14(E), shall reasonably afford the applicable Borrower the opportunity
to contest, and shall reasonably cooperate with the applicable Borrower in
contesting, the imposition of any Tax giving rise to such payment; provided,
that (i) such Lender

45



--------------------------------------------------------------------------------



 



shall not be required to afford the applicable Borrower the opportunity to so
contest unless the applicable Borrower shall have confirmed in writing to such
Lender its obligation to pay such amounts pursuant to this Agreement; and
(ii) the Company shall reimburse such Lender for its reasonable attorneys’ and
accountants’ fees and disbursements incurred in so cooperating with the
applicable Borrower in contesting the imposition of such Tax.

               2.15. Notification of Advances, Interest Rates, Prepayments and
Aggregate Commitment Reductions. Promptly after receipt thereof, the
Administrative Agent will notify each Lender of the contents of each Aggregate
Commitment reduction notice, Borrowing/Election Notice, and repayment notice
received by it hereunder. The Administrative Agent will notify the applicable
Borrower and each Lender of the interest rate applicable to each Eurodollar Rate
Loan promptly upon determination of such interest rate and will give each Lender
prompt notice of each change in the Alternate Base Rate.

               2.16. Lending Installations. Each Lender will book its Loans or
Letters of Credit at the appropriate Lending Installation listed on the
administrative information sheets provided to the Administrative Agent in
connection herewith or such other Lending Installation designated by such Lender
in accordance with the final sentence of this Section 2.16. All terms of this
Agreement shall apply to any such Lending Installation. Each Lender may, by
written or facsimile notice to the Administrative Agent and the Company,
designate a Lending Installation through which Loans will be made by it and for
whose account Loan payments and/or payments of L/C Obligations are to be made.

               2.17. Non-Receipt of Funds by the Administrative Agent. Unless a
Borrower or a Lender, as the case may be, notifies the Administrative Agent
prior to the date on which it is scheduled to make payment to the Administrative
Agent of (i) in the case of a Lender, the proceeds of a Loan or (ii) in the case
of any Borrower, a payment of principal, interest or fees to the Administrative
Agent for the account of the Lenders, that it does not intend to make such
payment, the Administrative Agent may assume that such payment has been made.
The Administrative Agent may, but shall not be obligated to, make the amount of
such payment available to the intended recipient in reliance upon such
assumption. If such Lender or the applicable Borrower, as the case may be, has
not in fact made such payment to the Administrative Agent, the recipient of such
payment shall, on demand by the Administrative Agent, repay to the
Administrative Agent the amount so made available together with interest thereon
in respect of each day during the period commencing on the date such amount was
so made available by the Administrative Agent until the date the Administrative
Agent recovers such amount at a rate per annum equal to (i) in the case of
payment by a Lender, the Federal Funds Effective Rate for such day or (ii) in
the case of payment by a Borrower, the interest rate applicable to the relevant
Loan.

               2.18. Termination Date. This Agreement shall be effective until
the Termination Date. Notwithstanding the termination of this Agreement, until
(A) all financing arrangements among the Borrowers and the Lenders shall have
been terminated and (B) all of the Letters of Credit shall have expired, been
cancelled or terminated, or cash collateralized pursuant to the terms of this
Agreement or supported by a letter of credit acceptable to the Administrative

46



--------------------------------------------------------------------------------



 



Agent (collectively, the “Termination Conditions”), all of the rights and
remedies under this Agreement and the other Loan Documents shall survive.

               2.19. Replacement of Certain Lenders. In the event a Lender
(“Affected Lender”) shall have: (i) failed to fund its Pro Rata Share of any
Advance requested by the applicable Borrower, or to fund a Revolving Loan in
order to repay Swing Line Loans pursuant to Section 2.2(D), which such Lender is
obligated to fund under the terms of this Agreement and which failure has not
been cured, (ii) requested compensation from any Borrower under
Sections 2.14(E), 4.1 or 4.2 to recover Taxes, Other Taxes or other additional
costs incurred by such Lender which are not being incurred generally by the
other Lenders, (iii) delivered a notice pursuant to Section 4.3 claiming that
such Lender is unable to extend Eurodollar Rate Loans to any Borrower for
reasons not generally applicable to the other Lenders or (iv) has invoked
Section 11.2; then, in any such case, after engagement of one or more
“Replacement Lenders” (as defined below) by the Company and/or the
Administrative Agent, the Company or the Administrative Agent may make written
demand on such Affected Lender (with a copy to the Administrative Agent in the
case of a demand by the Company and a copy to the Company in the case of a
demand by the Administrative Agent) for the Affected Lender to assign, and such
Affected Lender shall use commercially reasonable efforts to assign pursuant to
one or more duly executed Assignment Agreements five (5) Business Days after the
date of such demand, to one or more financial institutions that comply with the
provisions of Section 14.3(A) which the Company or the Administrative Agent, as
the case may be, shall have engaged for such purpose (“Replacement Lender”), all
of such Affected Lender’s rights and obligations under this Agreement and the
other Loan Documents (including, without limitation, its Commitment, all Loans
owing to it, all of its participation interests in existing Letters of Credit,
L/C Drafts and unreimbursed drawings under Letters of Credit, and its obligation
to participate in additional Letters of Credit and Swing Line Loans hereunder)
in accordance with Section 14.3. The Administrative Agent agrees, upon the
occurrence of such events with respect to an Affected Lender and upon the
written request of the Company, to use its reasonable efforts to obtain the
commitments from one or more financial institutions to act as a Replacement
Lender. The Administrative Agent is authorized to execute one or more of such
assignment agreements as attorney-in-fact for any Affected Lender failing to
execute and deliver the same within five (5) Business Days after the date of
such demand. Further, with respect to such assignment the Affected Lender shall
have concurrently received, in cash, all amounts due and owing to the Affected
Lender hereunder or under any other Loan Document, including, without
limitation, the aggregate outstanding principal amount of the Loans owed to such
Lender, together with accrued interest thereon through the date of such
assignment, amounts payable under Sections 2.14(E), 4.1, and 4.2 with respect to
such Affected Lender and compensation payable under Section 2.14(C) in the event
of any replacement of any Affected Lender under clause (ii) or clause (iii) of
this Section 2.19; provided that upon such Affected Lender’s replacement, such
Affected Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 2.14(E), 4.1, 4.2, 4.4, and 11.7, as well
as to any fees accrued for its account hereunder and not yet paid, and shall
continue to be obligated under Section 12.8.

               2.20. Subsidiary Borrowers. The Company may at any time or from
time to time, with the consent of the Administrative Agent add as a party to
this Agreement any Subsidiary to be a Subsidiary Borrower hereunder by the
execution and delivery to the Administrative Agent and the Lenders of (a) a duly
completed Assumption Letter by such

47



--------------------------------------------------------------------------------



 



Subsidiary, with the written consent of the Company at the foot thereof,
(b) such guaranty and subordinated intercompany indebtedness documents as may be
reasonably required by the Administrative Agent and such other opinions,
documents, certificates or other items as may be required by Section 5.2, such
documents with respect to any additional Subsidiaries to be substantially
similar in form and substance to the Loan Documents executed on or about the
Closing Date by the Subsidiaries parties hereto as of the Closing Date. Upon
such execution, delivery and consent such Subsidiary shall for all purposes be a
party hereto as a Subsidiary Borrower as fully as if it had executed and
delivered this Agreement. So long as the principal of and interest on any
Advances made to any Subsidiary Borrower under this Agreement shall have been
repaid or paid in full, all Letters of Credit issued for the account of such
Subsidiary Borrower have expired or been returned and terminated and all other
obligations of such Subsidiary Borrower under this Agreement shall have been
fully performed, the Company may, by not less than five (5) Business Days’ prior
notice to the Administrative Agent (which shall promptly notify the Lenders
thereof), terminate such Subsidiary Borrower’s status as a “Subsidiary
Borrower”. The Administrative Agent shall give the Lenders written notice of the
addition of any Subsidiary Borrowers to this Agreement.

               2.21. Judgment Currency. If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due from any Borrower
hereunder in the currency expressed to be payable herein (the “specified
currency”) into another currency, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase the specified currency with such other currency at the
Administrative Agent’s main office in Chicago, Illinois on the Business Day
preceding that on which the final, non-appealable judgment is given. The
obligations of each Borrower in respect of any sum due to any Lender, any
Issuing Bank or the Administrative Agent hereunder shall, notwithstanding any
judgment in a currency other than the specified currency, be discharged only to
the extent that on the Business Day following receipt by such Lender, such
Issuing Bank or the Administrative Agent (as the case may be) of any sum
adjudged to be so due in such other currency such Lender, such Issuing Bank or
the Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender, such Issuing Bank or the Administrative
Agent, as the case may be, in the specified currency, each Borrower agrees, to
the fullest extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to reimburse such Lender, such Issuing Bank
or the Administrative Agent, as the case may be, for any such loss; and if no
Default or Unmatured Default shall have occurred and is continuing and the
amount of the specified currency so purchased exceeds (a) the sum originally due
to any Lender, any Issuing Bank or the Administrative Agent, as the case may be,
in the specified currency and (b) any amounts shared with other Lenders as a
result of allocations of such excess as a disproportionate payment to such
Lender or Issuing Bank under Section 14.2, such Lender, such Issuing Bank or the
Administrative Agent, as the case may be, agrees to remit such excess to such
Borrower.

ARTICLE III: THE LETTER OF CREDIT FACILITY

               3.1. Obligation to Issue Letters of Credit. Subject to the terms
and conditions of this Agreement and in reliance upon the representations,
warranties and covenants of the

48



--------------------------------------------------------------------------------



 



Borrowers herein set forth, each Issuing Bank hereby agrees to issue for the
account of the Company or any Subsidiary Borrower through such Issuing Bank’s
branches as it and the Company may jointly agree, one or more Letters of Credit
denominated in an Agreed Currency in accordance with this Article III, from time
to time during the period, commencing on the Closing Date and ending on the
fifth (5th) Business Day prior to the Termination Date; provided, however, if an
Issuing Bank is requested to issue Letters of Credit with respect to a
jurisdiction such Issuing Bank deems, in its sole discretion, may at any time
subject it to a New Money Credit Event, the Company shall, at the request of
such Issuing Bank, guaranty and indemnify such Issuing Bank against any and all
costs, liabilities and losses resulting from any New Money Credit Event in a
form and substance satisfactory to such Issuing Bank.

               3.2. Transitional Provision. Subject to the satisfaction of the
conditions contained in Sections 5.1, 5.2 and 5.3, from and after the Closing
Date each of the letters of credit identified on Schedule 3.2 hereto and issued
for the account of the Company and its Subsidiaries pursuant to one of the
Existing Credit Agreements (or deemed to be issued under one of the Existing
Credit Agreements) shall be deemed to be Letters of Credit issued pursuant to
this Article III.

               3.3. Types and Amounts. No Issuing Bank shall have any obligation
to and no Issuing Bank shall:

     (i) issue (or amend) any Letter of Credit if on the date of issuance (or
amendment), before or after giving effect to the Letter of Credit requested
hereunder, (a) the Dollar Amount of the Revolving Credit Obligations at such
time would exceed the Adjusted Aggregate Commitment at such time (as such amount
may be increased from time to time as provided in Section 2.5(B)) calculated as
of the date of issuance of any Letter of Credit or (b) the Dollar Amount of the
Financial Credit Obligations at such time would exceed the Financial Credit
Sublimit as of the date of issuance of any Letter of Credit; or

     (ii) issue (or amend) any Letter of Credit which has an expiration date
later than the date which is five (5) Business Days immediately preceding the
Termination Date; provided, that any Letter of Credit may provide for the
renewal thereof for additional periods (which in no event shall extend beyond
the fifth (5th) Business Day prior to the Termination Date).

               3.4. Conditions. In addition to being subject to the satisfaction
of the conditions contained in Sections 5.1, 5.2 and 5.3, the obligation of an
Issuing Bank to issue any Letter of Credit is subject to the satisfaction in
full of the following conditions:

     (i) the applicable Borrower shall have delivered to the applicable Issuing
Bank (at such times and in such manner as such Issuing Bank may reasonably
prescribe) and the Administrative Agent, a request for issuance of such Letter
of Credit in substantially the form of Exhibit C hereto, duly executed
applications for such Letter of Credit and such other documents, instructions
and agreements as may be required pursuant to the terms thereof (all such
applications, documents, instructions, and agreements being referred to herein
as the “L/C Documents”), and

49



--------------------------------------------------------------------------------



 



the proposed Letter of Credit shall be reasonably satisfactory to such Issuing
Bank as to form and content; and

     (ii) as of the date of issuance no order, judgment or decree of any court,
arbitrator or Governmental Authority shall purport by its terms to enjoin or
restrain the applicable Issuing Bank from issuing such Letter of Credit and no
law, rule or regulation applicable to such Issuing Bank and no request or
directive (whether or not having the force of law) from a Governmental Authority
with jurisdiction over such Issuing Bank shall prohibit or request that such
Issuing Bank refrain from the issuance of Letters of Credit generally or the
issuance of that Letter of Credit.

               3.5. Procedure for Issuance of Letters of Credit.

          (A) Issuance. Subject to the terms and conditions of this Article III
and provided that the applicable conditions set forth in Sections 5.1, 5.2 and
5.3 hereof have been satisfied, the applicable Issuing Bank shall, on the
requested date, issue a Letter of Credit for the account of the Company or a
Subsidiary Borrower, as applicable in accordance with such Issuing Bank’s usual
and customary business practices and, in this connection, such Issuing Bank may
assume that the applicable conditions set forth in Section 5.3 hereof have been
satisfied unless it shall have received notice to the contrary from the
Administrative Agent or a Lender or has knowledge that the applicable conditions
have not been met. To the extent that there shall be any conflict between the
provisions of any L/C Document and the provisions of this Agreement, the
provisions of this Agreement shall prevail.

          (B) Notice. The applicable Issuing Bank shall give the Administrative
Agent written or telex notice, or telephonic notice confirmed promptly
thereafter in writing, of (i) the issuance of a Letter of Credit and (ii) its
reasonable determination as to whether such Letter of Credit is a Financial
Letter of Credit or a Performance Letter of Credit; provided, however, that the
failure to provide such notice shall not result in any liability on the part of
such Issuing Bank.

          (C) No Amendment. No Issuing Bank shall extend or amend any Letter of
Credit unless the requirements of this Section 3.5 are met as though a new
Letter of Credit was being requested and issued.

               3.6. Letter of Credit Participation. On the date of this
Agreement, with respect to the Letters of Credit identified in Section 3.2, and
immediately upon the issuance of each Letter of Credit hereunder, each Lender
shall be deemed to have automatically, irrevocably and unconditionally purchased
and received from the applicable Issuing Bank an undivided interest and
participation in and to such Letter of Credit, the obligations of the applicable
Borrower in respect thereof, and the liability of such Issuing Bank thereunder
(collectively, an “L/C Interest”) in an amount equal to the Dollar Amount
available for drawing under such Letter of Credit multiplied by such Lender’s
Pro Rata Share. Each Issuing Bank will notify the Administrative Agent and each
Lender promptly upon presentation to it of an L/C Draft or upon any other draw
under a Letter of Credit, which notice shall also state the Agreed Currency and
face amount of such L/C Draft or other draw. On the Business Day on which an
Issuing Bank makes payment

50



--------------------------------------------------------------------------------



 



of each such L/C Draft or, in the case of any other draw on a Letter of Credit,
on demand by the Administrative Agent or the applicable Issuing Bank, each
Lender shall make payment to the Administrative Agent, for the account of the
applicable Issuing Bank, in immediately available funds in Dollars in an amount
(to the extent such amount has not been timely reimbursed by the Borrowers
pursuant to Section 3.7) equal to such Lender’s Pro Rata Share of the Dollar
Amount of such payment or draw. The obligation of each Lender to reimburse the
Issuing Banks under this Section 3.6 shall be unconditional, continuing,
irrevocable and absolute. In the event that any Lender fails to make payment to
the Administrative Agent of any amount due under this Section 3.6, the
Administrative Agent shall be entitled to receive, retain and apply against such
obligation the principal and interest otherwise payable to such Lender hereunder
until the Administrative Agent receives such payment from such Lender or such
obligation is otherwise fully satisfied; provided, however, that nothing
contained in this sentence shall relieve such Lender of its obligation to
reimburse the applicable Issuing Bank for such amount in accordance with this
Section 3.6.

               3.7. Reimbursement Obligation. Each of the Borrowers agree
unconditionally, irrevocably and absolutely to pay immediately to the
Administrative Agent, for the account of the Lenders, the amount of each advance
drawn under or pursuant to a Letter of Credit issued to it or an L/C Draft
related thereto (such obligation of such Borrower to reimburse the
Administrative Agent for an advance made under a Letter of Credit or L/C Draft
being hereinafter referred to as a “Reimbursement Obligation” with respect to
such Letter of Credit or L/C Draft), each such reimbursement to be made by the
applicable Borrower no later than the Business Day on which the applicable
Issuing Bank makes payment of each such L/C Draft or, if the applicable Borrower
shall have received notice of a Reimbursement Obligation later than 12:00 p.m.
(Chicago time), on any Business Day or on a day which is not a Business Day, no
later than 12:00 p.m. (Chicago time), on the immediately following Business Day
or, in the case of any other draw on a Letter of Credit, the date specified in
the demand of such Issuing Bank. If any Borrower at any time fails to repay a
Reimbursement Obligation at the time specified in the preceding sentence, such
unpaid Reimbursement Obligation shall at that time be automatically converted
into an obligation denominated in Dollars and such Borrower shall be deemed to
have elected to borrow Revolving Loans from the Lenders, as of the date of the
advance giving rise to the Reimbursement Obligation, equal in amount to the
Dollar Amount of the unpaid Reimbursement Obligation. Such Revolving Loans shall
be made as of the date of the payment giving rise to such Reimbursement
Obligation, automatically, without notice and without any requirement to satisfy
the conditions precedent otherwise applicable to an Advance of Revolving Loans.
Such Revolving Loans shall constitute a Floating Rate Advance, the proceeds of
which Advance shall be used to repay such Reimbursement Obligation. If, for any
reason, any Borrower fails to repay a Reimbursement Obligation on the day such
Reimbursement Obligation arises and, for any reason, the Lenders are unable to
make or have no obligation to make Revolving Loans, then such Reimbursement
Obligation shall become immediately due and payable and bear interest from and
after such day, until paid in full, at the interest rate applicable to a
Floating Rate Advance (or, in the case of a Reimbursement Obligation denominated
in an Agreed Currency other than Dollars, at the rate determined by the
applicable Issuing Bank in good faith to represent such Issuing Bank’s cost of
overnight or short-term funds in the applicable Agreed Currency plus the then
effective Applicable Eurodollar Margin). The Borrowers agree to indemnify each
Issuing Bank against any loss or expense determined by such Issuing Bank in good
faith to have resulted from any conversion pursuant to this Section 3.7 by

51



--------------------------------------------------------------------------------



 



reason of the inability of such Issuing Bank to convert the Dollar Amount
received from the applicable Borrower or from the Lenders, as applicable, into
an amount in the applicable Agreed Currency of such Letter of Credit equal to
the amount of such Reimbursement Obligation.

               3.8. Letter of Credit Fees. The Borrowers agree to pay:

     (i) quarterly, in arrears, to the Administrative Agent for the ratable
benefit of the Lenders, a letter of credit fee at a rate per annum equal to the
Applicable L/C Fee Percentage for Performance Letters of Credit and Financial
Letters of Credit, as applicable, on the average daily outstanding Dollar Amount
available for drawing under all Performance Letters of Credit and Financial
Letters of Credit, respectively;

     (ii) quarterly, in arrears, to the applicable Issuing Bank, a letter of
credit fronting fee equal to 0.125% per annum on the average daily outstanding
stated amount available for drawing under all Letters of Credit issued by such
Issuing Bank; and

     (iii) to the applicable Issuing Bank, all customary fees and other
issuance, amendment, cancellation, document examination, negotiation, transfer
and presentment expenses and related charges in connection with the issuance,
amendment, cancellation, presentation of L/C Drafts, negotiation, transfer and
the like customarily charged by such Issuing Banks with respect to financial,
performance and commercial letters of credit, including, without limitation,
standard commissions with respect to Performance Letters of Credit, payable at
the time of invoice of such amounts.

               3.9. Borrower and Issuing Bank Reporting Requirements. The
Company shall, at any time as requested by the Administrative Agent or the
Required Lenders but in any event no later than the tenth Business Day following
the last day of each month, provide to the Administrative Agent schedules, in
form and substance reasonably satisfactory to the Administrative Agent, showing
(i) the date of issue, account party, Agreed Currency and amount in such Agreed
Currency, Issuing Bank, expiration date and the reference number of each Letter
of Credit issued hereunder and outstanding at any time during such month and
(ii) the comparable information and details for each other letter of credit
issued for the account of the Company or any Subsidiary and outstanding at the
end of such month. In addition to the notices required by Section 3.5(B), each
Issuing Bank shall, at any time as requested by the Administrative Agent or the
Required Lenders but in any event no later than the tenth Business Day following
the last day of each month, provide to the Administrative Agent schedules, in
form and substance reasonably satisfactory to the Administrative Agent, showing
the date of issue, account party, Agreed Currency and amount in such Agreed
Currency, expiration date and the reference number of each Letter of Credit
issued by it outstanding at any time during such month and the aggregate amount
payable by the applicable Borrower during such month. In addition, upon the
request of the Administrative Agent, each Issuing Bank shall furnish to the
Administrative Agent copies of any Letter of Credit and any application for or
reimbursement agreement with respect to a Letter of Credit to which the Issuing
Bank is party and such other documentation as may reasonably be requested by the
Administrative Agent. Upon the request

52



--------------------------------------------------------------------------------



 



of any Lender, the Administrative Agent will provide to such Lender information
concerning such Letters of Credit as the Administrative Agent has received from
the Issuing Banks.

               3.10. Indemnification; Exoneration.

          (A) Indemnification. In addition to amounts payable as elsewhere
provided in this Article III, each Borrower hereby agrees to protect, indemnify,
pay and save harmless the Administrative Agent, each Issuing Bank and each
Lender from and against any and all liabilities and costs which the
Administrative Agent, such Issuing Bank or such Lender may incur or be subject
to in any way directly connected with (i) the issuance of any Letter of Credit
other than, in the case of the applicable Issuing Bank, as a result of its Gross
Negligence or willful misconduct of such Issuing Bank, as determined by the
final judgment of a court of competent jurisdiction, or (ii) the failure of the
applicable Issuing Bank to honor a drawing under a Letter of Credit as a result
of any act or omission, whether rightful or wrongful, of any present or future
de jure or de facto Governmental Authority (all such acts or omissions herein
called “Governmental Acts”).

          (B) Risk Assumption. As among the Borrowers, the Lenders, the
Administrative Agent and the Issuing Banks, the Borrowers assume all risks of
the acts and omissions of, or misuse of such Letter of Credit by, the
beneficiary of any Letters of Credit. In furtherance and not in limitation of
the foregoing, subject to the provisions of the Letter of Credit applications
and Letter of Credit reimbursement agreements executed by the Borrowers at the
time of request for any Letter of Credit, neither the Administrative Agent, any
Issuing Bank nor any Lender shall be responsible (in the absence of Gross
Negligence or willful misconduct in connection therewith, as determined by the
final judgment of a court of competent jurisdiction): (i) for the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
the Letters of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) for failure of the beneficiary of a
Letter of Credit to comply duly with conditions required in order to draw upon
such Letter of Credit; (iv) for errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex, or
other similar form of teletransmission or otherwise; (v) for errors in
interpretation of technical trade terms; (vi) for any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any Letter of Credit or of the proceeds thereof; (vii) for the
misapplication by the beneficiary of a Letter of Credit of the proceeds of any
drawing under such Letter of Credit; and (viii) for any consequences arising
from causes beyond the control of the Administrative Agent, the Issuing Banks
and the Lenders, including, without limitation, any Governmental Acts. None of
the above shall affect, impair, or prevent the vesting of any Issuing Bank’s
rights or powers under this Section 3.10.

          (C) No Liability. In furtherance and extension and not in limitation
of the specific provisions hereinabove set forth, any action taken or omitted by
any Issuing

53



--------------------------------------------------------------------------------



 



Bank under or in connection with the Letters of Credit or any related
certificates shall not, in the absence of Gross Negligence or willful misconduct
of such Issuing Bank, as determined by the final judgment of a court of
competent jurisdiction, put the applicable Issuing Bank, the Administrative
Agent or any Lender under any resulting liability to any Borrower or relieve any
Borrower of any of its obligations hereunder to any such Person.

          (D) Survival of Agreements and Obligations. Without prejudice to the
survival of any other agreement of the Borrowers hereunder, the agreements and
obligations of the Borrowers contained in this Section 3.10 shall survive the
payment in full of principal and interest hereunder, the termination of the
Letters of Credit and the termination of this Agreement.

               3.11. Market Disruption. Notwithstanding the satisfaction of all
conditions referred to in Article II, Article III and Article V with respect to
any Letter of Credit to be issued in any Agreed Currency other than Dollars, if
there shall occur on or prior to the date of issuance of such Letter of Credit
any Market Disruption, then the Administrative Agent shall forthwith give notice
thereof to the Borrowers, the Issuing Bank and the Lenders, and such Letter of
Credit shall not be denominated in such Agreed Currency but shall be made on the
date of issuance of such Letter of Credit in Dollars, in a face amount equal to
the Dollar Amount of the face amount specified in the related request or
application for such Letter of Credit, unless the Borrower notifies the
Administrative Agent at least one Business Day before such date that (i) it
elects not to request the issuance of such Letter of Credit on such date or
(ii) it elects to have such Letter of Credit issued on such date in a different
Agreed Currency, as the case may be, in which the denomination of such Letter of
Credit would in the opinion of the applicable Issuing Bank, the Administrative
Agent and the Required Lenders be practicable and in a face amount equal to the
Dollar Amount of the face amount specified in the related request or application
for such Letter of Credit, as the case may be.

               3.12. L/C Collateral Account. The Company agrees that it will, as
required by Sections 2.4(B)(iii) or 9.1 and until the final expiration date of
any Letter of Credit and thereafter as long as any amount is payable to the
Issuing Banks or the Lenders in respect of any Letter of Credit, maintain a
special collateral account pursuant to arrangements satisfactory to the
Administrative Agent (the “L/C Collateral Account”) at the Administrative
Agent’s office at the address specified pursuant to Article XV, in the name of
the Company but under the sole dominion and control of the Administrative Agent,
for the benefit of the Administrative Agent, the Issuing Banks and the Lenders
and in which the Company shall have no interest other than as set forth in
Sections 2.4(B)(iii) or 9.1. The Company hereby pledges, assigns and grants to
the Administrative Agent, on behalf of and for the ratable benefit of the
Administrative Agent, the Issuing Banks and the Lenders, a security interest in
all of the Company’s right, title and interest in and to all funds which may
from time to time be on deposit in the L/C Collateral Account to secure the
prompt and complete payment and performance of the Obligations. The
Administrative Agent will invest any funds on deposit from time to time in the
L/C Collateral Account in certificates of deposit of JPMorgan having a maturity
not exceeding thirty (30) days. Nothing in this Section 3.12 shall either
obligate the Administrative Agent to require the Company to deposit any funds in
the L/C Collateral Account or limit the right of the Administrative Agent to
release any funds held in the L/C Collateral Account in each case other than as
required by Sections 2.4(B)(iii) or 9.1.

54



--------------------------------------------------------------------------------



 



ARTICLE IV: CHANGE IN CIRCUMSTANCES

               4.1. Yield Protection.

          (A) Yield Protection. If any law or any governmental or
quasi-governmental rule, regulation, policy, guideline or directive (whether or
not having the force of law) adopted after the date of this Agreement and having
general applicability to all banks within the jurisdiction in which such Lender
operates (excluding, for the avoidance of doubt, the effect of and phasing in of
capital requirements or other regulations or guidelines passed prior to the date
of this Agreement), or any interpretation or application thereof by any
Governmental Authority charged with the interpretation or application thereof,
or the compliance of any Lender therewith,

     (i) subjects any Lender or any applicable Lending Installation to any tax,
duty, charge or withholding on or from payments due from any Borrower (excluding
taxation of the overall net income of any Lender or taxation of a similar basis,
which are governed by Section 2.14(E)), or changes the basis of taxation of
payments to any Lender in respect of its Commitment, Loans, its L/C Interests,
the Letters of Credit or other amounts due it hereunder, or

     (ii) imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation (other than reserves and assessments taken into
account in determining the interest rate applicable to Eurodollar Rate Loans)
with respect to its Commitment, Loans, L/C Interests or the Letters of Credit,
or

     (iii) imposes any other condition the result of which is to increase the
cost to any Lender or any applicable Lending Installation of making, funding or
maintaining its Commitment, the Loans, the L/C Interests or the Letters of
Credit or reduces any amount receivable by any Lender or any applicable Lending
Installation in connection with its Commitment, Loans or Letters of Credit, or
requires any Lender or any applicable Lending Installation to make any payment
calculated by reference to the amount of Commitment, Loans or L/C Interests held
or interest received by it or by reference to the Letters of Credit, by an
amount deemed material by such Lender;

and the result of any of the foregoing is to increase the cost to that Lender of
making, renewing or maintaining its Commitment, Loans, L/C Interests, or Letters
of Credit or to reduce any amount received under this Agreement, then, within
fifteen (15) days after receipt by the Company or any other Borrower of written
demand by such Lender pursuant to Section 4.5, the applicable Borrowers shall
pay such Lender that portion of such increased expense incurred or reduction in
an amount received which such Lender determines is attributable to making,
funding and maintaining its Loans, L/C Interests, Letters of Credit and its
Commitment.

55



--------------------------------------------------------------------------------



 



          (B) Non-U.S. Reserve Costs or Fees With Respect to Loans and Letters
of Credit to Borrowers. If any law or any governmental or quasi-governmental
rule, regulation, policy, guideline or directive of any jurisdiction outside of
the United States of America or any subdivision thereof (whether or not having
the force of law), imposes or deems applicable any reserve requirement against
or fee with respect to assets of, deposits with or for the account of, or credit
extended by, any Lender, any Issuing Bank or any applicable Lending
Installation, and the result of the foregoing is to increase the cost to such
Lender, such Issuing Bank or applicable Lending Installation of making or
maintaining its Eurodollar Loans to, or issuing a Letter of Credit in an Agreed
Currency other than Dollars for the benefit of, any Borrower or its Commitment
to any Borrower or to reduce the return received by such Lender, such Issuing
Bank or applicable Lending Installation in connection with such Eurodollar Loans
or Letters of Credit to or for the benefit of any Borrower or Commitment to any
Borrower, then, within 15 days of demand by such Lender or such Issuing Bank,
such Borrower shall pay such Lender or such Issuing Bank, as applicable, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
for such increased cost or reduction in amount received, provided that such
Borrower shall not be required to compensate any Lender for such non-U.S.
reserve costs or fees to the extent that an amount equal to such reserve costs
or fees is received by such Lender as a result of the calculation of the
interest rate applicable to Eurodollar Rate Advances pursuant to clause (i)(b)
of the definition of “Eurodollar Rate.”

               4.2. Changes in Capital Adequacy Regulations. If a Lender
determines (i) the amount of capital required or expected to be maintained by
such Lender, any Lending Installation of such Lender or any corporation
controlling such Lender is increased as a result of a “Change” (as defined
below), and (ii) such increase in capital will result in an increase in the cost
to such Lender of maintaining its Commitment, Loans, L/C Interests, the Letters
of Credit or its obligation to make Loans hereunder, then, within fifteen
(15) days after receipt by the Company or any other Borrower of written demand
by such Lender pursuant to Section 4.5, the applicable Borrowers shall pay such
Lender the amount necessary to compensate for any shortfall in the rate of
return on the portion of such increased capital which such Lender determines is
attributable to this Agreement, its Commitment, its Loans, its L/C Interests,
the Letters of Credit or its obligation to make Loans hereunder (after taking
into account such Lender’s policies as to capital adequacy). “Change” means
(i) any change after the date of this Agreement in the “Risk-Based Capital
Guidelines” (as defined below) excluding, for the avoidance of doubt, the effect
of any phasing in of such Risk-Based Capital Guidelines or any other capital
requirements passed prior to the Closing Date, or (ii) any adoption of or change
in any other law, governmental or quasi-governmental rule, regulation, policy,
guideline, interpretation, or directive (whether or not having the force of law)
after the date of this Agreement which affects the amount of capital required or
expected to be maintained by any Lender or any Lending Installation or any
corporation controlling any Lender. “Risk-Based Capital Guidelines” means
(i) the risk-based capital guidelines in effect in the United States on the date
of this Agreement, including transition rules, and (ii) the corresponding
capital regulations promulgated by regulatory authorities outside the United
States implementing the July 1988 report of the Basle Committee on Banking
Regulation and Supervisory Practices Entitled “International Convergence of
Capital Measurements and Capital Standards,” including

56



--------------------------------------------------------------------------------



 



transition rules, and any amendments to such regulations adopted prior to the
date of this Agreement.

               4.3. Availability of Types of Advances. If (i) any Lender
determines that maintenance of its Eurodollar Rate Loans at a suitable Lending
Installation would violate any applicable law, rule, regulation or directive,
whether or not having the force of law, or (ii) the Required Lenders determine
that (x) deposits of a type or maturity appropriate to match fund Eurodollar
Rate Loans are not available or (y) the interest rate applicable to a Eurodollar
Rate Loan does not accurately reflect the cost of making or maintaining such an
Advance, then the Administrative Agent shall suspend the availability of the
affected Type of Advance and, in the case of any occurrence set forth in clause
(i), require any Advances of the affected Type to be repaid or converted into
another Type.

               4.4. Funding Indemnification. If any payment of a Eurodollar Rate
Loan occurs on a date which is not the last day of the applicable Interest
Period, whether because of acceleration, prepayment (whether voluntary or
mandatory, including, without limitation, as required pursuant to Section
2.4(B)), or otherwise (including, without limitation, as a result of the
provisions of Section 2.5(B)), or a Eurodollar Rate Loan is not made on the date
specified by the applicable Borrower for any reason other than default by the
Lenders, or a Eurodollar Rate Loan is not prepaid on the date specified by the
applicable Borrower for any reason, the Borrowers indemnify each Lender for any
loss or cost incurred by it resulting therefrom, including, without limitation,
any loss or cost in liquidating or employing deposits acquired to fund or
maintain the Eurodollar Rate Loan.

               4.5. Lender Statements; Survival of Indemnity. If reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurodollar Rate Loan to reduce any liability of any Borrower to
such Lender under Sections 4.1 and 4.2 or to avoid the unavailability of a Type
of Advance under Section 4.3, so long as such designation is not, in the
judgment of the Lender, disadvantageous to such Lender. Each Lender shall
deliver a written statement of such Lender to the Company (with a copy to the
Administrative Agent) as to the amount due, if any, under Sections 2.14(E), 4.1,
4.2 or 4.4 and shall set forth in reasonable detail the calculations upon which
such Lender determined such amount and shall be prima facie evidence thereof and
binding on the Borrowers in the absence of manifest error. Determination of
amounts payable under such Sections in connection with a Eurodollar Rate Loan
shall be calculated as though each Lender funded its Eurodollar Rate Loan
through the purchase of a deposit of the type and maturity corresponding to the
deposit used as a reference in determining the Eurodollar Rate applicable to
such Loan, whether in fact that is the case or not. Unless otherwise provided
herein, the amount specified in the written statement of any Lender shall be
payable on demand after receipt by the applicable Borrower of such statement.
The obligations of the Company and the other Borrowers under Sections 2.14(E),
4.1, 4.2 and 4.4 shall survive payment of the Obligations and termination of
this Agreement.

ARTICLE V: CONDITIONS PRECEDENT

               5.1. Initial Advances and Letters of Credit. The Lenders shall
not be required to make the initial Loans or issue any Letters of Credit unless,
on or prior to the Closing Date, the Borrowers have furnished to the
Administrative Agent each of the following, with sufficient

57



--------------------------------------------------------------------------------



 



copies (if applicable) for the Lenders, all in form and substance satisfactory
to the Administrative Agent and the Lenders:

     (i) Copies of the Certificate of Incorporation or comparable charter
documents of each of the Borrowers as of the Closing Date, together with all
amendments and a certificate of good standing, both certified as of a recent
date by the appropriate governmental officer in its jurisdiction of
incorporation;

     (ii) Copies, certified by the Secretary or Assistant Secretary of each of
the Borrowers of their respective By-Laws or comparable governance documents and
of their respective Board of Directors’ resolutions authorizing the execution of
the Loan Documents entered into by it;

     (iii) An incumbency certificate, executed by the Secretary or Assistant
Secretary of each of the Borrowers, which shall identify by name and title and
bear the signature of the officers of the applicable Borrower authorized to sign
the Loan Documents and, of the applicable Borrower to make borrowings hereunder,
upon which certificate the Lenders shall be entitled to rely until informed of
any change in writing by the Company;

     (iv) A certificate, in form and substance satisfactory to the
Administrative Agent, signed by an Authorized Officer of the Company, certifying
that on the date of this Agreement (a) all the representations in this Agreement
are true and correct (unless such representation and warranty is made as of a
specific date, in which case, such representation and warranty shall be true and
correct as of such date), (b) no Default or Unmatured Default has occurred and
is continuing and (c) there exists no injunction or temporary restraining order
which would prohibit the making of the Loans, the issuance of the Letters of
Credit or the consummation of the other transactions contemplated by the Loan
Documents or any litigation seeking such an injunction or restraining order;

     (v) The written opinions of the Borrowers’ and Guarantors’ Assistant
General Counsel, and of the Company’s Dutch counsel, addressed to the
Administrative Agent and the Lenders, in substantially the forms attached hereto
as Exhibit E-1 and Exhibit E-2, respectively;

     (vi) Such other documents as the Administrative Agent or its counsel may
have reasonably requested, including, without limitation, all of the documents
reflected on the List of Closing Documents attached as Exhibit E-3 to this
Agreement;

     (vii) Evidence satisfactory to the Administrative Agent of the payment,
prior to or simultaneously with the initial Advance hereunder, of all principal,
interest, fees and premiums, if any, on all loans and other extensions of credit
outstanding under the Existing Credit Agreement; and

     (viii) Evidence satisfactory to (a) the Administrative Agent that the
Company has paid or caused to be paid to the Administrative Agent and JPMSI the
fees

58



--------------------------------------------------------------------------------



 



(including, without limitation, the upfront fees payable to the Lenders) agreed
to in the fee letter dated March 31, 2005, among the Administrative Agent, JPMSI
and the Company and (b) the Syndication Agent that the Company has paid or
caused to be paid to the Syndication Agent and BAS the fees agreed to in the fee
letter dated March 31, 2005 among the Syndication Agent, BAS and the Company.

               5.2. Initial Advance to Each New Subsidiary Borrower. No Lender
shall be required to make an Advance hereunder or purchase participations in
Letters of Credit, no Issuing Bank shall be required to issue a Letter of Credit
hereunder, in each case, to a new Subsidiary Borrower added after the Closing
Date unless the Company has furnished or caused to be furnished to the
Administrative Agent with sufficient copies for the Lenders:

     (i) The Assumption Letter executed and delivered by such Subsidiary
Borrower and containing the written consent of the Company at the foot thereof,
as contemplated by Section 2.20;

     (ii) Copies, certified by the Secretary, Assistant Secretary, Director or
Officer of the Subsidiary Borrower, of its Board of Directors’ resolutions
(and/or resolutions of other bodies, if any are deemed necessary by the
Administrative Agent) approving the Assumption Letter;

     (iii) An incumbency certificate, executed by the Secretary, Assistant
Secretary, Director or Officer of the Subsidiary Borrower, which shall identify
by name and title and bear the signature of the officers of such Subsidiary
Borrower authorized to sign the Assumption Letter and the other documents to be
executed and delivered by such Subsidiary Borrower hereunder, upon which
certificate the Administrative Agent and the Lenders shall be entitled to rely
until informed of any change in writing by the Company;

     (iv) An opinion of counsel to such Subsidiary Borrower, substantially in
the form of Exhibit E-4 hereto or, in the case of a new non-domestic Subsidiary
Borrower, in a form reasonably acceptable to the Administrative Agent;

     (v) Guaranty documentation, if applicable, from such Subsidiary Borrower in
form and substance acceptable to the Administrative Agent as required pursuant
to Section 7.2(K);

     (vi) With respect to the initial Advance or any Swing Line Loan made to, or
Letter of Credit issued for the account of, any Subsidiary Borrower organized
under the laws of England and Wales (or any other jurisdiction where filings are
required in order for amounts payable under this Agreement to be exempt from
applicable withholding or other taxes), the Administrative Agent shall have
received originals and/or copies, as applicable, of all filings required to be
made and such other evidence as the Administrative Agent may require
establishing to the Administrative Agent’s satisfaction that each Lender, Swing
Line Bank and Issuing Bank is entitled to receive payments under the Loan
Documents without deduction or withholding of any English (or other applicable
jurisdictions) taxes or with such deductions and

59



--------------------------------------------------------------------------------



 



withholding of English (or other applicable jurisdictions) taxes as may be
acceptable to the Administrative Agent.

               5.3. Each Advance and Letter of Credit. The Lenders shall not be
required to make any Advance, or convert or continue any Advance, or issue or
amend any Letter of Credit and no Swing Line Bank shall be required to make any
Swing Line Loans hereunder, unless on the applicable Borrowing Date, or in the
case of a Letter of Credit, the date on which the Letter of Credit is to be
issued or amended:

          (A) No Defaults. There exists no Default or Unmatured Default;

          (B) Representations and Warranties. All of the representations and
warranties contained in Article VI are true and correct as of such Borrowing
Date (unless such representation and warranty is made as of a specific date, in
which case, such representation and warranty shall be true and correct as of
such date) except for changes in the Schedules to this Agreement reflecting
transactions permitted by or not in violation of this Agreement; and

          (C) Maximum Amounts. The Revolving Credit Obligations do not, and
after making such proposed Advance or issuing or amending such Letter of Credit
would not, exceed the Adjusted Aggregate Commitment and the Financial Credit
Obligations do not, and after making such proposed Advance or issuing or
amending such Letter of Credit would not, exceed the Financial Credit Sublimit.

     Each Borrowing/Election Notice with respect to each such Advance and the
letter of credit application with respect to each Letter of Credit shall
constitute a representation and warranty by the Borrowers that the conditions
contained in Sections 5.3(A), (B) and (C) have been satisfied. Any Lender may
require a duly completed officer’s certificate in substantially the form of
Exhibit F hereto and/or a duly completed compliance certificate in substantially
the form of Exhibit G hereto as a condition to making an Advance or issuing a
Letter of Credit.

ARTICLE VI: REPRESENTATIONS AND WARRANTIES

               In order to induce the Administrative Agent and the Lenders to
enter into this Agreement and to make the Loans and the other financial
accommodations to the Borrowers and to issue the Letters of Credit described
herein, the Company represents and warrants as follows to each Lender and the
Administrative Agent as of the Closing Date, giving effect to the consummation
of the transactions contemplated by the Loan Documents on the Closing Date, and
thereafter on each date as required by Section 5.1, 5.2 and 5.3:

               6.1. Organization; Corporate Powers; Dutch Banking Act. The
Company and each of its Subsidiaries (i) is a corporation, limited liability
company or partnership that is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (ii) is duly
qualified to do business as a foreign entity and is in good standing under the
laws of each jurisdiction in which failure to be so qualified and in good
standing could not reasonably be expected to have a Material Adverse Effect, and
(iii) has all requisite power and authority to own, operate and encumber its
property and to conduct its business as presently

60



--------------------------------------------------------------------------------



 



conducted and as proposed to be conducted. Furthermore, each Borrower organized
under the laws of the Netherlands represents and warrants to the Lenders that it
is in compliance with the applicable provisions of the Dutch Banking Act and any
implementing regulation including but not limited to the Dutch Exemption
Regulation.

               6.2. Authority, Execution and Delivery; Loan Documents.

          (A) Power and Authority. Each of the Loan Parties has the requisite
power and authority to execute, deliver and perform each of the Loan Documents
which are to be executed by it as required by this Agreement and the other Loan
Documents and (ii) to file the Loan Documents which must be filed by it as
required by this Agreement, the other Loan Documents or otherwise with any
Governmental Authority.

          (B) Execution and Delivery. The execution, delivery, performance and
filing, as the case may be, of each of the Loan Documents as required by this
Agreement or otherwise and to which any Loan Party is party, and the
consummation of the transactions contemplated thereby, have been duly approved
by the respective boards of directors and, if necessary, the shareholders of the
applicable Loan Parties, and such approvals have not been rescinded.

          (C) Loan Documents. Each of the Loan Documents to which the Company or
any of its Subsidiaries is a party has been duly executed, delivered or filed,
as the case may be, by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms (except as
enforceability may be limited by bankruptcy, insolvency, or similar laws
affecting the enforcement of creditors’ rights generally), is in full force and
effect and no material term or condition thereof has been amended, modified or
waived from the terms and conditions contained in the Loan Documents delivered
to the Administrative Agent pursuant to Section 5.1 without the prior written
consent of the Administrative Agent, and the Company and its Subsidiaries have,
and, to the best of the Company’s and its Subsidiaries’ knowledge, all other
parties thereto have, performed and complied with all the terms, provisions,
agreements and conditions set forth therein and required to be performed or
complied with by such parties, and no unmatured default, default or breach of
any covenant by any such party exists thereunder.

               6.3. No Conflict; Governmental Consents. The execution, delivery
and performance of each of the Loan Documents to which each of the Loan Parties
is a party do not and will not (i) conflict with the certificate or articles of
incorporation or by-laws of such Loan Party, (ii) constitute a tortious
interference with any Contractual Obligation of any Person or conflict with,
result in a breach of or constitute (with or without notice or lapse of time or
both) a default under any Requirement of Law or Contractual Obligation of any
such Loan Party, or require termination of any Contractual Obligation,
(iii) result in or require the creation or imposition of any Lien whatsoever
upon any of the property or assets of the Company or any of its Subsidiaries,
other than Liens permitted or created by the Loan Documents, or (iv) require any
approval of any Loan Party’s Board of Directors or shareholders except such as
have been obtained. The execution, delivery and performance of each of the Loan
Documents to which the Company or any of its Subsidiaries is a party do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by any Governmental Authority,

61



--------------------------------------------------------------------------------



 



except filings, consents or notices which have been made, obtained or given, or
which, if not made, obtained or given, individually or in the aggregate could
not reasonably be expected to have a Material Adverse Effect.

               6.4. Financial Statements.

          (A) Pro Forma Financials. The combined pro forma balance sheet, income
statements and statements of cash flow of the Company and its Subsidiaries,
copies of which are attached hereto as Schedule 6.4 to this Agreement, present
on a pro forma basis the financial condition of the Company and such
Subsidiaries as of such date, and demonstrate that the Company and its
Subsidiaries can repay their debts and satisfy their other obligations as and
when due, and can comply with the requirements of this Agreement. The
projections and assumptions expressed in the pro forma financials referenced in
this Section 6.4(A) were prepared in good faith and represent management’s
opinion based on the information available to the Company at the time so
furnished and, since the preparation thereof and up to the Closing Date, there
has occurred no change in the business, financial condition, operations, or
prospects of the Company or any of its Subsidiaries, or the Company and its
Subsidiaries taken as a whole, which has had or could reasonably be expected to
have a Material Adverse Effect.

          (B) Audited Financial Statements. Complete and accurate copies of the
audited financial statements and the audit reports related thereto of the
Company and its consolidated Subsidiaries as at December 31, 2004 have been
delivered to the Administrative Agent and such financial statements were
prepared in accordance with generally accepted accounting principles in effect
on the date such statements were prepared and fairly present the consolidated
financial condition and operations of the Company and its Subsidiaries at such
date and the consolidated results of their operations for the period then ended.

          (C) Interim Financial Statements. Complete and accurate copies of the
unaudited financial statements of the Company and its consolidated Subsidiaries
as at March 31, 2005 have been delivered to the Administrative Agent and such
financial statements were prepared in accordance with generally accepted
accounting principles in effect on the date such statements were prepared and
fairly present the consolidated financial condition and operations of the
Company and its Subsidiaries at such date and the consolidated results of their
operations for the period then ended, subject to normal year-end audit
adjustments.

               6.5. No Material Adverse Change. Since December 31, 2004, there
has occurred no change in the business, properties, condition (financial or
otherwise), performance, results of operations or prospects of the Company, any
other Borrower or the Company and its Subsidiaries taken as a whole, or any
other event which has had or could reasonably be expected to have a Material
Adverse Effect.

               6.6. Taxes.

62



--------------------------------------------------------------------------------



 



          (A) Tax Examinations. All deficiencies which have been asserted
against the Company or any of the Company’s Subsidiaries as a result of any
federal, state, local or foreign tax examination for each taxable year in
respect of which an examination has been conducted have been fully paid or
finally settled or are being contested in good faith, and no issue has been
raised by any taxing authority in any such examination which, by application of
similar principles, could reasonably be expected to result in assertion by such
taxing authority of a material deficiency for any other year not so examined
which has not been reserved for in the Company’s consolidated financial
statements to the extent, if any, required by Agreement Accounting Principles.
Except as permitted pursuant to Section 7.2(D), neither the Company nor any of
the Company’s Subsidiaries anticipates any tax liability with respect to the
years which have not been closed pursuant to applicable law.

          (B) Payment of Taxes. All material tax returns and reports of the
Company and its Subsidiaries required to be filed have been timely filed, and
all taxes, assessments, fees and other governmental charges thereupon and upon
their respective property, assets, income and franchises which are shown in such
returns or reports to be due and payable have been paid except those items which
are being contested in good faith and have been reserved for in accordance with
Agreement Accounting Principles. The Company has no knowledge of any proposed
tax assessment against it or any of its Subsidiaries that will have or could
reasonably be expected to have a Material Adverse Effect.

               6.7. Litigation; Loss Contingencies and Violations. Other than as
identified on Schedule 6.7, there is no action, suit, proceeding, arbitration
or, to the Company’s knowledge, investigation before or by any Governmental
Authority or private arbitrator pending or, to the Company’s knowledge,
threatened against or affecting the Company or any of its Subsidiaries or any
property of any of them, including, without limitation, any such actions, suits,
proceedings, arbitrations and investigations disclosed in the Company’s SEC
Forms 10-K and 10-Q (the “Disclosed Litigation”), which (i) challenges the
validity or the enforceability of any material provision of the Loan Documents
or (ii) has or could reasonably be expected to have a Material Adverse Effect.
There is no material loss contingency within the meaning of Agreement Accounting
Principles which has not been reflected in the consolidated financial statements
of the Company prepared and delivered pursuant to Section 7.1(A) for the fiscal
period during which such material loss contingency was incurred. Neither the
Company nor any of its Subsidiaries is (A) in violation of any applicable
Requirements of Law which violation could reasonably be expected to have a
Material Adverse Effect, or (B) subject to or in default with respect to any
final judgment, writ, injunction, restraining order or order of any nature,
decree, rule or regulation of any court or Governmental Authority which could
reasonably be expected to have a Material Adverse Effect.

               6.8. Subsidiaries. Schedule 6.8 to this Agreement (i) contains a
description of the corporate structure of the Company, its Subsidiaries and any
other Person in which the Company or any of its Subsidiaries holds an Equity
Interest; and (ii) accurately sets forth (A) the correct legal name, the
jurisdiction of incorporation and the jurisdictions in which each of the Company
and the direct and indirect Subsidiaries of the Company are qualified to
transact business as a foreign corporation, (B) the authorized, issued and
outstanding shares of each class of Capital Stock of each of the Company’s
Foreign Subsidiaries and the owners of such shares

63



--------------------------------------------------------------------------------



 



(both as of the Closing Date and on a fully-diluted basis), and (C) a summary of
the direct and indirect partnership, joint venture, or other Equity Interests,
if any, of the Company and each of its Subsidiaries in any Person. Except as
disclosed on Schedule 6.8, none of the issued and outstanding Capital Stock of
the Company’s Foreign Subsidiaries is subject to any vesting, redemption, or
repurchase agreement, and there are no warrants or options outstanding with
respect to such Capital Stock. The outstanding Capital Stock of each of the
Company’s Subsidiaries is duly authorized, validly issued, fully paid and
nonassessable and is not Margin Stock.

               6.9. ERISA. No Benefit Plan has incurred any material accumulated
funding deficiency (as defined in Sections 302(a)(2) of ERISA and 412(a) of the
Code) whether or not waived. Neither the Company nor any member of the
Controlled Group has incurred any material liability to the PBGC which remains
outstanding other than the payment of premiums. As of the last day of the most
recent prior plan year, the market value of assets under each Benefit Plan,
other than any Multiemployer Plan, was not by a material amount less than the
present value of benefit liabilities thereunder (determined in accordance with
the actuarial valuation assumptions described therein). Neither the Company nor
any member of the Controlled Group has (i) failed to make a required
contribution or payment to a Multiemployer Plan of a material amount or
(ii) incurred a material complete or partial withdrawal under Section 4203 or
Section 4205 of ERISA from a Multiemployer Plan. Neither the Company nor any
member of the Controlled Group has failed to make an installment or any other
payment of a material amount required under Section 412 of the Code on or before
the due date for such installment or other payment. Each Plan, Foreign Employee
Benefit Plan and Non-ERISA Commitment complies in all material respects in form,
and has been administered in all material respects in accordance with its terms
and in accordance with all applicable laws and regulations, including but not
limited to ERISA and the Code. There have been no and there is no prohibited
transaction described in Sections 406 of ERISA or 4975 of the Code with respect
to any Plan for which a statutory or administrative exemption does not exist
which could reasonably be expected to subject the Company or any of is
Subsidiaries to material liability. Neither the Company nor any member of the
Controlled Group has taken or failed to take any action which would constitute
or result in a Termination Event, which action or inaction could reasonably be
expected to subject the Company or any of its Subsidiaries to material
liability. Neither the Company nor any member of the Controlled Group is subject
to any material liability under, or has any potential material liability under,
Section 4063, 4064, 4069, 4204 or 4212(c) of ERISA. The present value of the
aggregate liabilities to provide all of the accrued benefits under any Foreign
Pension Plan do not exceed the current fair market value of the assets held in
trust or other funding vehicle for such plan by a material amount. With respect
to any Foreign Employee Benefit Plan other than a Foreign Pension Plan,
reasonable reserves have been established in accordance with prudent business
practice or where required by ordinary accounting practices in the jurisdiction
in which such plan is maintained. Neither the Company nor any other member of
the Controlled Group has taken or failed to take any action, nor has any event
occurred, with respect to any “employee benefit plan” (as defined in
Section 3(3) of ERISA) which action, inaction or event could reasonably be
expected to subject the Company or any of its Subsidiaries to material
liability. For purposes of this Section 6.9, “material” means any amount,
noncompliance or other basis for liability which could reasonably be expected to
subject the Company or any of its Subsidiaries to liability, individually or in
the aggregate with each other basis for liability under this Section 6.9, in
excess of $2,000,000.

64



--------------------------------------------------------------------------------



 



               6.10. Accuracy of Information. The information, exhibits and
reports furnished by or on behalf of the Company and any of its Subsidiaries to
the Administrative Agent or to any Lender in connection with the negotiation of,
or compliance with, the Loan Documents, the representations and warranties of
the Company and its Subsidiaries contained in the Loan Documents, and all
certificates and documents delivered to the Administrative Agent and the Lenders
pursuant to the terms thereof, taken as a whole, do not contain as of the date
furnished any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements contained herein or therein, in
light of the circumstances under which they were made, not misleading.

               6.11. Securities Activities. Neither the Company nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
Margin Stock. Margin Stock constitutes less than 25% of the value of those
assets of the Company and its Subsidiaries which are subject to any limitation
on sale, pledge, or other restriction hereunder.

               6.12. Material Agreements. Neither the Company nor any of its
Subsidiaries is a party to any Contractual Obligation or subject to any charter
or other corporate restriction which individually or in the aggregate has had or
could reasonably be expected to have a Material Adverse Effect. Neither the
Company nor any of its Subsidiaries has received notice or has knowledge that
(i) it is in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any Contractual Obligation
applicable to it, or (ii) any condition exists which, with the giving of notice
or the lapse of time or both, would constitute a default with respect to any
such Contractual Obligation, in each case, except where such default or
defaults, if any, individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect.

               6.13. Compliance with Laws. The Company and its Subsidiaries are
in compliance with all Requirements of Law applicable to them and their
respective businesses, in each case where the failure to so comply individually
or in the aggregate could reasonably be expected to have a Material Adverse
Effect.

               6.14. Assets and Properties. The Company and each of its
Subsidiaries has good and marketable title to all of its material assets and
properties (tangible and intangible, real or personal) owned by it or a valid
leasehold interest in all of its material leased assets (except insofar as
marketability may be limited by any laws or regulations of any Governmental
Authority affecting such assets), and all such assets and property are free and
clear of all Liens, except Liens permitted under Section 7.3(C). Substantially
all of the assets and properties owned by, leased to or used by the Company
and/or each such Subsidiary of the Company are in adequate operating condition
and repair, ordinary wear and tear excepted. Neither this Agreement nor any
other Loan Document, nor any transaction contemplated under any such agreement,
will affect any right, title or interest of the Company or such Subsidiary in
and to any of such assets in a manner that could reasonably be expected to have
a Material Adverse Effect.

               6.15. Statutory Indebtedness Restrictions. Neither the Company
nor any of its Subsidiaries is subject to regulation under the Public Utility
Holding Company Act of 1935, the Federal Power Act, the Investment Company Act
of 1940, or any other foreign, federal or state

65



--------------------------------------------------------------------------------



 



statute or regulation which limits its ability to incur indebtedness or its
ability to consummate the transactions contemplated hereby.

               6.16. Insurance. The insurance policies and programs in effect
with respect to the respective properties, assets, liabilities and business of
the Company and its Subsidiaries reflect coverage that is reasonably consistent
with prudent industry practice.

               6.17. Environmental Matters.

          (A) Environmental Representations. Except as disclosed on
Schedule 6.17 to this Agreement:

     (i) the operations of the Company and its Subsidiaries comply in all
material respects with Environmental, Health or Safety Requirements of Law;

     (ii) the Company and its Subsidiaries have all material permits, licenses
or other authorizations required under Environmental, Health or Safety
Requirements of Law and are in material compliance with such permits;

     (iii) neither the Company, any of its Subsidiaries nor any of their
respective present property or operations, or, to the Company’s or any of its
Subsidiaries’ knowledge, any of their respective past property or operations,
are subject to or the subject of, any investigation known to the Company or any
of its Subsidiaries, any judicial or administrative proceeding, order, judgment,
decree, settlement or other agreement respecting: (A) any material violation of
Environmental, Health or Safety Requirements of Law; (B) any remedial action; or
(C) any material claims or liabilities arising from the Release or threatened
Release of a Contaminant into the environment;

     (iv) there is not now, nor to the Company’s or any of its Subsidiaries’
knowledge has there ever been, on or in the property of the Company or any of
its Subsidiaries any landfill, waste pile, underground storage tanks,
aboveground storage tanks, surface impoundment or hazardous waste storage
facility of any kind, any polychlorinated biphenyls (PCBs) used in hydraulic
oils, electric transformers or other equipment, or any asbestos containing
material; and

     (v) neither the Company nor any of its Subsidiaries has any material
Contingent Obligation in connection with any Release or threatened Release of a
Contaminant into the environment.

          (B) Materiality. For purposes of this Section 6.17 “material” means
any noncompliance or basis for liability which could reasonably be likely to
subject the Company or any of its Subsidiaries to liability, individually or in
the aggregate, in excess of $5,000,000.

               6.18. Representations and Warranties of each Subsidiary Borrower.
Each Subsidiary Borrower represents and warrants to the Lenders that:

66



--------------------------------------------------------------------------------



 



          (A) Organization and Corporate Powers. Such Subsidiary Borrower (i) is
a company duly formed and validly existing and in good standing under the laws
of the state or country of its organization (such jurisdiction being hereinafter
referred to as the “Home Country”) and (ii) has the requisite power and
authority to own its property and assets and to carry on its business
substantially as now conducted except where the failure to have such requisite
authority would not reasonably be expected to have a Material Adverse Effect.

          (B) Binding Effect. Each Loan Document executed by such Subsidiary
Borrower is the legal, valid and binding obligation of such Subsidiary Borrower
enforceable in accordance with its respective terms, except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally and general equitable principles.

          (C) No Conflict; Government Consent. Neither the execution and
delivery by such Subsidiary Borrower of the Loan Documents to which it is a
party, nor the consummation by it of the transactions therein contemplated to be
consummated by it, nor compliance by such Subsidiary Borrower with the
provisions thereof will violate any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on such Subsidiary Borrower or any
of its Subsidiaries or such Subsidiary Borrower’s or any of its Subsidiaries’
memoranda or articles of association or the provisions of any indenture,
instrument or agreement to which such Subsidiary Borrower or any of its
Subsidiaries is a party or is subject, or by which it, or its property, is
bound, or conflict with or constitute a default thereunder, or result in the
creation or imposition of any lien in, of or on the property of such Subsidiary
Borrower or any of its Subsidiaries pursuant to the terms of any such indenture,
instrument or agreement in any such case which violation, conflict, default,
creation or imposition would not reasonably be expected to have a Material
Adverse Effect. No order, consent, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, any
Governmental Authority is required to authorize, or is required in connection
with the execution, delivery and performance of, or the legality, validity,
binding effect or enforceability of, any of the Loan Documents, except for such
as have been obtained or made.

          (D) Filing. To ensure the enforceability or admissibility in evidence
of this Agreement and each Loan Document to which such Subsidiary Borrower is a
party in its Home Country, it is not necessary that this Agreement or any other
Loan Document to which such Subsidiary Borrower is a party or any other document
be filed or recorded with any court or other authority in its Home Country or
that any stamp or similar tax be paid to or in respect of this Agreement or any
other Loan Document of such Subsidiary Borrower. The qualification by any Lender
or the Administrative Agent for admission to do business under the laws of such
Subsidiary Borrower’s Home Country does not constitute a condition to, and the
failure to so qualify does not affect, the exercise by any Lender or the
Administrative Agent of any right, privilege, or remedy afforded to any Lender
or the Administrative Agent in connection with the Loan Documents to which such
Subsidiary Borrower is a party or the enforcement of any such right, privilege,
or remedy against Subsidiary Borrower. The performance by any Lender or the
Administrative Agent of any action required or permitted under the Loan
Documents will

67



--------------------------------------------------------------------------------



 



not (i) violate any law or regulation of such Subsidiary Borrower’s Home Country
or any political subdivision thereof, (ii) result in any tax or other monetary
liability to such party pursuant to the laws of such Subsidiary Borrower’s Home
Country or political subdivision or taxing authority thereof (provided that,
should any such action result in any such tax or other monetary liability to the
Lender or the Administrative Agent, the Borrowers hereby agree to indemnify such
Lender or the Administrative Agent, as the case may be, against (x) any such tax
or other monetary liability and (y) any increase in any tax or other monetary
liability which results from such action by such Lender or the Administrative
Agent and, to the extent the Borrowers make such indemnification, the incurrence
of such liability by the Administrative Agent or any Lender will not constitute
a Default) or (iii) violate any rule or regulation of any federation or
organization or similar entity of which the such Subsidiary Borrower’s Home
Country is a member.

          (E) No Immunity. Neither such Subsidiary Borrower nor any of its
assets is entitled to immunity from suit, execution, attachment or other legal
process. Such Subsidiary Borrower’s execution and delivery of the Loan Documents
to which it is a party constitute, and the exercise of its rights and
performance of and compliance with its obligations under such Loan Documents
will constitute, private and commercial acts done and performed for private and
commercial purposes.

          (F) Application of Representations and Warranties. It is understood
and agreed by the parties hereto that the representations and warranties of each
Subsidiary Borrower in this Section 6.18 shall only be applicable to such
Subsidiary Borrower on and after the date of its execution of an Assumption
Letter.

               6.19. Benefits. Each of the Company and its Subsidiaries will
benefit from the financing arrangement established by this Agreement. The
Administrative Agent and the Lenders have stated and the Company acknowledges
that, but for the agreement by each of the Subsidiary Guarantors to execute and
deliver the Subsidiary Guaranty, the Administrative Agent and the Lenders would
not have made available the credit facilities established hereby on the terms
set forth herein.

               6.20. Solvency. After giving effect to (i) the Loans to be made,
and the Letters of Credit to be issued, on the Closing Date or such other date
as Loans or Letters of Credit requested hereunder are made or issued (as
applicable), (ii) the other transactions contemplated by this Agreement and the
other Loan Documents and (iii) the payment and accrual of all transaction costs
with respect to the foregoing, the Company and its Subsidiaries taken as a whole
are Solvent.

ARTICLE VII: COVENANTS

               The Company covenants and agrees that so long as any Commitments
are outstanding and thereafter until all of the Termination Conditions have been
satisfied, unless the Required Lenders shall otherwise give prior written
consent:

               7.1. Reporting. The Company shall:

68



--------------------------------------------------------------------------------



 



          (A) Financial Reporting. Furnish to the Administrative Agent (for
delivery to each of the Lenders):

     (i) Quarterly Reports. As soon as practicable and in any event within
forty-five (45) days after the end of each of (a) the first three quarterly
periods of each of its fiscal years, the consolidated balance sheet of the
Company and its Subsidiaries as at the end of such period and the related
consolidated statements of income and cash flows of the Company and its
Subsidiaries for such fiscal quarter and for the period from the beginning of
the then current fiscal year to the end of such fiscal quarter, certified by a
Financial Officer of the Company on behalf of the Company and its Subsidiaries
as fairly presenting the consolidated financial position of the Company and its
Subsidiaries as at the dates indicated and the results of their operations and
cash flows for the periods indicated in accordance with Agreement Accounting
Principles, subject to normal year-end audit adjustments and the absence of
footnotes and (b) each quarterly period of its fiscal year, (1) schedules, in
form and substance reasonably satisfactory to the Administrative Agent, showing
(aa) the date of issue, account party, Agreed Currency and amount (both drawn
and undrawn) in such Agreed Currency, Issuing Bank, expiration date and the
reference number of each Letter of Credit issued hereunder and (bb) the
comparable information and details for each other letter of credit issued for
the account of the Company or any Subsidiary, in each case outstanding at the
end of such quarterly period and (2) a report relating to the asbestos
litigation described in Schedule 6.17, and any other Product Liability Events,
for such quarter, such report being in form and substance satisfactory to the
Administrative Agent and in any event describing (aa) any final judgments or
orders (whether monetary or non-monetary) entered against the Company or any
Subsidiary and (bb) any settlements for the payment of money entered into by the
Company or any Subsidiary.

     (ii) Annual Reports. As soon as practicable, and in any event within ninety
(90) days after the end of each fiscal year, (a) the consolidated balance sheet
of the Company and its Subsidiaries as at the end of such fiscal year and the
related consolidated statements of income, stockholders’ equity and cash flows
of the Company and its Subsidiaries for such fiscal year, and in comparative
form the corresponding figures for the previous fiscal year along with
consolidating schedules in form and substance sufficient to calculate the
financial covenants set forth in Section 7.4 and (b) an audit report on the
consolidated financial statements (but not the consolidating financial
statements or schedules) listed in clause (a) hereof of independent certified
public accountants of recognized national standing, which audit report shall be
unqualified and shall state that such financial statements fairly present the
consolidated financial position of the Company and its Subsidiaries as at the
dates indicated and the results of their operations and cash flows for the
periods indicated in conformity with Agreement Accounting Principles and that
the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards. The deliveries made pursuant to this clause (ii) shall be
accompanied by (x) any management letter prepared by the above-referenced
accountants, and (y) a certificate of such accountants that, in the course of
their examination necessary for their certification of

69



--------------------------------------------------------------------------------



 



the foregoing, they have obtained no knowledge of any Default or Unmatured
Default, or if, in the opinion of such accountants, any Default or Unmatured
Default shall exist, stating the nature and status thereof.

     (iii) Officer’s Certificate. Together with each delivery of any financial
statement (a) pursuant to clauses (i) or (ii) of this Section 7.1(A), an
Officer’s Certificate of the Company, substantially in the form of Exhibit F
attached hereto and made a part hereof, stating that as of the date of such
Officer’s Certificate no Default or Unmatured Default exists, or if any Default
or Unmatured Default exists, stating the nature and status thereof and
(b) pursuant to clauses (i) and (ii) of this Section 7.1(A), a compliance
certificate, substantially in the form of Exhibit G attached hereto and made a
part hereof, signed by an Authorized Officer, which demonstrates compliance with
the tests contained in Section 7.3 and Section 7.4, and which calculates the
Leverage Ratio for purposes of determining the then Applicable Floating Rate
Margin, Applicable Eurodollar Margin, Applicable L/C Fee Percentage and
Applicable Commitment Fee Percentage.

     (iv) Budgets; Business Plans; Financial Projections. As soon as practicable
and in any event not later than one hundred twenty (120) days after the
beginning of each fiscal year commencing with the fiscal year beginning
January 1, 2006, a copy of the plan and forecast (including a projected balance
sheet, income statement and a statement of cash flow) of the Company and its
Subsidiaries for the upcoming three (3) fiscal years prepared in such detail as
shall be reasonably satisfactory to the Administrative Agent.

          (B) Notice of Default. Promptly upon any of the chief executive
officer, chief operating officer, chief financial officer, treasurer,
controller, chief legal officer or general counsel of the Company obtaining
knowledge (i) of any condition or event which constitutes a Default or Unmatured
Default, or becoming aware that any Lender or Administrative Agent has given any
written notice with respect to a claimed Default or Unmatured Default under this
Agreement, or (ii) that any Person has given any written notice to the Company
or any Subsidiary of the Company or taken any other action with respect to a
claimed default or event or condition of the type referred to in Section 8.1(E),
or (iii) that any other development, financial or otherwise, which could
reasonably be expected to have a Material Adverse Effect has occurred, the
Company shall deliver to the Administrative Agent and the Lenders an Officer’s
Certificate specifying (a) the nature and period of existence of any such
claimed default, Default, Unmatured Default, condition or event, (b) the notice
given or action taken by such Person in connection therewith, and (c) what
action the Company has taken, is taking and proposes to take with respect
thereto.

          (C) Lawsuits.

     (i) Promptly upon the Company obtaining knowledge of the institution of, or
written threat of, any action, suit, proceeding, governmental investigation or
arbitration, by or before any Governmental Authority, against or affecting the
Company or any of its Subsidiaries or any property of the Company or any of its

70



--------------------------------------------------------------------------------



 



Subsidiaries not previously disclosed pursuant to Section 6.7, which action,
suit, proceeding, governmental investigation or arbitration exposes, or in the
case of multiple actions, suits, proceedings, governmental investigations or
arbitrations arising out of the same general allegations or circumstances which
expose, in the Company’s reasonable judgment, the Company and/or any of its
Subsidiaries to liability in an amount aggregating $5,000,000 or more, give
written notice thereof to the Administrative Agent and the Lenders and provide
such other information as may be reasonably available to enable each Lender and
the Administrative Agent and its counsel to evaluate such matters; and

     (ii) Promptly upon the Company or any of its Subsidiaries obtaining
knowledge of any material adverse developments with respect to any of the
Disclosed Litigation, which Disclosed Litigation exposes, in the Company’s
reasonable judgment, the Company and/or any of its Subsidiaries to liability in
an amount aggregating $5,000,000 or more, give written notice thereof to the
Administrative Agent and the Lenders and provide such other information as may
be reasonably available to enable each Lender and the Administrative Agent and
its counsel to evaluate such matters; and

     (iii) In addition to the requirements set forth in clauses (i) and (ii) of
this Section 7.1(C), upon request of the Administrative Agent or the Required
Lenders, promptly give written notice of the status of any Disclosed Litigation
or any action, suit, proceeding, governmental investigation or arbitration
covered by a report delivered pursuant to clause (i) above and provide such
other information as may be reasonably available to it that would not jeopardize
any attorney-client privilege by disclosure to the Lenders to enable each Lender
and the Administrative Agent and its counsel to evaluate such matters.

          (D) ERISA Notices. Deliver or cause to be delivered to the
Administrative Agent and the Lenders, at the Company’s expense, the following
information and notices as soon as reasonably possible, and in any event:

     (i) (a) within ten (10) Business Days after the Company obtains knowledge
that a Termination Event has occurred, a written statement of a Financial
Officer of the Company describing such Termination Event and the action, if any,
which the Company has taken, is taking or proposes to take with respect thereto,
and when known, any action taken or threatened by the IRS, DOL or PBGC with
respect thereto and (b) within ten (10) Business Days after any member of the
Controlled Group obtains knowledge that a Termination Event has occurred which
could reasonably be expected to subject the Company or any of its Subsidiaries
to liability in excess of $5,000,000, a written statement of a Financial Officer
or designee of the Company describing such Termination Event and the action, if
any, which the member of the Controlled Group has taken, is taking or proposes
to take with respect thereto, and when known, any action taken or threatened by
the IRS, DOL or PBGC with respect thereto;

71



--------------------------------------------------------------------------------



 



     (ii) within ten (10) Business Days after the filing of any funding waiver
request with the IRS, a copy of such funding waiver request and thereafter all
communications received by the Company or a member of the Controlled Group with
respect to such request within ten (10) Business Days such communication is
received; and

     (iii) within ten (10) Business Days after the Company or any member of the
Controlled Group knows or has reason to know that (a) a Multiemployer Plan has
been terminated, (b) the administrator or plan sponsor of a Multiemployer Plan
intends to terminate a Multiemployer Plan, or (c) the PBGC has instituted or
will institute proceedings under Section 4042 of ERISA to terminate a
Multiemployer Plan, a notice describing such matter.

For purposes of this Section 7.1(D), the Company, any of its Subsidiaries and
any member of the Controlled Group shall be deemed to know all facts known by
the administrator of any Plan of which the Company or any member of the
Controlled Group or such Subsidiary is the plan sponsor.

          (E) Other Indebtedness. Deliver to the Administrative Agent (i) a copy
of each regular report, notice or communication regarding potential or actual
defaults or amortization events (including any accompanying officer’s
certificate) delivered by or on behalf of the Company to the holders of Material
Indebtedness pursuant to the terms of the agreements governing such Material
Indebtedness, such delivery to be made at the same time and by the same means as
such notice of default is delivered to such holders, and (ii) a copy of each
notice or other communication received by the Company from the holders of
Material Indebtedness regarding potential or actual defaults pursuant to the
terms of such Material Indebtedness, such delivery to be made promptly after
such notice or other communication is received by the Company or any of its
Subsidiaries.

          (F) Other Reports. Deliver or cause to be delivered to the
Administrative Agent and the Lenders copies of (i) all financial statements,
reports and notices, if any, sent or made available generally by the Company to
their securities holders or filed with the Commission by the Company, (ii) all
press releases made available generally by the Company or any of the Company’s
Subsidiaries to the public concerning material developments in the business of
the Company or any such Subsidiary and (iii) all notifications received from the
Commission by the Company or its Subsidiaries pursuant to the Securities
Exchange Act of 1934 and the rules promulgated thereunder.

          (G) Environmental Notices. As soon as possible and in any event within
ten (10) days after receipt by the Company, deliver to the Administrative Agent
and the Lenders a copy of (i) any notice or claim to the effect that the Company
or any of its Subsidiaries is or may be liable to any Person as a result of the
Release by the Company, any of its Subsidiaries, or any other Person of any
Contaminant into the environment, and (ii) any notice alleging any violation of
any Environmental, Health or Safety Requirements of Law by the Company or any of
its Subsidiaries if, in either case, such notice or claim relates to an event
which could reasonably be expected to subject the

72



--------------------------------------------------------------------------------



 



Company and its Subsidiaries to liability individually or in the aggregate in
excess of $5,000,000.

          (H) Other Information. Promptly upon receiving a request therefor from
the Administrative Agent, prepare and deliver to the Administrative Agent and
the Lenders such other information with respect to the Company, any of its
Subsidiaries, as from time to time may be reasonably requested by the
Administrative Agent.

               7.2. Affirmative Covenants.

          (A) Existence, Etc. The Company shall and, except as permitted
pursuant to Section 7.3(H), shall cause each of its Subsidiaries to, at all
times maintain its existence and preserve and keep, or cause to be preserved and
kept, in full force and effect its rights and franchises material to its
businesses.

          (B) Corporate Powers; Conduct of Business. The Company shall, and
shall cause each of its Subsidiaries to, qualify and remain qualified to do
business in each jurisdiction in which the nature of its business requires it to
be so qualified and where the failure to be so qualified will have or could
reasonably be expected to have a Material Adverse Effect. The Company will, and
will cause each Subsidiary to, carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted.

          (C) Compliance with Laws, Etc. The Company shall, and shall cause its
Subsidiaries to, (a) comply with all Requirements of Law and all restrictive
covenants affecting such Person or the business, properties, assets or
operations of such Person, and (b) obtain as needed all permits necessary for
its operations and maintain such permits in good standing unless failure to
comply or obtain such permits could not reasonably be expected to have a
Material Adverse Effect. Furthermore, each Borrower organized under the laws of
the Netherlands shall at all times remain in compliance with the applicable
provisions of the Dutch Banking Act and any implementing regulation including
but not limited to the Dutch Exemption Regulation.

          (D) Payment of Taxes and Claims; Tax Consolidation. The Company shall
pay, and cause each of its Subsidiaries to pay, (i) all taxes, assessments and
other governmental charges imposed upon it or on any of its properties or assets
or in respect of any of its franchises, business, income or property before any
penalty or interest accrues thereon, and (ii) all claims (including, without
limitation, claims for labor, services, materials and supplies) for sums which
have become due and payable and which by law have or may become a Lien (other
than a Lien permitted by Section 7.3(C)) upon any of the Company’s or such
Subsidiary’s property or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided, however, that no such taxes,
assessments and governmental charges referred to in clause (i) above or claims
referred to in clause (ii) above (and interest, penalties or fines relating
thereto) need be paid if being contested in good faith by appropriate
proceedings diligently instituted and conducted and if such reserve or other
appropriate provision, if any, as shall be required in conformity with Agreement
Accounting Principles shall have been made therefor.

73



--------------------------------------------------------------------------------



 



          (E) Insurance. The Company shall maintain for itself and its
Subsidiaries, or shall cause each of its Subsidiaries to maintain in full force
and effect, insurance policies and programs, with such deductibles or
self-insurance amounts as reflect coverage that is reasonably consistent with
prudent industry practice as determined by the Company.

          (F) Inspection of Property; Books and Records; Discussions. The
Company shall permit and cause each of its Subsidiaries to permit, any
authorized representative(s) designated by either the Administrative Agent or
any Lender to visit and inspect any of the properties of the Company or any of
its Subsidiaries, to examine their respective financial and accounting records
and other material data relating to their respective businesses or the
transactions contemplated hereby (including, without limitation, in connection
with environmental compliance, hazard or liability), and to discuss their
affairs, finances and accounts with their officers and independent certified
public accountants, all upon reasonable notice and at such reasonable times
during normal business hours, as often as may be reasonably requested (provided
that an officer of the Company or any of its Subsidiaries may, if it so desires,
be present at and participate in any such discussion). The Company shall keep
and maintain, and cause each of its Subsidiaries to keep and maintain, in all
material respects, proper books of record and account in which entries in
conformity with Agreement Accounting Principles shall be made of all dealings
and transactions in relation to their respective businesses and activities. If a
Default has occurred and is continuing, the Company, upon the Administrative
Agent’s request, shall turn over copies of any such records to the
Administrative Agent or its representatives.

          (G) ERISA Compliance. The Company shall, and shall cause each of its
Subsidiaries to, establish, maintain and operate all Plans to comply in all
material respects with the provisions of ERISA and shall operate all Plans to
comply in all material respects with the applicable provisions of the Code, all
other applicable laws, and the regulations and interpretations thereunder and
the respective requirements of the governing documents for such Plans, except
for any noncompliance which, individually or in the aggregate, could not
reasonably be expected to subject the Company or any of its Subsidiaries to
liability, individually or in the aggregate, in excess of $10,000,000.

          (H) Maintenance of Property. The Company shall cause all property used
or useful in the conduct of its business or the business of any Subsidiary to be
maintained and kept in good condition, repair and working order and supplied
with all necessary equipment and shall cause to be made all necessary repairs,
renewals, replacements, betterments and improvements thereof, all as in the
judgment of the Company may be necessary so that the business carried on in
connection therewith may be properly and advantageously conducted at all times;
provided, however, that nothing in this Section 7.2(H) shall prevent the Company
or any of its Subsidiaries from discontinuing the operation or maintenance of
any of such property if such discontinuance is, in the judgment of the Company,
desirable in the conduct of its business or the business of any Subsidiary and
not disadvantageous in any material respect to the Administrative Agent or the
Lenders.

74



--------------------------------------------------------------------------------



 



          (I) Environmental Compliance. The Company and its Subsidiaries shall
comply with all Environmental, Health or Safety Requirements of Law, except
where noncompliance will not have or is not reasonably likely to subject the
Company or any of its Subsidiaries to liability, individually or in the
aggregate, in excess of $10,000,000.

          (J) Use of Proceeds. The Borrowers shall use the proceeds of the
Revolving Loans to provide funds for general corporate purposes of the Company
and its Subsidiaries, including, without limitation, to refinance certain
existing debt, for working capital purposes and to finance Permitted
Acquisitions. The Company will not, nor will they permit any Subsidiary to, use
any of the proceeds of the Loans to purchase or carry any Margin Stock in
violation of any applicable legal and regulatory requirements including, without
limitation, Regulations T, U, and X, the Securities Act of 1933 and the
Securities Exchange Act of 1934 and the regulations promulgated thereunder, or
to make any Acquisition, other than a Permitted Acquisition pursuant to
Section 7.3(F).

          (K) Subsidiary Guarantors.

     (i) New Subsidiaries. The Company shall cause each New Subsidiary that is,
at any time, a Material Subsidiary (other than any Excluded Foreign Subsidiary)
and each other Subsidiary as is necessary to remain in compliance with the terms
of Section 7.3(Q), to deliver to the Administrative Agent an executed supplement
to the Subsidiary Guaranty in the form of the supplement attached thereto (a
“Supplement”) to become a Subsidiary Guarantor and appropriate corporate
resolutions, opinions and other documentation in form and substance reasonably
satisfactory to the Administrative Agent, such Supplement and other
documentation to be delivered to the Administrative Agent as promptly as
possible upon the creation, acquisition of or capitalization thereof or if
otherwise necessary to remain in compliance with Section 7.3(Q), but in any
event within thirty (30) days of such creation, acquisition or capitalization.

     (ii) Additional Material Subsidiaries. If any consolidated Subsidiary of
the Company (other than a New Subsidiary to the extent addressed in
Section 7.2(K)(i)) becomes a Material Subsidiary (other than an Excluded Foreign
Subsidiary), the Company shall cause any such Material Subsidiary to deliver to
the Administrative Agent an executed Supplement to become a Subsidiary Guarantor
and appropriate corporate resolutions, opinions and other documentation in form
and substance reasonably satisfactory to the Administrative Agent in connection
therewith, such Supplement and other documentation to be delivered to the
Administrative Agent as promptly as possible but in any event within thirty
(30) days following the date on which such consolidated Subsidiary became a
Material Subsidiary.

     (iii) Other Required Guarantors. If at any time any Subsidiary of the
Company which is not a Subsidiary Guarantor guaranties any Indebtedness of the
Company (including, without limitation, Indebtedness incurred pursuant to the
Note Purchase Agreement and all replacements, substitutions, extensions or
renewals thereof) other than the Indebtedness hereunder, the Company shall cause
such Subsidiary to deliver to the Administrative Agent an executed Supplement to
become a Subsidiary

75



--------------------------------------------------------------------------------



 



Guarantor and appropriate corporate resolutions, opinions and other
documentation in form and substance reasonably satisfactory to the
Administrative Agent in connection therewith, such Supplement and other
documentation to be delivered to the Administrative Agent concurrently with the
delivery of the guaranty of such other Indebtedness.

     (iv) Additional Excluded Foreign Subsidiaries. In the event any Subsidiary
otherwise required to become a Guarantor under paragraphs (ii) or (iii) above
would cause the Company adverse tax consequences if it were to become a
Guarantor or is restricted from becoming a Guarantor as a result of domestic
laws or otherwise, the Administrative Agent may, in its discretion, permit such
Subsidiary to be treated as an Excluded Foreign Subsidiary, and, accordingly,
such Subsidiary would not be required to become a Guarantor.

          (L) Foreign Employee Benefit Compliance. The Company shall, and shall
cause each of its Subsidiaries and each member of its Controlled Group to,
establish, maintain and operate all Foreign Employee Benefit Plans to comply in
all material respects with all laws, regulations and rules applicable thereto
and the respective requirements of the governing documents for such Plans,
except for failures to comply which, in the aggregate, would not be reasonably
likely to subject the Company or any of its Subsidiaries to liability,
individually or in the aggregate, in excess of $10,000,000.

               7.3. Negative Covenants.

          (A) Subsidiary Indebtedness. The Company shall not permit any of its
Subsidiaries directly or indirectly to create, incur, assume or otherwise become
or remain directly or indirectly liable with respect to any Indebtedness,
except:

     (i) Indebtedness of the Subsidiaries under the Subsidiary Guaranty;

     (ii) Indebtedness in respect of guaranties executed by any Subsidiary
Guarantor with respect to any Indebtedness of the Company, provided such
Indebtedness is not incurred by the Company in violation of this Agreement;

     (iii) Indebtedness in respect of obligations secured by Customary Permitted
Liens;

     (iv) Indebtedness constituting Contingent Obligations permitted by
Section 7.3(E);

     (v) Unsecured Indebtedness arising from loans from (a) any Subsidiary to
any wholly-owned Subsidiary, (b) the Company to any wholly-owned Subsidiary,
(c) Lealand Finance Company B.V. to any Subsidiary (other than any Subsidiary
Guarantor) in an aggregate outstanding principal amount not to exceed
$30,000,000 at any time and (d) any one or more Subsidiary Guarantors to Horton
CBI, Limited in an aggregate outstanding principal amount not to exceed
$100,000,000; provided, that if either the Company or any Subsidiary Guarantor
is the obligor on such Indebtedness, such Indebtedness may only be due either
the Company or a Subsidiary

76



--------------------------------------------------------------------------------



 



Guarantor and shall be expressly subordinate to the payment in full in cash of
the Obligations on terms satisfactory to the Administrative Agent;

     (vi) Indebtedness in respect of Hedging Obligations which are not
prohibited under Section 7.3(O);

     (vii) Indebtedness with respect to surety, appeal and performance bonds and
Performance Letters of Credit obtained by any of the Company’s Subsidiaries in
the ordinary course of business;

     (viii) Indebtedness (a) evidenced by letters of credit, bank guarantees or
other similar instruments in an aggregate face amount not to exceed at any time
$50,000,000 issued in the ordinary course of business to secure obligations of
the Company and its Subsidiaries under workers’ compensation and other social
security programs, and Contingent Obligations with respect to any such permitted
letters of credit, bank guarantees or other similar instruments, and
(b) constituting payment or other obligations to Praxair or its Affiliates in
respect of employee benefits under the Employee Benefits Disaffiliation
Agreement dated January 1, 1997, between Chicago Bridge & Iron Company and
Praxair, as amended from time to time; and

     (ix) Other Indebtedness, including Permitted Existing Indebtedness, in
addition to that referred to elsewhere in this Section 7.3(A) incurred by the
Company’s Subsidiaries; provided that no Default or Unmatured Default shall have
occurred and be continuing at the date of such incurrence or would result
therefrom; and provided further that the aggregate outstanding amount of all
Indebtedness incurred by the Company’s Subsidiaries (other than Indebtedness
incurred pursuant to clauses (i), (ii), (iv), (v), (vi), (vii), (viii) and
(ix) of this Section 7.3(A)) shall not at any time exceed $20,000,000.

          (B) Sales of Assets. Neither the Company nor any of its Subsidiaries
shall consummate any Asset Sale, except:

     (i) sales of inventory in the ordinary course of business;

     (ii) the disposition in the ordinary course of business of equipment that
is obsolete, excess or no longer used or useful in the Company’s or its
Subsidiaries’ businesses;

     (iii) transfers of assets between the Company and any wholly-owned
Subsidiary of the Company, or between wholly-owned Subsidiaries of the Company
not otherwise prohibited by this Agreement;

     (iv) the Permitted Sale and Leaseback Transactions;

     (v) the sale or other disposition of (a) all of the assets comprising the
UltraPure System business operations of the Company and (b) those certain assets
acquired from Pitt-Des Moines Inc. and identified in a ruling dated as of
July 12, 2003 by the Federal Trade Commission requiring the divestiture of such
assets so

77



--------------------------------------------------------------------------------



 



long as the aggregate book value of such assets described in this clause
(b) does not exceed $15,000,000 and the sale of such assets is on terms ordered
by the Federal Trade Commission or otherwise reasonably acceptable to the
Administrative Agent; and

     (vi) other leases, sales or other dispositions of assets if such
transaction (a) is for consideration consisting at least eighty percent (80%) of
cash, (b) is for not less than fair market value (as determined in good faith by
the Company’s board of directors), and (c) involves assets that, together with
all other assets of the Company and its Subsidiaries previously leased, sold or
disposed of (other than pursuant to clauses (i) through (v) above) as permitted
by this Section (x) during the twelve-month period ending with the month in
which any such lease, sale or other disposition occurs, do not constitute a
Substantial Portion of the assets of the Company and its Subsidiaries and
(y) since the Closing Date do not exceed $40,000,000, in each case when combined
with all such other transactions during such period (each such transaction being
valued at book value).

          (C) Liens. Neither the Company nor any of its Subsidiaries shall
directly or indirectly create, incur, assume or permit to exist any Lien on or
with respect to any of their respective property or assets except:

     (i) Liens, if any, created by the Loan Documents or otherwise securing the
Obligations;

     (ii) Customary Permitted Liens; and

     (iii) other Liens, including Permitted Existing Liens, (a) securing
Indebtedness of the Company (other than Indebtedness of the Company owed to any
Subsidiary) and/or (b) securing Indebtedness of the Company’s Subsidiaries as
permitted pursuant to Section 7.3(A) and in an aggregate outstanding amount not
to exceed ten percent (10%) of consolidated assets of the Company and its
Subsidiaries at any time.

In addition, neither the Company nor any of its Subsidiaries shall become a
party to any agreement, note, indenture or other instrument, or take any other
action, which would prohibit the creation of a Lien on any of its properties or
other assets in favor of the Administrative Agent as collateral for the
Obligations; provided that any agreement, note, indenture or other instrument in
connection with purchase money Indebtedness (including Capitalized Leases)
incurred in compliance with the terms of this Agreement may prohibit the
creation of a Lien in favor of the Administrative Agent and the Lenders on the
items of property obtained with the proceeds of such Indebtedness.

          (D) Investments. Except to the extent permitted pursuant to
Section 7.3(F), neither the Company nor any of its Subsidiaries shall directly
or indirectly make or own any Investment except:

     (i) Investments in cash and Cash Equivalents;

78



--------------------------------------------------------------------------------



 



     (ii) Permitted Existing Investments in an amount not greater than the
amount thereof on the Closing Date;

     (iii) Investments in trade receivables or received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

     (iv) Investments consisting of deposit accounts maintained by the Company
and its Subsidiaries;

     (v) Investments consisting of non-cash consideration from a sale,
assignment, transfer, lease, conveyance or other disposition of property
permitted by Section 7.3(B);

     (vi) Investments in any consolidated Subsidiaries;

     (vii) Investments in joint ventures (other than Subsidiaries) and
nonconsolidated Subsidiaries in an aggregate amount not to exceed $10,000,000;

     (viii) Investments constituting Permitted Acquisitions;

     (ix) Investments constituting Indebtedness permitted by Section 7.3(A) or
Contingent Obligations permitted by Section 7.3(E);

     (x) Investments in addition to those referred to elsewhere in this
Section 7.3(D) in an aggregate amount not to exceed $10,000,000.

          (E) Contingent Obligations. None of the Company’s Subsidiaries shall
directly or indirectly create or become or be liable with respect to any
Contingent Obligation, except: (i) recourse obligations resulting from
endorsement of negotiable instruments for collection in the ordinary course of
business; (ii) Permitted Existing Contingent Obligations; (iii) Contingent
Obligations (x) incurred by any Subsidiary of the Company to support the
performance of bids, tenders, sales, contracts (other than for the repayment of
borrowed money) of any other Subsidiary of the Company in the ordinary course of
business, and (y) with respect to surety, appeal and performance bonds obtained
by the Company or any Subsidiary in the ordinary course of business provided
that the Indebtedness with respect thereto is permitted pursuant to
Section 7.3(A); and (iv) Contingent Obligations of the Subsidiary Guarantors
under the Subsidiary Guaranty.

          (F) Conduct of Business; Subsidiaries; Permitted Acquisitions. Neither
the Company nor any of its Subsidiaries shall engage in any business other than
the businesses engaged in by the Company and its Subsidiaries on the Closing
Date and any business or activities which are substantially similar, related or
incidental thereto or logical extensions thereof. The Company shall not create,
acquire or capitalize any Subsidiary after the Closing Date unless (i) no
Default or Unmatured Default shall have occurred and be continuing or would
result therefrom; (ii) after such creation, acquisition or capitalization, all
of the representations and warranties contained herein shall be true

79



--------------------------------------------------------------------------------



 



and correct (unless such representation and warranty is made as of a specific
date, in which case, such representation or warranty shall be true and correct
as of such date); and (iii) after such creation, acquisition or capitalization
the Company and such Subsidiary shall be in compliance with the terms of
Sections 7.2(K) and 7.3(R). Neither the Company nor its Subsidiaries shall make
any Acquisitions, other than Acquisitions meeting the following requirements or
otherwise approved by the Required Lenders each such Acquisition constituting a
“Permitted Acquisition”):

          (a) as of the date of consummation of such Acquisition (before and
after taking into account such Acquisition), all representations and warranties
set forth in this Agreement and the other Loan Documents shall be true and
correct in all material respects as though made on such date (unless such
representation and warranty is made as of a specific date, in which case, such
representation and warranty shall be true and correct as of such date) and no
event shall have occurred and then be continuing which constitutes a Default or
Unmatured Default under this Agreement;

          (b) prior to the consummation of any such Permitted Acquisition, the
Company shall provide written notification to the Administrative Agent of all
pro forma adjustments to EBITDA to be made in connection with such Acquisition;

          (c) the purchase is consummated pursuant to a negotiated acquisition
agreement on a non-hostile basis and approved by the target company’s board of
directors (and shareholders, if necessary) prior to the consummation of the
Acquisition;

          (d) the businesses being acquired shall be substantially similar,
related or incidental to the businesses or activities engaged in by the Company
and its Subsidiaries on the Closing Date;

          (e) prior to such Acquisition and the incurrence of any Indebtedness
permitted by Section 7.3(A) in connection therewith, the Company shall deliver
to the Administrative Agent and the Lenders a certificate from one of the
Authorized Officers, demonstrating, on a pro forma basis using unadjusted
historical audited or reviewed unaudited financial statements obtained from the
seller(s) in respect of each such Acquisition as if the Acquisition and such
incurrence of Indebtedness had occurred on the first day of the twelve-month
period ending on the last day of the Company’s most recently completed fiscal
quarter, the Company would have been in compliance with the financial covenants
in Section 7.4 and not otherwise in Default; and

          (f) without the prior written consent of the Required Lenders, (i) the
purchase price for the Acquisition (including, without limitation or
duplication, cash, Capital Stock, Restricted Payments and Indebtedness assumed)
shall not exceed 10% of Consolidated Net Worth as of the Company’s most recently
ended fiscal year prior to such Acquisition and (ii) the aggregate of the
purchase price for all Acquisitions (including, without limitation or
duplication, cash, Capital

80



--------------------------------------------------------------------------------



 



Stock, Restricted Payments and Indebtedness assumed) otherwise permitted
hereunder shall not exceed $200,000,000 during the term of this Agreement.

          (G) Transactions with Shareholders and Affiliates. Other than
(i) Investments permitted by Section 7.3(D), neither the Company nor any of its
Subsidiaries shall directly or indirectly (a) enter into or permit to exist any
transaction (including, without limitation, the purchase, sale, lease or
exchange of any property or the rendering of any service) with, or make loans or
advances to any holder or holders of any of the Equity Interests of the Company,
or with any Affiliate of the Company which is not its Subsidiary of the Company,
on terms that are less favorable to the Company or any of its Subsidiaries, as
applicable, than those that could reasonably be obtained in an arm’s length
transaction at the time from Persons who are not such a holder or Affiliate.

          (H) Restriction on Fundamental Changes. Neither the Company nor any of
its Subsidiaries shall enter into any merger or consolidation, or liquidate,
wind-up or dissolve (or suffer any liquidation or dissolution), or convey,
lease, sell, transfer or otherwise dispose of, in one transaction or series of
transactions, all or substantially all of the Company’s consolidated business or
property (each such transaction a “Fundamental Change”), whether now or
hereafter acquired, except (i) Fundamental Changes permitted under Sections
7.3(B), 7.3(D) or 7.3(G), (ii) a Subsidiary of the Company may be merged into or
consolidated with the Company (in which case the Company shall be the surviving
corporation) or any wholly-owned Subsidiary of the Company provided the Company
owns, directly or indirectly, a percentage of the equity of the merged entity
not less than the percentage it owned of the Subsidiary prior to such
Fundamental Change and if the predecessor Subsidiary was a Guarantor, the
surviving Subsidiary shall be a Guarantor hereunder, and (iii) any liquidation
of any Subsidiary of the Company, into the Company or another Subsidiary of the
Company, as applicable.

          (I) Sales and Leasebacks. Neither the Company nor any of its
Subsidiaries shall become liable, directly, by assumption or by Contingent
Obligation, with respect to any Sale and Leaseback Transaction (other than the
Permitted Sale and Leaseback Transactions), unless the sale involved is not
prohibited under Section 7.3(B), the lease involved is not prohibited under
Section 7.3(A) and any related Investment is not prohibited under
Section 7.3(D).

          (J) Margin Regulations. Neither the Company nor any of its
Subsidiaries, shall use all or any portion of the proceeds of any credit
extended under this Agreement to purchase or carry Margin Stock in violation of
any applicable legal and regulatory requirements including, without limitation,
Regulations T, U and X, the Securities Act of 1933, and the Securities Exchange
Act of 1934 and the regulations promulgated thereunder.

          (K) ERISA. The Company shall not

     (i) permit to exist any accumulated funding deficiency (as defined in
Sections 302 of ERISA and 412 of the Code), with respect to any Benefit Plan,
whether or not waived;

81



--------------------------------------------------------------------------------



 



     (ii) terminate, or permit any Controlled Group member to terminate, any
Benefit Plan which would result in liability of the Company or any Controlled
Group member under Title IV of ERISA;

     (iii) fail, or permit any Controlled Group member to fail, to pay any
required installment or any other payment required under Section 412 of the Code
on or before the due date for such installment or other payment; or

     (iv) permit any unfunded liabilities with respect to any Foreign Pension
Plan;

except where such transactions, events, circumstances, or failures are not,
individually or in the aggregate, reasonably expected to result in liability
individually or in the aggregate in excess of $10,000,000.

          (L) Corporate Documents. Neither the Company nor any of its
Subsidiaries shall amend, modify or otherwise change any of the terms or
provisions in any of their respective constituent documents as in effect on the
Closing Date in any manner adverse to the interests of the Lenders, without the
prior written consent of the Required Lenders.

          (M) Fiscal Year. Neither the Company nor any of its consolidated
Subsidiaries shall change its fiscal year for accounting or tax purposes from a
period consisting of the 12-month period ending on the last day of December of
each year.

          (N) Subsidiary Covenants. Except as set forth on Schedule 7.3(N), the
Company will not, and will not permit any Subsidiary to, create or otherwise
cause to become effective or suffer to exist any consensual encumbrance or
restriction of any kind on the ability of any Subsidiary to pay dividends or
make any other distribution on its stock or redemption of its stock, or make any
other Restricted Payment, pay any Indebtedness or other Obligation owed to
Company or any other Subsidiary, make loans or advances or other Investments in
the Company or any other Subsidiary, or sell, transfer or otherwise convey any
of its property to the Company or any other Subsidiary, or merge, consolidate
with or liquidate into the Company or any other Subsidiary.

          (O) Hedging Obligations. The Company shall not and shall not permit
any of its Subsidiaries to enter into any Hedging Arrangements evidencing
Hedging Obligations, other than Hedging Arrangements entered into by the Company
or its Subsidiaries pursuant to which the Company or such Subsidiary has hedged
its reasonably estimated interest rate, foreign currency or commodity exposure,
and which are non-speculative in nature.

          (P) Issuance of Disqualified Stock. From and after the Closing Date,
neither the Company, nor any of its Subsidiaries shall issue any Disqualified
Stock. All issued and outstanding Disqualified Stock shall be treated as
Indebtedness for all purposes of this Agreement, and the amount of such deemed
Indebtedness shall be the aggregate amount of the liquidation preference of such
Disqualified Stock.

          (Q) Non-Guarantor Subsidiaries. The Company will not at any time
permit the sum of the aggregate assets of all of the Company’s Subsidiaries
which are not

82



--------------------------------------------------------------------------------



 



Subsidiary Guarantors (the non-guarantor Subsidiaries being referred to
collectively as the “Non-Obligor Subsidiaries”) to exceed twenty percent (20%)
of the Company’s and its Subsidiaries consolidated assets.

          (R) Intercompany Indebtedness. The Company shall not create, incur,
assume or otherwise become or remain directly or indirectly liable with respect
to any Indebtedness arising from loans from any Subsidiary to the Company unless
(a) such Indebtedness is unsecured and (ii) such Indebtedness shall be expressly
subordinate to the payment in full in cash of the Obligations on terms
satisfactory to the Administrative Agent.

          (S) Restricted Payments. The Company shall not, nor shall it permit
any Subsidiary to, declare, make or pay any Restricted Payments (other than
permitted Restricted Payments listed on Schedule 7.3(S)) in excess of
$20,000,000 in the aggregate during any period of twelve (12) consecutive
months.

          (T) Changes to Note Purchase Agreement and Related Indebtedness. The
Company shall not amend, modify or supplement, or permit any Subsidiary to
amend, modify or supplement (or consent to any amendment, modification or
supplement of), the Note Purchase Agreement or any document, agreement or
instrument evidencing any Indebtedness incurred pursuant to the Note Purchase
Agreement (or any replacements, substitutions, extensions or renewals thereof)
or pursuant to which such Indebtedness is issued where such amendment,
modification or supplement provides for the following or which has any of the
following effects:

     (i) increases the overall principal amount of any such Indebtedness or
increases the amount of any single scheduled installment of principal or
interest;

     (ii) shortens or accelerates the date upon which any installment of
principal or interest becomes due or adds any additional mandatory redemption
provisions;

     (iii) shortens the final maturity date of such Indebtedness or otherwise
accelerates the amortization schedule with respect to such Indebtedness;

     (iv) increases the rate of interest accruing on such Indebtedness;

     (v) provides for the payment of additional fees or increases existing fees;

     (vi) amends or modifies any financial or negative covenant (or covenant
which prohibits or restricts the Company or any of its Subsidiaries from taking
certain actions) in a manner which is more onerous or more restrictive in any
material respect to the Company or such Subsidiary or which is otherwise
materially adverse to the Company, its Subsidiaries and/or the Lenders or, in
the case of any such covenant, which places material additional restrictions on
the Company or such Subsidiary or which requires the Company or such Subsidiary
to comply with more restrictive financial ratios or which requires the Company
to better its financial performance, in each case from that set forth in the
existing applicable covenants in the Note Purchase Agreement or the applicable
covenants in this Agreement; or

83



--------------------------------------------------------------------------------



 



     (vii) amends, modifies or adds any affirmative covenant in a manner which
(a) when taken as a whole, is materially adverse to the Company, its
Subsidiaries and/or the Lenders or (b) is more onerous than the existing
applicable covenant in the Note Purchase Agreement or the applicable covenant in
this Agreement.

               7.4. Financial Covenants. The Company shall comply with the
following:

          (A) Maximum Leverage Ratio. As of the last day of each fiscal quarter,
the Company shall not permit the ratio (the “Leverage Ratio”) of (i) all
Adjusted Indebtedness of the Company and its Subsidiaries to (ii) EBITDA to be
greater than 2.50 to 1.00 for the four-quarter period ending on such date.

          The Leverage Ratio shall be calculated, in each case, determined as of
the last day of each fiscal quarter based upon (a) for Adjusted Indebtedness,
Adjusted Indebtedness as of the last day of each such fiscal quarter; and
(b) for EBITDA, the actual amount for the four-quarter period ending on such
day, calculated, with respect to Permitted Acquisitions, on a pro forma basis
using historical audited and reviewed unaudited financial statements obtained
from the seller(s) in such Permitted Acquisition, broken down by fiscal quarter
in the Company’s reasonable judgment and satisfactory to the Administrative
Agent and as reported to the Administrative Agent pursuant to the provisions of
Section 7.3(F)(b).

          (B) Minimum Fixed Charge Coverage Ratio. The Company and its
consolidated Subsidiaries shall maintain a ratio (“Fixed Charge Coverage
Ratio”), without duplication, of Consolidated Net Income Available for Fixed
Charges to Consolidated Fixed Charges for the period of four fiscal quarters
ending on the last day of each fiscal quarter, of at least 1.75 to 1.00 as of
the end of such fiscal quarter for the period commencing with the fiscal quarter
ending on March 31, 2005 through the Termination Date.

          If, during the period for which Consolidated Net Income Available for
Fixed Charges and Consolidated Fixed Charges are being calculated, the Company
or any Subsidiary has acquired any Person (or the assets thereof) resulting in
such Person becoming or otherwise resulting in a Subsidiary, compliance with
this Section 7.4(B) shall be determined by calculating Consolidated Net Income
Available for Fixed Charges and Consolidated Fixed Charges on a pro forma basis
as if such Subsidiary had become such a Subsidiary on the first day of such
period and any Indebtedness incurred in connection therewith was incurred on
such date.

          (C) Minimum Consolidated Net Worth. The Company shall not permit its
Consolidated Net Worth at any time to be less than the sum of (a) $375,000,000,
plus (b) fifty percent (50%) of the sum of Net Income (if positive) earned in
each fiscal quarter, commencing with the fiscal quarter ending on March 31,
2005, plus (c) 75% of the amount, if any, by which stockholders’ equity of the
Company is, in accordance with Agreement Accounting Principles, adjusted from
time to time as a result of the issuance of any Equity Interests after March 31,
2005.

84



--------------------------------------------------------------------------------



 



ARTICLE VIII: DEFAULTS

               8.1. Defaults. Each of the following occurrences shall constitute
a Default under this Agreement:

          (A) Failure to Make Payments When Due. The Company or any Subsidiary
Borrower shall (i) fail to pay when due any of the Obligations consisting of
principal with respect to the Loans or Reimbursement Obligations or (ii) shall
fail to pay within five (5) days of the date when due any of the other
Obligations under this Agreement or the other Loan Documents.

          (B) Breach of Certain Covenants. The Company shall fail duly and
punctually to perform or observe any agreement, covenant or obligation binding
on the Company under Sections 7.1(A), 7.2(A), 7.2(F), 7.2(K), 7.3 or 7.4.

          (C) Breach of Representation or Warranty. Any representation or
warranty made or deemed made by the Company or any Subsidiary Borrower to the
Administrative Agent or any Lender herein or by the Company or any Subsidiary
Borrower or any of its Subsidiaries in any of the other Loan Documents or in any
statement or certificate or information at any time given by any such Person
pursuant to any of the Loan Documents shall be false or misleading in any
material respect on the date as of which made (or deemed made).

          (D) Other Defaults. The Company or any Subsidiary Borrower shall
default in the performance of or compliance with any term contained in this
Agreement (other than as covered by paragraphs (A) or (B) or (C) of this
Section 8.1), or the Company or any Subsidiary Borrower or any of its
Subsidiaries shall default in the performance of or compliance with any term
contained in any of the other Loan Documents, and such default shall continue
for thirty (30) days after the occurrence thereof.

          (E) Default as to Other Indebtedness. The Company or any of its
Subsidiaries shall fail to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) with respect
to any Indebtedness (other than Indebtedness hereunder), beyond any period of
grace provided with respect thereto, which individually or together with other
such Indebtedness as to which any such failure or other Default under this
clause (E) exists has an aggregate outstanding principal amount equal to or in
excess of Ten Million and 00/100 Dollars ($10,000,000) (such Indebtedness being
“Material Indebtedness”); or any breach, default or event of default (including
any termination event, amortization event, liquidation event or event of like
import arising under any agreement or instrument giving rise to any Off-Balance
Sheet Liabilities) shall occur, or any other condition shall exist under any
instrument, agreement or indenture pertaining to any such Material Indebtedness,
beyond any period of grace, if any, provided with respect thereto, if the effect
thereof is to cause an acceleration, mandatory redemption, a requirement that
the Company offer to purchase such Indebtedness or other required repurchase or
early amortization of such Indebtedness, or permit the holder(s) of such
Indebtedness to accelerate the maturity of any such Indebtedness or require a
redemption, early amortization or repurchase of such

85



--------------------------------------------------------------------------------



 



Indebtedness; or any such Indebtedness shall be otherwise declared to be due and
payable (by acceleration or otherwise) or required to be prepaid, redeemed,
amortized or otherwise repurchased by the Company or any of its Subsidiaries
(other than by a regularly scheduled required prepayment) prior to the stated
maturity thereof.

          (F) Involuntary Bankruptcy; Appointment of Receiver, Etc.

     (i) An involuntary case shall be commenced against the Company or any of
the Company’s Subsidiaries and the petition shall not be dismissed, stayed,
bonded or discharged within forty-five (45) days after commencement of the case;
or a court having jurisdiction in the premises shall enter a decree or order for
relief in respect of the Company or any of the Company’s Subsidiaries in an
involuntary case, under any applicable bankruptcy, insolvency or other similar
law now or hereinafter in effect; or any other similar relief shall be granted
under any applicable federal, state, local or foreign law.

     (ii) A decree or order of a court having jurisdiction in the premises for
the appointment of a receiver, liquidator, sequestrator, trustee, custodian or
other officer having similar powers over the Company or any of the Company’s
Subsidiaries or over all or a substantial part of the property of the Company or
any of the Company’s Subsidiaries shall be entered; or an interim receiver,
trustee or other custodian of the Company or any of the Company’s Subsidiaries
or of all or a substantial part of the property of the Company or any of the
Company’s Subsidiaries shall be appointed or a warrant of attachment, execution
or similar process against any substantial part of the property of the Company
or any of the Company’s Subsidiaries shall be issued and any such event shall
not be stayed, dismissed, bonded or discharged within forty-five (45) days after
entry, appointment or issuance.

          (G) Voluntary Bankruptcy; Appointment of Receiver, Etc. The Company or
any of the Company’s Subsidiaries shall (i) commence a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, (ii) consent to the entry of an order for relief in an involuntary case,
or to the conversion of an involuntary case to a voluntary case, under any such
law, (iii) consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property,
(iv) make any assignment for the benefit of creditors or (v) take any corporate
action to authorize any of the foregoing.

          (H) Judgments and Attachments. Any money judgment(s), writ or warrant
of attachment, or similar process against the Company or any of its Subsidiaries
or any of their respective assets involving in any single case or in the
aggregate an amount in excess of Ten Million and 00/100 Dollars ($10,000,000)
(to the extent not covered by independent third party insurance as to which the
insurer does not dispute coverage) is or are entered and shall remain
undischarged, unvacated, unbonded or unstayed for a period of thirty (30) days
or in any event later than fifteen (15) days prior to the date of any proposed
sale thereunder.

86



--------------------------------------------------------------------------------



 



          (I) Dissolution. Any order, judgment or decree shall be entered
against the Company or any Subsidiary decreeing its involuntary dissolution or
split up and such order shall remain undischarged and unstayed for a period in
excess of forty-five (45) days; or the Company or any Subsidiary shall otherwise
dissolve or cease to exist except as specifically permitted by this Agreement.

          (J) Loan Documents. At any time, for any reason, any Loan Document as
a whole that materially affects the ability of the Administrative Agent, or any
of the Lenders to enforce the Obligations ceases to be in full force and effect
or the Company or any of the Company’s Subsidiaries party thereto seeks to
repudiate its obligations thereunder.

          (K) Termination Event. Any Termination Event occurs which the Required
Lenders believe is reasonably likely to subject the Company to liability in
excess of $10,000,000.

          (L) Waiver of Minimum Funding Standard. If the plan administrator of
any Plan applies under Section 412(d) of the Code for a waiver of the minimum
funding standards of Section 412(a) of the Code and any Lender believes the
substantial business hardship upon which the application for the waiver is based
could reasonably be expected to subject either the Company or any Controlled
Group member to liability in excess of $10,000,000.

          (M) Change of Control. A Change of Control shall occur.

          (N) Environmental Matters. The Company or any of its Subsidiaries
shall be the subject of any proceeding or investigation (other than in
connection with a Product Liability Event) pertaining to (i) the Release by the
Company or any of its Subsidiaries of any Contaminant into the environment,
(ii) the liability of the Company or any of its Subsidiaries arising from the
Release by any other Person of any Contaminant into the environment, or
(iii) any violation of any Environmental, Health or Safety Requirements of Law
which by the Company or any of its Subsidiaries, which, in any case, has or is
reasonably likely to subject the Company to liability individually or in the
aggregate in excess of $10,000,000 (to the extent not covered by independent
third party insurance as to which the insurer does not dispute coverage).

          (O) Guarantor Revocation. Any Guarantor of the Obligations shall
terminate or revoke any of its obligations under the applicable Guaranty or
breach any of the material terms of such Guaranty.

A Default shall be deemed “continuing” until cured or until waived in writing in
accordance with Section 9.2.

ARTICLE IX: ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

               9.1. Termination of Commitments; Acceleration. (i) If any Default
described in Section 8.1(F) or 8.1(G) occurs with respect to the Company, any
Subsidiary Borrower or any Subsidiary Guarantor, the obligations of the Lenders
to make Loans hereunder and the obligation

87



--------------------------------------------------------------------------------



 



of any Issuing Banks to issue Letters of Credit hereunder shall automatically
terminate and the Obligations shall immediately become due and payable without
any election, action, presentment, demand, protest or notice of any kind on the
part of the Administrative Agent or any Lender, all of which the Borrowers
expressly waive. If any other Default occurs, the Required Lenders may terminate
or suspend the obligations of the Lenders to make Loans hereunder and the
obligation of the Issuing Banks to issue Letters of Credit hereunder, or declare
the Obligations to be due and payable, or both, whereupon the Obligations shall
become immediately due and payable, without presentment, demand, protest or
notice of any kind, all of which the Borrowers expressly waive. In either case,
upon the Obligations becoming so due and payable, each Borrower will be and
become thereby unconditionally obligated, without any further notice, act or
demand, to pay to the Administrative Agent an amount in immediately available
funds, which funds shall be held in the L/C Collateral Account, equal to the
difference of (x) the amount of L/C Obligations at such time plus the aggregate
amount of all fees and expenses that may accrue or arise until all Letters of
Credit have expired or been terminated, less (y) the amount on deposit in the
L/C Collateral Account at such time which is free and clear of all rights and
claims of third parties and has not been applied against the Obligations (such
difference, the “Collateral Shortfall Amount”).

     (i) If at any time while any Default is continuing, the Administrative
Agent determines that the Collateral Shortfall Amount at such time is greater
than zero, the Administrative Agent may make demand on the Borrowers to pay, and
the Borrowers will, forthwith upon such demand and without any further notice or
act, pay to the Administrative Agent the Collateral Shortfall Amount, which
funds shall be deposited in the L/C Collateral Account.

     (ii) The Administrative Agent may at any time while any Default is
continuing and funds are deposited in the L/C Collateral Account, apply such
funds to the payment of the Obligations and any other amounts as shall from time
to time have become due and payable by any Borrower to the Administrative Agent,
the Lenders or the Issuing Banks under the Loan Documents.

     (iii) At any time while any Default is continuing, neither any Borrower nor
any Person claiming on behalf of or through any Borrower shall have any right to
withdraw any of the funds held in the L/C Collateral Account. After all of the
Obligations have been indefeasibly paid in full and the Aggregate Commitment has
been terminated, any funds remaining in the L/C Collateral Account shall be
returned by the Administrative Agent to the Company or paid to whomever may be
legally entitled thereto at such time.

               9.2. Amendments. Subject to the provisions of this Article IX,
the Required Lenders (or the Administrative Agent with the consent in writing of
the Required Lenders) and the Borrowers may enter into agreements supplemental
hereto for the purpose of adding or modifying any provisions to the Loan
Documents or changing in any manner the rights of the Lenders or the Borrowers
hereunder or waiving any Default hereunder; provided, however, that no such
supplemental agreement shall, without the consent of each Lender affected
thereby:

88



--------------------------------------------------------------------------------



 



     (i) Postpone or extend the Termination Date, the expiry date of any Letter
of Credit beyond the Termination Date or any other date fixed for any payment of
principal of, or interest on, the Loans, the Reimbursement Obligations or any
fees or other amounts payable to such Lender (except with respect to (a) any
modifications of the provisions relating to amounts, timing or application of
optional prepayments of Loans and other Obligations, which modification shall
require only the approval of the Required Lenders and (b) a waiver of the
application of the default rate of interest pursuant to Section 2.10 hereof
which waiver shall require only the approval of the Required Lenders) or amend
any provision of Section 2.4(B).

     (ii) Reduce the principal Dollar Amount of any Loans or L/C Obligations, or
reduce the rate or extend the time of payment of interest or fees thereon (other
than a waiver of the application of the default rate of interest pursuant to
Section 2.10 hereof).

     (iii) Reduce the percentage specified in the definition of Required Lenders
or any other percentage of Lenders specified to be the applicable percentage in
this Agreement to act on specified matters or amend the definitions of “Required
Lenders”, “Pro Rata Share” or “Combined Pro Rata Share”.

     (iv) Increase the amount of the Commitment of any Lender hereunder,
increase any Lender’s Pro Rata Share or modify the obligation of any Lender to
make a disbursement in its Pro Rata Share thereof, in each case without the
consent of such Lender.

     (v) Permit the Company or, other than pursuant to a transaction permitted
under the terms of this Agreement, any Subsidiary Borrower to assign its rights
under this Agreement.

     (vi) Other than pursuant to a transaction permitted by the terms of this
Agreement, release any Guarantor from its obligations under the Guaranty.

     (vii) Amend Section 7.2(K), Section 13.2, Section 13.3 or this Section 9.2.

          No amendment of any provision of this Agreement relating to (a) the
Administrative Agent shall be effective without the written consent of the
Administrative Agent, (b) Swing Line Loans shall be effective without the
written consent of the Swing Line Bank and (c) any Issuing Bank shall be
effective without the written consent of such Issuing Bank. The Administrative
Agent may waive payment of the fee required under Section 14.3(B) without
obtaining the consent of any of the Lenders. Notwithstanding anything herein to
the contrary, the Administrative Agent may amend the provisions of Exhibits A-1
and A-2 from time to time to take into account the effectiveness of assignments
made pursuant to Section 14.3 or changes in the Commitments pursuant to
Section 2.5 or changes in the identities of the Issuing Banks, provided the
failure to do so shall not otherwise affect the rights or obligations of the
Lenders or the Borrowers hereunder.

89



--------------------------------------------------------------------------------



 



          The Administrative Agent may notify the other parties to this
Agreement of any amendments to this Agreement which the Administrative Agent
reasonably determines to be necessary as a result of the commencement of the
third stage of the European Economic and Monetary Union. Notwithstanding
anything to the contrary contained herein, any amendments so notified shall take
effect in accordance with the terms of the relevant notification.

               9.3. Preservation of Rights. No delay or omission of the Lenders
or the Administrative Agent to exercise any right under the Loan Documents shall
impair such right or be construed to be a waiver of any Default or an
acquiescence therein, and the making of a Loan or the issuance of a Letter of
Credit notwithstanding the existence of a Default or the inability of the
Company or any other Borrower to satisfy the conditions precedent to such Loan
or issuance of such Letter of Credit shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the requisite number of Lenders required pursuant to Section 9.2, and
then only to the extent in such writing specifically set forth. All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Administrative Agent and the Lenders until all of the
Termination Conditions shall have been satisfied.

ARTICLE X: GUARANTY

               10.1. Guaranty. For valuable consideration, the receipt of which
is hereby acknowledged, and to induce the Lenders to make advances to each
Borrower and to issue and participate in Letters of Credit and Swing Line Loans,
the Company and each Subsidiary Borrower (collectively, the “Borrower
Guarantors”) hereby absolutely and unconditionally guarantees prompt payment
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, of any and all existing and future Obligations of each
Borrower to the Administrative Agent, the Lenders, the Swing Line Bank, the
Issuing Banks, or any of them, under or with respect to the Loan Documents,
whether for principal, interest, fees, expenses or otherwise (collectively, the
“Guaranteed Obligations”).

               10.2. Waivers; Subordination of Subrogation.

          (A) Each Borrower Guarantor waives notice of the acceptance of this
guaranty and of the extension or continuation of the Guaranteed Obligations or
any part thereof. Each Borrower Guarantor further waives presentment, protest,
notice of notices delivered or demand made on any Borrower or action or
delinquency in respect of the Guaranteed Obligations or any part thereof,
including any right to require the Administrative Agent and the Lenders to sue
any Borrower, any other guarantor or any other Person obligated with respect to
the Guaranteed Obligations or any part thereof; provided, that if at any time
any payment of any portion of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy or
reorganization of any of the Borrowers or otherwise, the Borrower Guarantor’s
obligations hereunder with respect to such payment shall be reinstated at such
time as though such payment had not been made and whether or not the
Administrative Agent or the Lenders are in possession

90



--------------------------------------------------------------------------------



 



of this guaranty. The Administrative Agent and the Lenders shall have no
obligation to disclose or discuss with the Company their assessments of the
financial condition of the Borrowers.

          (B) Until the Guaranteed Obligations have been indefeasibly paid in
full in cash, each Borrower Guarantor (i) shall have no right of subrogation
with respect to such Guaranteed Obligations and (ii) waives any right to enforce
any remedy which the Administrative Agent now has or may hereafter have against
any Borrower, any other Guarantor, any endorser or any guarantor of all or any
part of the Guaranteed Obligations or any other Person. Should any Borrower
Guarantor have the right, notwithstanding the foregoing, to exercise its
subrogation rights, each Borrower Guarantor hereby expressly and irrevocably (a)
subordinates any and all rights at law or in equity to subrogation,
reimbursement, exoneration, contribution, indemnification or set off that such
Borrower Guarantor may have to the indefeasible payment in full in cash of the
Guaranteed Obligations and (b) waives any and all defenses available to a
surety, guarantor or accommodation co-obligor until the Guaranteed Obligations
are indefeasibly paid in full in cash. Each Borrower Guarantor acknowledges and
agrees that this subordination is intended to benefit the Administrative Agent
and shall not limit or otherwise affect any Borrower Guarantor liability
hereunder or the enforceability of this Guaranty, and that the Administrative
Agent, the Lenders and their successors and assigns are intended third party
beneficiaries of the waivers and agreements set forth in this Section 10.2.

               10.3. Guaranty Absolute. This guaranty is a guaranty of payment
and not of collection, is a primary obligation of each Borrower Guarantor and
not one of surety, and the validity and enforceability of this guaranty shall be
absolute and unconditional irrespective of, and shall not be impaired or
affected by any of the following: (a) any extension, modification or renewal of,
or indulgence with respect to, or substitutions for, the Guaranteed Obligations
or any part thereof or any agreement relating thereto at any time; (b) any
failure or omission to enforce any right, power or remedy with respect to the
Guaranteed Obligations or any part thereof or any agreement relating thereto;
(c) any waiver of any right, power or remedy with respect to the Guaranteed
Obligations or any part thereof or any agreement relating thereto; (d) any
release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, any other guaranties with respect
to the Guaranteed Obligations or any part thereof, or any other obligation of
any Person with respect to the Guaranteed Obligations or any part thereof;
(e) the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto, including, without limitation, as a result of a Country Risk Event;
(f) the application of payments received from any source to the payment of
obligations other than the Guaranteed Obligations, any part thereof or amounts
which are not covered by this guaranty even though the Administrative Agent and
the Lenders might lawfully have elected to apply such payments to any part or
all of the Guaranteed Obligations or to amounts which are not covered by this
guaranty; (g) any change in the ownership of any Borrower or the insolvency,
bankruptcy or any other change in the legal status of any Borrower; (h) the
change in or the imposition of any law, decree, regulation or other governmental
act which does or might impair, delay or in any way affect the validity,
enforceability or the payment when due of the Guaranteed Obligations; (i) the
failure of the Company or any other Borrower to maintain in full force, validity
or effect or to obtain or renew when required all governmental and other
approvals, licenses or consents required in connection

91



--------------------------------------------------------------------------------



 



with the Guaranteed Obligations or this guaranty, or to take any other action
required in connection with the performance of all obligations pursuant to the
Guaranteed Obligations or this guaranty; (j) the existence of any claim, setoff
or other rights which the Company may have at any time against any Borrower, or
any other Person in connection herewith or an unrelated transaction; or (k) any
other circumstances, whether or not similar to any of the foregoing, which could
constitute a defense to a guarantor; all whether or not such Borrower Guarantor
shall have had notice or knowledge of any act or omission referred to in the
foregoing clauses (a) through (k) of this paragraph. It is agreed that each
Borrower Guarantor’s liability hereunder is several and independent of any other
guaranties or other obligations at any time in effect with respect to the
Guaranteed Obligations or any part thereof and that each Borrower Guarantor’s
liability hereunder may be enforced regardless of the existence, validity,
enforcement or non-enforcement of any such other guaranties or other obligations
or any provision of any applicable law or regulation purporting to prohibit
payment by any Borrower of the Guaranteed Obligations in the manner agreed upon
between the Borrower and the Administrative Agent and the Lenders.

               10.4. Acceleration. Each Borrower Guarantor agrees that, as
between such Borrower Guarantor on the one hand, and the Lenders and the
Administrative Agent, on the other hand, the obligations of each Borrower
guaranteed under this Article X may be declared to be forthwith due and payable,
or may be deemed automatically to have been accelerated, as provided in
Section 9.1 hereof for purposes of this Article X, notwithstanding any stay,
injunction or other prohibition (whether in a bankruptcy proceeding affecting
such Borrower or otherwise) preventing such declaration as against such Borrower
and that, in the event of such declaration or automatic acceleration, such
obligations (whether or not due and payable by such Borrower) shall forthwith
become due and payable by each Borrower Guarantor for purposes of this
Article X.

               10.5. Marshaling; Reinstatement. None of the Lenders nor the
Administrative Agent nor any Person acting for or on behalf of the Lenders or
the Administrative Agent shall have any obligation to marshal any assets in
favor of any Borrower Guarantor or against or in payment of any or all of the
Guaranteed Obligations. If any Borrower Guarantor or any other guarantor of all
or any part of the Guaranteed Obligations makes a payment or payments to any
Lender or the Administrative Agent, which payment or payments or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to any Borrower Guarantor or any other
guarantor or any other Person, or their respective estates, trustees, receivers
or any other party, including, without limitation, each Borrower Guarantor,
under any bankruptcy law, state or federal law, common law or equitable cause,
then, to the extent of such payment or repayment, the part of the Guaranteed
Obligations which has been paid, reduced or satisfied by such amount shall be
reinstated and continued in full force and effect as of the time immediately
preceding such initial payment, reduction or satisfaction.

               10.6. Termination Date. This guaranty shall continue in effect
until the later of (a) the Facility Termination Date, and (b) the date on which
all of the Guaranteed Obligations have been paid in full in cash, subject to the
proviso in Section 10.2(A).

92



--------------------------------------------------------------------------------



 



ARTICLE XI: GENERAL PROVISIONS

               11.1. Survival of Representations. All representations and
warranties of the Borrowers contained in this Agreement shall survive delivery
of this Agreement, the making of the Loans and the issuance of the Letters of
Credit herein contemplated so long as any principal, accrued interest, fees, or
any other amount due and payable under any Loan Document is outstanding and
unpaid (other than contingent reimbursement and indemnification obligations) and
so long as the Commitments have not been terminated.

               11.2. Governmental Regulation. Anything contained in this
Agreement to the contrary notwithstanding, no Lender shall be obligated to
extend credit to the Company or any other Borrower in violation of any
limitation or prohibition provided by any applicable statute or regulation.

               11.3. Performance of Obligations. The Borrowers agree that the
Administrative Agent may, but shall have no obligation to (i) at any time, pay
or discharge taxes, liens, security interests or other encumbrances levied or
placed on or threatened against any property of any Borrower to the extent any
such Borrower is required by the terms hereof to pay any such amount, but has
not done so and (ii) after the occurrence and during the continuance of a
Default, to make any other payment or perform any act required of the Company or
any other Borrower under any Loan Document or take any other action which the
Administrative Agent in its discretion deems necessary or desirable to protect
or preserve such property of the Company. The Administrative Agent shall use its
reasonable efforts to give the applicable Borrower notice of any action taken
under this Section 11.3 prior to the taking of such action or promptly
thereafter provided the failure to give such notice shall not affect the
applicable Borrower’s obligations in respect thereof. The Borrowers agree to pay
the Administrative Agent, upon demand, the principal amount of all funds
advanced by the Administrative Agent under this Section 11.3, together with
interest thereon at the rate from time to time applicable to Floating Rate Loans
from the date of such advance until the outstanding principal balance thereof is
paid in full. If any Borrower fails to make payment in respect of any such
advance under this Section 11.3 within one (1) Business Day after the date the
applicable Borrower receives written demand therefor from the Administrative
Agent, the Administrative Agent shall promptly notify each Lender and each
Lender agrees that it shall thereupon make available to the Administrative
Agent, in Dollars in immediately available funds, the amount equal to such
Lender’s Pro Rata Share of such advance. If such funds are not made available to
the Administrative Agent by such Lender within one (1) Business Day after the
Administrative Agent’s demand therefor, the Administrative Agent will be
entitled to recover any such amount from such Lender together with interest
thereon at the Federal Funds Effective Rate for each day during the period
commencing on the date of such demand and ending on the date such amount is
received. The failure of any Lender to make available to the Administrative
Agent its Pro Rata Share of any such unreimbursed advance under this
Section 11.3 shall neither relieve any other Lender of its obligation hereunder
to make available to the Administrative Agent such other Lender’s Pro Rata Share
of such advance on the date such payment is to be made nor increase the
obligation of any other Lender to make such payment to the Administrative Agent.

93



--------------------------------------------------------------------------------



 



               11.4. Headings. Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.

               11.5. Entire Agreement. The Loan Documents and the fee letters
described in Section 5.1(viii) hereof embody the entire agreement and
understanding among the Borrowers, the Administrative Agent, the Syndication
Agent and the Lenders and supersede all prior agreements and understandings
among the Borrowers, the Administrative Agent, the Syndication Agent and the
Lenders relating to the subject matter thereof.

               11.6. Several Obligations; Benefits of this Agreement. The
respective obligations of the Lenders hereunder are several and not joint and no
Lender shall be the partner or agent of any other Lender (except to the extent
to which the Administrative Agent is authorized to act as such). The failure of
any Lender to perform any of its obligations hereunder shall not relieve any
other Lender from any of its obligations hereunder. This Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and assigns.

               11.7. Expenses; Indemnification.

          (A) Expenses. The Borrowers shall reimburse the Administrative Agent
and each Arranger for any reasonable costs, internal charges and out-of-pocket
expenses (including reasonable attorneys’ and paralegals’ fees and time charges
of attorneys and paralegals for the Administrative Agent or such Arranger, which
attorneys and paralegals may be employees of the Administrative Agent or such
Arranger) paid or incurred by the Administrative Agent or such Arranger in
connection with the preparation, negotiation, execution, delivery, syndication,
distribution (including via the internet), review, amendment, modification, and
administration of the Loan Documents. The Borrowers also agree to reimburse the
Administrative Agent and each Arranger and the Lenders for any costs, internal
charges and out-of-pocket expenses (including attorneys’ and paralegals’ fees
and time charges of attorneys and paralegals for the Administrative Agent and
such Arranger and the Lenders, which attorneys and paralegals may be employees
of the Administrative Agent or such Arranger or the Lenders) paid or incurred by
the Administrative Agent or such Arranger or any Lender in connection with the
collection of the Obligations and enforcement of the Loan Documents. In addition
to expenses set forth above, the Borrowers agree to reimburse the Administrative
Agent, promptly after the Administrative Agent’s request therefor, for each
audit, or other business analysis performed by or for the benefit of the Lenders
in connection with this Agreement or the other Loan Documents in an amount equal
to the Administrative Agent’s then customary charges for each person employed to
perform such audit or analysis, plus all costs and expenses (including, without
limitation, travel expenses) incurred by the Administrative Agent in the
performance of such audit or analysis. Administrative Agent shall provide the
Borrowers with a detailed statement of all reimbursements requested under this
Section 11.7(A).

          (B) Indemnity. The Borrowers further agree to defend, protect,
indemnify, and hold harmless the Administrative Agent, each Arranger and each
and all of the

94



--------------------------------------------------------------------------------



 



Lenders and each of their respective Affiliates, and each of such Administrative
Agent’s, Arranger’s, Lender’s, or Affiliate’s respective officers, directors,
trustees, investment advisors, employees, attorneys and agents (including,
without limitation, those retained in connection with the satisfaction or
attempted satisfaction of any of the conditions set forth in Article V)
(collectively, the “Indemnitees”) from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses of any kind or nature whatsoever (including, without limitation,
the fees and disbursements of counsel for such Indemnitees in connection with
any investigative, administrative or judicial proceeding, whether or not any of
such Indemnitees shall be designated a party thereto), imposed on, incurred by,
or asserted against such Indemnitees in any manner relating to or arising out
of:

     (i) this Agreement or any of the other Loan Documents, or any act, event or
transaction related or attendant thereto or to the making of the Loans, and the
issuance of and participation in Letters of Credit hereunder, the management of
such Loans or Letters of Credit, the use or intended use of the proceeds of the
Loans or Letters of Credit hereunder, or any of the other transactions
contemplated by the Loan Documents; or

     (ii) any liabilities, obligations, responsibilities, losses, damages,
personal injury, death, punitive damages, economic damages, consequential
damages, treble damages, intentional, willful or wanton injury, damage or threat
to the environment, natural resources or public health or welfare, costs and
expenses (including, without limitation, attorney, expert and consulting fees
and costs of investigation, feasibility or remedial action studies), fines,
penalties and monetary sanctions, interest, direct or indirect, known or
unknown, absolute or contingent, past, present or future relating to violation
of any Environmental, Health or Safety Requirements of Law arising from or in
connection with the past, present or future operations of the Company, its
Subsidiaries or any of their respective predecessors in interest, or, the past,
present or future environmental, health or safety condition of any respective
property of the Company or its Subsidiaries, the presence of asbestos-containing
materials at any respective property of the Company or its Subsidiaries or the
Release or threatened Release of any Contaminant into the environment
(collectively, the “Indemnified Matters”);

provided, however, no Borrower shall have any obligation to an Indemnitee
hereunder with respect to Indemnified Matters caused solely by or resulting
solely from the willful misconduct or Gross Negligence of such Indemnitee with
respect to the Loan Documents, as determined by the final non-appealed judgment
of a court of competent jurisdiction. If the undertaking to indemnify, pay and
hold harmless set forth in the preceding sentence may be unenforceable because
it is violative of any law or public policy, the applicable Borrower shall
contribute the maximum portion which it is permitted to pay and satisfy under
applicable law, to the payment and satisfaction of all Indemnified Matters
incurred by the Indemnitees.

          (C) Waiver of Certain Claims; Settlement of Claims. Neither the
Administrative Agent, either Arranger, any Lender nor the Company or any other

95



--------------------------------------------------------------------------------



 



Borrower shall be liable under this Agreement or any Loan Document or in respect
of any act, omission or event relating to the transaction contemplated hereby or
thereby, on any theory of liability seeking consequential, special, indirect,
exemplary or punitive damages. No settlement shall be entered into by the
Company or any of its Subsidiaries with respect to any claim, litigation,
arbitration or other proceeding relating to or arising out of the transactions
evidenced by this Agreement or the other Loan Documents (whether or not the
Administrative Agent or any Lender or any Indemnitee is a party thereto) unless
such settlement releases all Indemnitees from any and all liability with respect
thereto.

          (D) Survival of Agreements. The obligations and agreements of the
Borrowers under this Section 11.7 shall survive the termination of this
Agreement.

          (E) All amounts due under the preceding clauses (A) and (B) of this
Section 11.7 shall be payable promptly after written demand therefor.

               11.8. Numbers of Documents. All statements, notices, closing
documents, and requests hereunder shall be furnished to the Administrative Agent
with sufficient counterparts so that the Administrative Agent may furnish one to
each of the Lenders.

               11.9. Accounting. Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with Agreement Accounting
Principles. If any changes in generally accepted accounting principles are
hereafter required or permitted and are adopted by the Company or any of its
Subsidiaries with the agreement of its independent certified public accountants
and such changes result in a change in the method of calculation of any of the
financial covenants, tests, restrictions or standards herein or in the related
definitions or terms used therein (“Accounting Changes”), the parties hereto
agree, at the Company’s request, to enter into negotiations, in good faith, in
order to amend such provisions in a credit neutral manner so as to reflect
equitably such changes with the desired result that the criteria for evaluating
the Company’s and its Subsidiaries’ financial condition shall be the same after
such changes as if such changes had not been made; provided, however, until such
provisions are amended in a manner reasonably satisfactory to the Administrative
Agent and the Required Lenders, no Accounting Change shall be given effect in
such calculations and all financial statements and reports required to be
delivered hereunder shall be prepared in accordance with Agreement Accounting
Principles without taking into account such Accounting Changes. In the event
such amendment is entered into, all references in this Agreement to Agreement
Accounting Principles shall mean generally accepted accounting principles as of
the date of such amendment.

               11.10. Severability of Provisions. Any provision in any Loan
Document that is held to be inoperative, unenforceable, or invalid in any
jurisdiction shall, as to that jurisdiction, be inoperative, unenforceable, or
invalid without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.

               11.11. Nonliability of Lenders. The relationship between the
Borrowers and the Lenders and the Administrative Agent shall be solely that of
borrower and lender. Neither the

96



--------------------------------------------------------------------------------



 



Administrative Agent nor any Lender shall have any fiduciary responsibilities to
the Borrowers. Neither the Administrative Agent nor any Lender undertakes any
responsibility to any Borrower to review or inform any Borrower of any matter in
connection with any phase of the Borrowers’ business or operations.

               11.12. GOVERNING LAW. THE ADMINISTRATIVE AGENT ACCEPTS THIS
AGREEMENT, ON BEHALF OF ITSELF AND THE LENDERS, AT CHICAGO, ILLINOIS BY
ACKNOWLEDGING AND AGREEING TO IT THERE. ANY DISPUTE BETWEEN ANY BORROWER AND THE
ADMINISTRATIVE AGENT, ANY LENDER ARISING OUT OF, CONNECTED WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH, THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND WHETHER ARISING IN CONTRACT,
TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED IN ACCORDANCE WITH THE INTERNAL
LAWS (INCLUDING §735 ILCS 105/5-1 ET SEQ. BUT OTHERWISE WITHOUT REGARD TO THE
CONFLICTS OF LAWS PROVISIONS) OF THE STATE OF ILLINOIS.

               11.13. CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL.

          (A) EXCLUSIVE JURISDICTION. EXCEPT AS PROVIDED IN CLAUSE (B), EACH OF
THE PARTIES HERETO AGREES THAT ALL DISPUTES AMONG THEM ARISING OUT OF, CONNECTED
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS WHETHER
ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED EXCLUSIVELY
BY STATE OR FEDERAL COURTS LOCATED IN CHICAGO, ILLINOIS, BUT THE PARTIES HERETO
ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF CHICAGO, ILLINOIS. EACH OF THE PARTIES HERETO WAIVES IN ALL
DISPUTES BROUGHT PURSUANT TO THIS CLAUSE (A) ANY OBJECTION THAT IT MAY HAVE TO
THE LOCATION OF THE COURT CONSIDERING THE DISPUTE.

          (B) OTHER JURISDICTIONS. EACH BORROWER AGREES THAT THE ADMINISTRATIVE
AGENT AND ANY LENDER SHALL HAVE THE RIGHT TO PROCEED AGAINST EACH BORROWER OR
ITS RESPECTIVE PROPERTY IN A COURT IN ANY LOCATION TO ENABLE SUCH PERSON TO
(1) OBTAIN PERSONAL JURISDICTION OVER ANY BORROWER OR (2) IN ORDER TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER ENTERED IN FAVOR OF SUCH PERSON. EACH BORROWER
AGREES THAT IT WILL NOT ASSERT ANY PERMISSIVE COUNTERCLAIMS IN ANY PROCEEDING
BROUGHT BY SUCH PERSON TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF
SUCH PERSON. EACH BORROWER WAIVES ANY OBJECTION THAT IT MAY HAVE TO THE LOCATION
OF THE COURT IN WHICH SUCH PERSON HAS COMMENCED A PROCEEDING DESCRIBED IN THIS
CLAUSE (B).

97



--------------------------------------------------------------------------------



 



          (C) VENUE. EACH BORROWER IRREVOCABLY WAIVES ANY OBJECTION (INCLUDING,
WITHOUT LIMITATION, ANY OBJECTION OF THE LAYING OF VENUE OR BASED ON THE GROUNDS
OF FORUM NON CONVENIENS) WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF
ANY SUCH ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
IN ANY JURISDICTION SET FORTH ABOVE.

          (D) SERVICE OF PROCESS. EACH BORROWER IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN ARTICLE XV, AND THE COMPANY AND
EACH BORROWER OR GUARANTOR LOCATED OR ORGANIZED OUTSIDE OF THE STATE OF ILLINOIS
HEREBY IRREVOCABLY APPOINTS THE COMPANY AT THE ADDRESS PROVIDED IN SECTION 15.1,
AS ITS AGENT FOR SERVICE OF PROCESS OUT OF ANY OF THE COURTS REFERRED TO IN
PARAGRAPHS (A) AND (B) ABOVE AND THE COMPANY HEREBY ACCEPTS SUCH APPOINTMENT.
NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

          (E) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH,
RELATED TO OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH. EACH OF THE PARTIES HERETO AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.

          (F) ADVICE OF COUNSEL. EACH OF THE PARTIES REPRESENTS TO EACH OTHER
PARTY HERETO THAT IT HAS DISCUSSED THIS AGREEMENT AND, SPECIFICALLY, THE
PROVISIONS OF SECTION 11.7 AND THIS SECTION 11.13, WITH ITS COUNSEL.

               11.14. Other Transactions. Each of the Administrative Agent, the
Arrangers, the Lenders, the Swing Line Bank, the Issuing Banks and the Borrowers
acknowledge that the Lenders (or Affiliates of the Lenders) may, from time to
time, effect transactions for their own accounts or the accounts of customers,
and hold positions in loans or options on loans of the Company, the Company’s
Subsidiaries and other companies that may be the subject of this credit
arrangement and nothing in this Agreement shall impair the right of any such
Person to enter into

98



--------------------------------------------------------------------------------



 



any such transaction (to the extent it is not expressly prohibited by the terms
of this Agreement) or give any other Person any claim or right of action
hereunder as a result of the existence of the credit arrangements hereunder, all
of which are hereby waived. In addition, certain Affiliates of one or more of
the Lenders are or may be securities firms and as such may effect, from time to
time, transactions for their own accounts or for the accounts of customers and
hold positions in securities or options on securities of the Company, the
Company’s Subsidiaries and other companies that may be the subject of this
credit arrangement and nothing in this Agreement shall impair the right of any
such Person to enter into any such transaction (to the extent it is not
expressly prohibited by the terms of this Agreement) or give any other Person
any claim or right of action hereunder as a result of the existence of the
credit arrangements hereunder, all of which are hereby waived. Each of the
Administrative Agent, the Arrangers, the Lenders, the Swing Line Bank, the
Issuing Banks and the Borrowers acknowledges and consents to these multiple
roles, and further acknowledges that the fact that any such unit or Affiliate is
providing another service or product or proposal therefor to the Company or any
of its Subsidiaries does not mean that such service, product, or proposal is or
will be acceptable to any of the Administrative Agent, the Arrangers, the
Lenders, the Swing Line Bank or the Issuing Banks.

               11.15. Subordination of Intercompany Indebtedness. Each Borrower
agrees that any and all claims of such Borrower against a Guarantor with respect
to any “Intercompany Indebtedness” (as hereinafter defined) shall be subordinate
and subject in right of payment to the prior payment, in full and in cash, of
all Obligations and Hedging Obligations under Hedging Arrangements entered into
with the Lenders or any of their Affiliates (“Designated Hedging Agreements”);
provided that, and not in contravention of the foregoing, so long as no Default
has occurred and is continuing each Borrower may make loans to and receive
payments in the ordinary course with respect to such Intercompany Indebtedness
from each such Guarantor to the extent not prohibited by the terms of this
Agreement and the other Loan Documents. Notwithstanding any right of any
Borrower to ask, demand, sue for, take or receive any payment from any
Guarantor, all rights, liens and security interests of any Borrower, whether now
or hereafter arising and howsoever existing, in any assets of any Guarantor
shall be and are subordinated to the rights of the holders of the Obligations
and the Administrative Agent in those assets. No Borrower shall have any right
to possession of any such asset or to foreclose upon any such asset, whether by
judicial action or otherwise, unless and until all of the Obligations (other
than contingent indemnity obligations) and the Hedging Obligations under
Designated Hedging Agreements shall have been fully paid and satisfied (in cash)
and all financing arrangements pursuant to any Loan Document or Designated
Hedging Agreement have been terminated. If all or any part of the assets of any
Guarantor, or the proceeds thereof, are subject to any distribution, division or
application to the creditors of such Guarantor, whether partial or complete,
voluntary or involuntary, and whether by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding, or if the business of any such Guarantor is dissolved or
if substantially all of the assets of any such Guarantor are sold, then, and in
any such event (such events being herein referred to as an “Insolvency Event”),
any payment or distribution of any kind or character, either in cash, securities
or other property, which shall be payable or deliverable upon or with respect to
any indebtedness of any Guarantor to any Borrower (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
on any of the Obligations and Hedging Obligations under Designated Hedging
Agreements, due or to become due, until such Obligations and Hedging Obligations
(other than contingent indemnity

99



--------------------------------------------------------------------------------



 



obligations) shall have first been fully paid and satisfied (in cash). Should
any payment, distribution, security or instrument or proceeds thereof be
received by any Borrower upon or with respect to the Intercompany Indebtedness
after an Insolvency Event prior to the satisfaction of all of the Obligations
(other than contingent indemnity obligations) and Hedging Obligations under
Designated Hedging Agreements and the termination of all financing arrangements
pursuant to any Loan Document and or Designated Hedging Agreements, such
Borrower shall receive and hold the same in trust, as trustee, for the benefit
of the holders of the Obligations and such Hedging Obligations and shall
forthwith deliver the same to the Administrative Agent, for the benefit of such
Persons, in precisely the form received (except for the endorsement or
assignment of such Borrower where necessary), for application to any of the
Obligations and such Hedging Obligations, due or not due, and, until so
delivered, the same shall be held in trust by such Borrower as the property of
the holders of the Obligations and such Hedging Obligations. If any Borrower
fails to make any such endorsement or assignment to the Administrative Agent,
the Administrative Agent or any of its officers or employees are irrevocably
authorized to make the same. Each Borrower agrees that until the Obligations
(other than the contingent indemnity obligations) and such Hedging Obligations
have been paid in full (in cash) and satisfied and all financing arrangements
pursuant to any Loan Document or any Designated Hedging Agreement have been
terminated, no Borrower will assign or transfer to any Person (other than the
Administrative Agent) any claim such Borrower has or may have against any
Guarantor.

               11.16. Lenders Not Utilizing Plan Assets. None of the
consideration used by any of the Lenders or Designated Lenders to make its Loans
constitutes for any purpose of ERISA or Section 4975 of the Code assets of any
“plan” as defined in Section 3(3) of ERISA or Section 4975 of the Code and the
rights and interests of each of the Lenders and Designated Lenders in and under
the Loan Documents shall not constitute such “plan assets” under ERISA.

               11.17. Collateral. Each of the Lenders and the Issuing Banks
represents to the Administrative Agent, each of the other Lenders and each of
the other Issuing Banks that it in good faith is not relying upon any “margin
stock” (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in this Agreement.

               11.18. PMP. Each Lender which is a party to this Agreement on the
date hereof represents and warrants on the date hereof to each Borrower
organized under the laws of the Netherlands that (i) it is a PMP, (ii) it is
aware that it does not benefit, with respect to the credit facility evidenced by
this Agreement, from the protection offered by the Dutch Banking Act to Lenders
which are not PMPs, and (iii) it has made its own independent appraisal of risks
arising under or in connection with any Loan Documents.

ARTICLE XII: THE ADMINISTRATIVE AGENT

               12.1. Appointment; Nature of Relationship. JPMorgan is appointed
by the Lenders as the Administrative Agent hereunder and under each other Loan
Document, and each of the Lenders irrevocably authorizes the Administrative
Agent to act as the contractual representative of such Lender with the rights
and duties expressly set forth herein and in the other Loan Documents. The
Administrative Agent agrees to act as such contractual representative upon the
express conditions contained in this Article XII. In its capacity as the

100



--------------------------------------------------------------------------------



 



Lenders’ contractual representative, the Administrative Agent is acting as an
independent contractor, the rights and duties of which are limited to those
expressly set forth in this Agreement and the other Loan Documents. Each of the
Lenders agrees to assert no claim against the Administrative Agent on any agency
theory or any other theory of liability for breach of fiduciary duty.

               12.2. Powers. The Administrative Agent shall have and may
exercise such powers under the Loan Documents as are specifically delegated to
the Administrative Agent by the terms of each thereof, together with such powers
as are reasonably incidental thereto. The Administrative Agent shall have no
implied duties or fiduciary duties to the Lenders, or any obligation to the
Lenders to take any action hereunder or under any of the other Loan Documents
except any action specifically provided by the Loan Documents required to be
taken by the Administrative Agent.

               12.3. General Immunity. Neither the Administrative Agent nor any
of its directors, officers, agents or employees shall be liable to the
Borrowers, the Lenders or any Lender for any action taken or omitted to be taken
by it or them hereunder or under any other Loan Document or in connection
herewith or therewith except to the extent such action or inaction is found in a
final judgment by a court of competent jurisdiction to have arisen solely from
the Gross Negligence or willful misconduct of such Person.

               12.4. No Responsibility for Credit Extensions, Creditworthiness,
Recitals, Etc. Neither the Administrative Agent nor any of its directors,
officers, agents or employees shall be responsible for or have any duty to
ascertain, inquire into, or verify (i) any statement, warranty or representation
made in connection with any Loan Document or any credit extension hereunder;
(ii) the performance or observance of any of the covenants or agreements of any
obligor under any Loan Document; (iii) the satisfaction of any condition
specified in Article V, except receipt of items required to be delivered solely
to the Administrative Agent; (iv) the existence or possible existence of any
Default or (v) the validity, effectiveness or genuineness of any Loan Document
or any other instrument or writing furnished in connection therewith. The
Administrative Agent shall not be responsible to any Lender for any recitals,
statements, representations or warranties herein or in any of the other Loan
Documents or for the execution, effectiveness, genuineness, validity, legality,
enforceability, collectibility, or sufficiency of this Agreement or any of the
other Loan Documents or the transactions contemplated thereby, or for the
financial condition of any guarantor of any or all of the Obligations, the
Company or any of its Subsidiaries.

               12.5. Action on Instructions of Lenders. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
hereunder and under any other Loan Document in accordance with written
instructions signed by the Required Lenders (or all of the Lenders in the event
that and to the extent that this Agreement expressly requires such), and such
instructions and any action taken or failure to act pursuant thereto shall be
binding on all of the Lenders and on all owners of Loans. The Administrative
Agent shall be fully justified in failing or refusing to take any action
hereunder and under any other Loan Document unless it shall first be indemnified
to its satisfaction by the Lenders pro rata against any and all liability, cost
and expense that it may incur by reason of taking or continuing to take any such
action.

101



--------------------------------------------------------------------------------



 



               12.6. Employment of Agents and Counsel. The Administrative Agent
may execute any of its duties as the Administrative Agent hereunder and under
any other Loan Document by or through employees, agents, and attorney-in-fact
and shall not be answerable to the Lenders, except as to money or securities
received by it or its authorized agent, for the default or misconduct of any
such agent or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall be entitled to advice of counsel concerning the
contractual arrangement between the Administrative Agent and the Lenders and all
matters pertaining to the Administrative Agent’s duties hereunder and under any
other Loan Document.

               12.7. Reliance on Documents; Counsel. The Administrative Agent
shall be entitled to rely upon any notice, consent, certificate, affidavit,
letter, telegram, statement, paper or document believed by it to be genuine and
correct and to have been signed or sent by the proper person or persons, and, in
respect to legal matters, upon the opinion of counsel selected by the
Administrative Agent, which counsel may be employees of the Administrative
Agent.

               12.8. The Administrative Agent’s Reimbursement and
Indemnification. The Lenders agree to reimburse and indemnify the Administrative
Agent (i) for any amounts not reimbursed by any Borrower for which the
Administrative Agent is entitled to reimbursement by any Borrower under the Loan
Documents, (ii) for any other expenses incurred by the Administrative Agent in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents and (iii) for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of the Loan Documents or any other document delivered in
connection therewith or the transactions contemplated thereby, or the
enforcement of any of the terms thereof or of any such other documents, provided
that no Lender shall be liable for any of the foregoing to the extent any of the
foregoing is found in a final non-appealable judgment by a court of competent
jurisdiction to have arisen solely from the Gross Negligence or willful
misconduct of the Administrative Agent.

               12.9. Rights as a Lender. With respect to its Commitment, Loans
made by it, and Letters of Credit issued by it, the Administrative Agent shall
have the same rights and powers hereunder and under any other Loan Document as
any Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders”, “Issuing Bank” or
“Issuing Banks” shall, unless the context otherwise indicates, include the
Administrative Agent in its individual capacity. The Administrative Agent may
accept deposits from, lend money to, and generally engage in any kind of trust,
debt, equity or other transaction, in addition to those contemplated by this
Agreement or any other Loan Document, with the Company or any of its
Subsidiaries in which such Person is not prohibited hereby from engaging with
any other Person.

               12.10. Lender Credit Decision. Each Lender acknowledges that it
has, independently and without reliance upon the Administrative Agent, either
Arranger or any other Lender and based on the financial statements prepared by
the Company and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and the other Loan Documents. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent,

102



--------------------------------------------------------------------------------



 



either Arranger or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement and the other Loan
Documents.

               12.11. Successor Administrative Agent. The Administrative Agent
may resign at any time by giving written notice thereof to the Lenders and the
Company. Upon any such resignation, the Required Lenders shall have the right to
appoint, on behalf of the Borrowers and the Lenders, a successor Administrative
Agent. If no successor Administrative Agent shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty days
after the retiring Administrative Agent’s giving notice of resignation, then the
retiring Administrative Agent may appoint, on behalf of the Borrowers and the
Lenders, a successor Administrative Agent. Notwithstanding anything herein to
the contrary, so long as no Default has occurred and is continuing, each such
successor Administrative Agent shall be subject to approval by the Company,
which approval shall not be unreasonably withheld or delayed. Such successor
Administrative Agent shall be a commercial bank having capital and retained
earnings of at least $500,000,000. Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article XII shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
the Administrative Agent hereunder and under the other Loan Documents.

               12.12. Documentation Agents, Syndication Agent and Arrangers.
Neither the Documentation Agents, the Syndication Agent nor the Arrangers shall
have any right, power, obligation, liability, responsibility or duty under this
Agreement other than, except for the Arrangers, those applicable to all Lenders
as such. Without limiting the foregoing, none of such Lenders shall have or be
deemed to have a fiduciary relationship with any Lender. Each Lender hereby
makes the same acknowledgments with respect to such Lenders as it makes with
respect to the Administrative Agent in Section 12.10.

ARTICLE XIII: SETOFF; RATABLE PAYMENTS

               13.1. Setoff. In addition to, and without limitation of, any
rights of the Lenders under applicable law, if any Default occurs and is
continuing, any Indebtedness from any Lender to the Company or any other
Borrower (including all account balances, whether provisional or final and
whether or not collected or available) may be offset and applied toward the
payment of the Obligations owing to such Lender, whether or not the Obligations,
or any part hereof, shall then be due.

               13.2. Ratable Payments. If any Lender, whether by setoff or
otherwise, has payment made to it upon its Obligations (other than payments
received pursuant to Sections 4.1, 4.2 or 4.4) in a greater proportion than that
received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Obligations held by the other Lenders so that after
such purchase each Lender will hold its ratable proportion of Loans. In case any
such

103



--------------------------------------------------------------------------------



 



payment is disturbed by legal process, or otherwise, appropriate further
adjustments shall be made.

               13.3. Application of Payments. The Administrative Agent shall,
unless otherwise specified at the direction of the Required Lenders which
direction shall be consistent with the last two sentences of this Section 13.3,
apply all payments and prepayments in respect of any Obligations in the
following order:

     (i) first, to pay interest on and then principal of any portion of the
Loans which the Administrative Agent may have advanced on behalf of any Lender
for which the Administrative Agent has not then been reimbursed by such Lender
or the applicable Borrower;

     (ii) second, to pay interest on and then principal of any advance made
under Section 11.3 for which the Administrative Agent has not then been paid by
the applicable Borrower or reimbursed by the Lenders;

     (iii) third, to the ratable payment of the Obligations in respect of any
fees, expenses, reimbursements or indemnities then due to the Administrative
Agent or either Arranger;

     (iv) fourth, to pay Obligations in respect of any fees, expenses,
reimbursements or indemnities then due to the Lenders and the issuer(s) of
Letters of Credit;

     (v) fifth, to pay interest due in respect of Swing Line Loans;

     (vi) sixth, to pay interest due in respect of Loans (other than Swing Line
Loans) and L/C Obligations;

     (vii) seventh, to the ratable payment or prepayment of principal
outstanding on Swing Line Loans;

     (viii) eighth, to the ratable payment or prepayment of principal
outstanding on Loans (other than Swing Line Loans) and Reimbursement
Obligations;

     (ix) ninth, to provide cash collateral for all other L/C Obligations; and

     (x) tenth, to the ratable payment of all other Obligations.

Unless otherwise designated (which designation shall only be applicable prior to
the occurrence of a Default) by the Company, all principal payments in respect
of Loans (other than Swing Line Loans) shall be applied first, to repay
outstanding Floating Rate Loans, and then to repay outstanding Eurodollar Rate
Loans with those Eurodollar Rate Loans which have earlier expiring Interest
Periods being repaid prior to those which have later expiring Interest Periods.
The order of priority set forth in this Section 13.3 and the related provisions
of this Agreement are set forth solely to determine the rights and priorities of
the Administrative Agent, the Lenders, the Swing Line Bank and the issuer(s) of
Letters of Credit as among themselves. The order of priority set

104



--------------------------------------------------------------------------------



 



forth in clauses (iv) through (x) of this Section 13.3 may at any time and from
time to time be changed by the Required Lenders without necessity of notice to
or consent of or approval by any Borrower, or any other Person; provided, that
the order of priority of payments in respect of Swing Line Loans may be changed
only with the prior written consent of the Swing Line Bank. The order of
priority set forth in clauses (i) through (iii) of this Section 13.3 may be
changed only with the prior written consent of the Administrative Agent, and, in
the case of clause (iii), with the prior written consent of each Arranger.

               13.4. Relations Among Lenders.

          (A) No Action Without Consent. Except with respect to the exercise of
set-off rights of any Lender in accordance with Section 12.1, the proceeds of
which are applied in accordance with this Agreement, and each Lender agrees that
it will not take any action, nor institute any actions or proceedings, against
the Borrowers or any other obligor hereunder or with respect to any Loan
Document, without the prior written consent of the Required Lenders or, as may
be provided in this Agreement or the other Loan Documents, at the direction of
the Administrative Agent.

          (B) Not Partners; No Liability. The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Administrative Agent)
authorized to act for, any other Lender. The Administrative Agent shall have the
exclusive right on behalf of the Lenders to enforce the payment of the principal
of and interest on any Loan after the date such principal or interest has become
due and payable pursuant to the terms of this Agreement.

ARTICLE XIV: BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

               14.1. Successors and Assigns. The terms and provisions of the
Loan Documents shall be binding upon and inure to the benefit of the Borrowers
and the Lenders and their respective successors and assigns, except that
(A) other than in connection with a transaction involving a Subsidiary Borrower
which is permitted pursuant to the terms of this Agreement, no Borrower shall
have any right to assign its rights or obligations under the Loan Documents
without the consent of all of the Lenders, and any such assignment in violation
of this Section 14.1(A) shall be null and void, and (B) any assignment by any
Lender must be made in compliance with Section 14.3 hereof. The parties to this
Agreement acknowledge that clause (B) of this Section 14.1 relates only to
absolute assignments and does not prohibit assignments creating security
interests, including, without limitation, (x) any pledge or assignment by any
Lender of all or any portion of its rights under this Agreement and any Note to
a Federal Reserve Bank or (y) in the case of a Lender which is a fund, any
pledge or assignment of all or any portion of its rights under this Agreement
and any Note to its trustee in support of its obligations to its trustee;
provided, however, that no such pledge or assignment creating a security
interest shall release the transferor Lender from its obligations hereunder
unless and until the parties thereto have complied with the provisions of
Section 14.3. The Administrative Agent may treat each Lender as the owner of the
Loans made by such Lender hereunder for all purposes hereof unless and until
such Lender complies with Section 14.3 hereof in the case of an assignment
thereof or, in the case of any other transfer, a written notice of the transfer
is filed with the Administrative Agent. Any assignee or transferee of a Loan,
Commitment, L/C Interest or any

105



--------------------------------------------------------------------------------



 



other interest of a Lender under the Loan Documents agrees by acceptance thereof
to be bound by all the terms and provisions of the Loan Documents. Any request,
authority or consent of any Person, who at the time of making such request or
giving such authority or consent is the owner of any Loan, shall be conclusive
and binding on any subsequent owner, transferee or assignee of such Loan.

               14.2. Participations.

          (A) Permitted Participants; Effect. Subject to the terms set forth in
this Section 14.2, any Lender may, in the ordinary course of its business and in
accordance with applicable law, at any time sell to one or more banks or other
entities which are, to the extent required by the Dutch Banking Act and the
Dutch Exemption Regulation, PMPs (“Participants”) participating interests in any
Loan owing to such Lender, the Commitment of such Lender, any L/C Interest of
such Lender or any other interest of such Lender under the Loan Documents on a
pro rata or non-pro rata basis. Notice of such participation to the Company and
the Administrative Agent shall be required prior to any participation becoming
effective with respect to a Participant which is not a Lender, Designated Lender
or an Affiliate thereof. Upon receiving said notice, the Administrative Agent
shall record the participation in the Register it maintains. Moreover,
notwithstanding such recordation, such participation shall not be considered an
assignment under Section 14.3 of this Agreement and such Participant shall not
be considered a Lender. In the event of any such sale by a Lender of
participating interests to a Participant, such Lender’s obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the owner of all Loans made by it for all purposes
under the Loan Documents, all amounts payable by the applicable Borrower under
this Agreement shall be determined as if such Lender had not sold such
participating interests, and the applicable Borrower and the Administrative
Agent shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under the Loan Documents except that,
for purposes of Article IV hereof, the Participants shall be entitled to the
same rights as if they were Lenders.

          (B) Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver which, if the Participant were a Lender hereunder, would require the
consent of such Participant pursuant to the terms of Section 9.2.

          (C) Benefit of Setoff. The Borrowers agree that each Participant shall
be deemed to have the right of setoff provided in Section 13.1 hereof in respect
to its participating interest in amounts owing under the Loan Documents to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under the Loan Documents, provided that each Lender shall
retain the right of setoff provided in Section 13.1 hereof with respect to the
amount of participating interests sold to each Participant except to the extent
such Participant exercises its right of setoff. The Lenders agree to share with
each Participant, and each Participant, by exercising the right of setoff
provided in Section 13.1 hereof, agrees to share with each Lender, any amount
received

106



--------------------------------------------------------------------------------



 



pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 13.2 as if each Participant were a Lender.

               14.3. Assignments.

          (A) Permitted Assignments. Any Lender (each such assigning Lender
under this Section 14.3 being a “Seller”) may, in accordance with applicable
law, at any time assign to one or more banks or other entities that are Eligible
Assignees (“Purchasers”) all or a portion of its rights and obligations under
this Agreement (including, without limitation, its Commitment, Loans owing to
it, its participation interests in existing Letters of Credit and Swing Line
Loans, and its obligation to participate in additional Letters of Credit and
Swing Line Loans) in accordance with the provisions of this Section 14.3. Each
assignment shall be of a constant, and not a varying, ratable percentage of all
of the Seller’s rights and obligations under this Agreement. Such assignment
shall be substantially in the form of Exhibit D hereto and shall not be
permitted hereunder unless such assignment is either for all of such Seller’s
rights and obligations under the Loan Documents or, without the prior written
consent of the Administrative Agent, involves loans and commitments in an
aggregate amount of at least Five Million and 00/100 Dollars ($5,000,000) (which
minimum amount shall not apply to any assignment between Lenders, or to an
Affiliate of any Lender). The written consent of the Funded Issuing Banks and
the Company (which consent, in each such case, shall not be unreasonably
withheld or delayed), shall be required prior to an assignment becoming
effective with respect to a Purchaser which is not a Lender or an Affiliate of
such assigning Lender; provided that no such consent of the Company shall be
required to the extent a Default has occurred and is then continuing or if such
assignment is in connection with the physical settlement of one or more credit
derivative transactions. The written consent of the Administrative Agent (which
consent shall not be unreasonably withheld or delayed) shall be required prior
to each assignment becoming effective.

          (B) Effect; Effective Date. Upon (i) delivery to the Administrative
Agent of a notice of assignment, substantially in the form attached as
Appendix I to Exhibit D hereto (a “Notice of Assignment”), together with any
consent required by Section 14.3(A) hereof, (ii) payment of a Four Thousand and
00/100 Dollar ($4,000) fee by the assignor to the Administrative Agent for
processing such assignment, which fee shall not apply to any assignment from a
Lender to an Affiliate of such Lender, and (iii) the completion of the recording
requirements in Section 14.3(C), such assignment shall become effective on the
later of such date when the requirements in clauses (i), (ii), and (iii) are met
or the effective date specified in such Notice of Assignment. The Notice of
Assignment shall contain a representation by the Purchaser to the effect that
none of the consideration used to make the purchase of the Commitment, Loans and
L/C Obligations under the applicable assignment agreement are “plan assets” as
defined under ERISA and that the rights and interests of the Purchaser in and
under the Loan Documents will not be “plan assets” under ERISA. On and after the
effective date of such assignment, such Purchaser, if not already a Lender,
shall for all purposes be a Lender party to this Agreement and any other Loan
Documents executed by the Lenders and shall have all the rights and obligations
of a Lender under the Loan Documents, to the same extent as if it were an
original party hereto, and no further consent or action by any Borrower, the

107



--------------------------------------------------------------------------------



 



Lenders or the Administrative Agent shall be required to release the Seller with
respect to the percentage of the Aggregate Commitment, Loans and Letter of
Credit and Swing Line Loan participations assigned to such Purchaser. Upon the
consummation of any assignment to a Purchaser pursuant to this Section 14.3(B),
the Seller, the Administrative Agent and the Borrowers shall make appropriate
arrangements so that, to the extent notes have been issued to evidence any of
the transferred Loans, replacement notes are issued to such Seller and new notes
or, as appropriate, replacement notes, are issued to such Purchaser, in each
case in principal amounts reflecting their Commitments, as adjusted pursuant to
such assignment. Notwithstanding anything to the contrary herein, no Borrower
shall, at any time, be obligated to pay under Section 2.14(E) to any Lender that
is a Purchaser, assignee or transferee any sum in excess of the sum which such
Borrower would have been obligated to pay in respect of such transferred Loan to
the Lender that was the Seller, assignor or transferor had such assignment or
transfer not been effected.

          (C) The Register. Notwithstanding anything to the contrary in this
Agreement, each Borrower hereby designates the Administrative Agent, and the
Administrative Agent, hereby accepts such designation, to serve as such
Borrower’s contractual representative solely for purposes of this
Section 14.3(C). In this connection, the Administrative Agent shall maintain at
its address referred to in Section 15.1 a copy of each assignment delivered to
and accepted by it pursuant to this Section 14.3 and a register (the “Register”)
for the recordation of the names and addresses of the Lenders and the Commitment
of, principal amount of and interest on the Loans owing to, each Lender from
time to time and whether such Lender is an original Lender or the assignee of
another Lender pursuant to an assignment under this Section 14.3. The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and the Company and each of its Subsidiaries, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register as
a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by any Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.

          (D) Designated Lender.

     (i) Subject to the terms and conditions set forth in this Section 14.3(D),
any Lender may from time to time elect to designate an Eligible Designee to
provide all or any part of the Loans to be made by such Lender pursuant to this
Agreement; provided that the designation of an Eligible Designee by any Lender
for purposes of this Section 14.3(D) shall be subject to the approval of the
Administrative Agent (which consent shall not be unreasonably withheld or
delayed). Upon the execution by the parties to each such designation of an
agreement in the form of Exhibit K hereto (a “Designation Agreement”) and the
acceptance thereof by the Administrative Agent, the Eligible Designee shall
become a Designated Lender for purposes of this Agreement. The Designating
Lender shall thereafter have the right to permit the Designated Lender to
provide all or a portion of the Loans to be made by the Designating Lender
pursuant to the terms of this Agreement and the making of the Loans or portion
thereof shall satisfy the obligations of the Designating Lender to the same
extent, and as if, such Loan was made by the Designating Lender. As to any

108



--------------------------------------------------------------------------------



 



Loan made by it, each Designated Lender shall have all the rights a Lender
making such Loan would have under this Agreement and otherwise; provided,
(x) that all voting rights under this Agreement shall be exercised solely by the
Designating Lender, (y) each Designating Lender shall remain solely responsible
to the other parties hereto for its obligations under this Agreement, including
the obligations of a Lender in respect of Loans made by its Designated Lender
and (z) no Designated Lender shall be entitled to reimbursement under Article IV
hereof for any amount which would exceed the amount that would have been payable
by the Borrowers to the Lender from which the Designated Lender obtained any
interests hereunder. No additional Notes shall be required with respect to Loans
provided by a Designated Lender; provided, however, to the extent any Designated
Lender shall advance funds, the Designating Lender shall be deemed to hold the
Notes in its possession as an agent for such Designated Lender to the extent of
the Loan funded by such Designated Lender. Such Designating Lender shall act as
administrative agent for its Designated Lender and give and receive notices and
communications hereunder. Any payments for the account of any Designated Lender
shall be paid to its Designating Lender as administrative agent for such
Designated Lender and neither the Borrowers nor the Administrative Agent shall
be responsible for any Designating Lender’s application of such payments. In
addition, any Designated Lender may (1) with notice to, but without the consent
of the Borrowers or the Administrative Agent, assign all or portions of its
interests in any Loans to its Designating Lender or to any financial institution
consented to by the Administrative Agent providing liquidity and/or credit
facilities to or for the account of such Designated Lender and (2) subject to
advising any such Person that such information is to be treated as confidential
in accordance with such Person’s customary practices for dealing with
confidential, non-public information, disclose on a confidential basis any
non-public information relating to its Loans to any rating agency, commercial
paper dealer or provider of any guarantee, surety or credit or liquidity
enhancement to such Designated Lender.

(ii) Each party to this Agreement hereby agrees that it shall not institute
against, or join any other Person in instituting against any Designated Lender
any bankruptcy, reorganization, arrangements, insolvency or liquidation
proceeding or other proceedings under any federal or state bankruptcy or similar
law for one year and a day after the payment in full of all outstanding senior
indebtedness of any Designated Lender; provided that the Designating Lender for
each Designated Lender hereby agrees to indemnify, save and hold harmless each
other party hereto for any loss, cost, damage and expense arising out of their
inability to institute any such proceeding against such Designated Lender. This
Section 14.3(D)(ii) shall survive the termination of this Agreement.

               14.4. Confidentiality. Subject to Section 14.5, the
Administrative Agent and the Lenders and their respective representatives,
consultants and advisors shall hold all nonpublic information obtained pursuant
to the requirements of this Agreement and identified as such by the Company or
any other Borrower in accordance with such Person’s customary procedures for
handling confidential information of this nature and in accordance with safe and
sound commercial lending or investment practices and in any event may make
disclosure reasonably required by a prospective Transferee in connection with
the contemplated participation or

109



--------------------------------------------------------------------------------



 



assignment or as required or requested by any Governmental Authority or any
securities exchange or similar self-regulatory organization or representative
thereof or pursuant to a regulatory examination or legal process, or to any
direct or indirect contractual counterparty in swap agreements or such
contractual counterparty’s professional advisor, and shall (x) use its
commercially reasonable efforts to give prior notice of any such disclosure to
the extent permitted by applicable law, and (y) require any such Transferee to
agree (and require any of its Transferees to agree) to comply with this
Section 14.4. In no event shall the Administrative Agent or any Lender be
obligated or required to return any materials furnished by the Company;
provided, however, each prospective Transferee shall be required to agree that
if it does not become a participant or assignee it shall return all materials
furnished to it by or on behalf of the Company in connection with this
Agreement.

               14.5. Dissemination of Information. Each Borrower authorizes each
Lender to disclose to any Participant or Purchaser or any other Person acquiring
an interest in the Loan Documents by operation of law (each a “Transferee”) and
any prospective Transferee any and all information in such Lender’s possession
concerning the Borrowers and its Subsidiaries; provided that prior to any such
disclosure, such prospective Transferee shall agree to preserve in accordance
with Section 14.4 the confidentiality of any confidential information described
therein.

ARTICLE XV: NOTICES

               15.1. Giving Notice. Except as otherwise permitted by
Section 2.13 with respect to Borrowing/Election Notices, all notices and other
communications provided to any party hereto under this Agreement or any other
Loan Documents shall be in writing or by telex or by facsimile and addressed or
delivered to such party at its address set forth below its signature hereto or
at such other address as may be designated by such party in a notice to the
other parties. Any notice, if mailed and properly addressed with postage
prepaid, shall be deemed given three (3) Business Days after mailed; any notice,
if transmitted by telex or facsimile, shall be deemed given when transmitted
(answerback confirmed in the case of telexes); or any notice, if transmitted by
courier, one (1) Business Day after deposit with a reputable overnight carrier
service, with all charges paid.

               15.2. Change of Address. The Borrowers, the Administrative Agent
and any Lender may each change the address for service of notice upon it by a
notice in writing to the other parties hereto.

ARTICLE XVI: COUNTERPARTS

               This Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one agreement, and any of the parties
hereto may execute this Agreement by signing any such counterpart. This
Agreement shall be effective when it has been executed by the Company, the
Administrative Agent and the Lenders and each party has notified the
Administrative Agent by facsimile or telephone, that it has taken such action;
it being understood and agreed that the initial extensions of credit hereunder
shall be subject to the satisfaction of the conditions precedent set forth in
Section 5.1 hereof.

110



--------------------------------------------------------------------------------



 



[Remainder of This Page Intentionally Blank]

111



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrowers, the Lenders and the Administrative Agent
have executed this Agreement as of the date first above written.

              CHICAGO BRIDGE & IRON COMPANY N.V.,
as the Company
By: CHICAGO BRIDGE & IRON COMPANY B.V.
Its: Managing Director
 
       

  By:   Gerald M. Glenn

  Name:   Gerald M. Glenn

  Title:   Managing Director
 
            Address:     c/o Chicago Bridge & Iron Company (Delaware)     One
CB&I Plaza     2103 Research Forest Drive     The Woodlands, TX 77380    
Attention: Richard E. Goodrich, Executive Vice     President & Chief Financial
Officer     Telephone No.: (832) 513-1000     Facsimile No.: (832) 513-1092

Signature Page to Amended and Restated Credit Agreement
Dated May, 2005

 



--------------------------------------------------------------------------------



 



              CB&I CONSTRUCTORS, INC., as a Subsidiary
Borrower
 
       

  By:   Richard A. Byers

  Name:   Richard A. Byers

  Title:   Vice President and Treasurer
 
            Address:     c/o Chicago Bridge & Iron Company (Delaware)     One
CB&I Plaza     2103 Research Forest Drive     The Woodlands, TX 77380    
Attention: Richard E. Goodrich, Executive Vice     President & Chief Financial
Officer     Telephone No.: (832) 513-1000     Facsimile No.: (832) 513-1092

Signature Page to Amended and Restated Credit Agreement
Dated May, 2005

 



--------------------------------------------------------------------------------



 



              CBI SERVICES, INC., as a Subsidiary Borrower
 
       

  By:   Terrence G. Browne

  Name:   Terrence G. Browne

  Title:   Treasurer
 
            Address:     c/o Chicago Bridge & Iron Company (Delaware)     One
CB&I Plaza     2103 Research Forest Drive     The Woodlands, TX 77380    
Attention: Richard E. Goodrich, Executive Vice     President & Chief Financial
Officer     Telephone No.: (832) 513-1000     Facsimile No.: (832) 513-1092

Signature Page to Amended and Restated Credit Agreement
Dated May, 2005

 



--------------------------------------------------------------------------------



 



              CHICAGO BRIDGE & IRON COMPANY
(DELAWARE), as a Subsidiary Borrower
 
       

  By:   Richard A. Byers

  Name:   Richard A. Byers

  Title:   Vice President and Treasurer
 
            Address:     Chicago Bridge & Iron Company (Delaware)     One CB&I
Plaza     2103 Research Forest Drive     The Woodlands, TX 77380     Attention:
Richard E. Goodrich, Executive Vice     President & Chief Financial Officer    
Telephone No.: (832) 513-1000     Facsimile No.: (832) 513-1092

Signature Page to Amended and Restated Credit Agreement
Dated May, 2005

 



--------------------------------------------------------------------------------



 



              CB&I TYLER COMPANY, as a Subsidiary Borrower
 
       

  By:   Richard A. Byers

  Name:   Richard A. Byers

  Title:   Vice President and Treasurer
 
            Address:     c/o Chicago Bridge & Iron Company (Delaware)     One
CB&I Plaza     2103 Research Forest Drive     The Woodlands, TX 77380    
Attention: Richard E. Goodrich, Executive Vice     President & Chief Financial
Officer     Telephone No.: (832) 513-1000     Facsimile No.: (832) 513-1092

Signature Page to Amended and Restated Credit Agreement
Dated May, 2005

 



--------------------------------------------------------------------------------



 



              CHICAGO BRIDGE & IRON COMPANY B.V.,
as a Subsidiary Borrower
 
       

  By:   Gerald M. Glenn

  Name:   Gerald M. Glenn

  Title:   Managing Director
 
            Address:     c/o Chicago Bridge & Iron Company (Delaware)     One
CB&I Plaza     2103 Research Forest Drive     The Woodlands, TX 77380    
Attention: Richard E. Goodrich, Executive Vice     President & Chief Financial
Officer     Telephone No.: (832) 513-1000     Facsimile No.: (832) 513-1092

Signature Page to Amended and Restated Credit Agreement
Dated May, 2005

 



--------------------------------------------------------------------------------



 



              JPMORGAN CHASE BANK, N.A. (successor by
merger to Bank One, NA (having its principal
office in Chicago, Illinois), as Administrative
Agent and as a Lender
 
       

  By:   H. David Jones

  Name:   H. David Jones

  Title:   Vice President
 
            Notice Address:     707 Travis St., 8-CBBN-78     Houston, TX 77002
    Attention: Robert Glendora     Telephone: (713) 216-5831     Facsimile:
(713) 216-6004               Lending Installation Address:          same as
above

Signature Page to Amended and Restated Credit Agreement
Dated May, 2005

 



--------------------------------------------------------------------------------



 



              BANK OF AMERICA, N.A., as Syndication
Agent and as a Lender
 
       

  By:   Robert W. Troutman

  Name:   Robert W. Troutman

  Title:   Managing Director
 
            Notice Address:     Bank of America, N.A.     333 S. Hope Street –
24th Floor     CA9-193-24-05     Attention: Robert W. Troutman     Telephone:
(213) 621-8765     Facsimile: (213) 621-8793               Lending Installation
Address:     Bank of America, N.A.          same as above

Signature Page to Amended and Restated Credit Agreement
Dated May, 2005

 



--------------------------------------------------------------------------------



 



              BANK OF MONTREAL, as
a Documentation Agent and as a Lender
 
       

  By:   Joann Holman

  Name:   Joann Holman

  Title:   Director
 
            Notice Address:     111 W. Monroe Street     10th Floor West    
Chicago, Illinois 60603     Attention: Joann Holman     Telephone:
(312) 461-2800     Facsimile: (312) 293-5068
 
            Lending Installation Address:     111 W. Monroe Street     10th
Floor West     Chicago, Illinois 60603

Signature Page to Amended and Restated Credit Agreement
Dated May, 2005

 



--------------------------------------------------------------------------------



 



              WELLS FARGO BANK, N.A., as a
Documentation Agent and as a Lender
 
       

  By:   Thomas F. Caver, III

  Name:   Thomas F. Caver, III

  Title:   Vice President
 
            Notice Address:     North Houston RCBO     12941 North Freeway, Ste
#400     Houston, TX 77060     Attention: Thomas F. Caver, III     Telephone:
(281) 877-1890     Facsimile: (281) 877-1884
 
            Lending Installation Address:          same as above

Signature Page to Amended and Restated Credit Agreement
Dated May, 2005

 



--------------------------------------------------------------------------------



 



              BNP PARIBAS, as a Documentation Agent and
as a Lender
 
       

  By:   Craig Pierce

  Name:   Craig Pierce

  Title:   Vice President          

  By:   Aurora Abella

  Name:   Aurora Abella

  Title:   Vice President
 
            Notice Address:     BNP Paribas – Loan Servicing     919 3rd Avenue
    New York, New York 10022     Attention: Gabriel Candamo     Telephone:
(212) 471-6626     Facsimile: (212) 841-2683
 
            Lending Installation Address:     BNP Paribas     1200 Smith,
Suite 3100     Houston, TX 77002

Signature Page to Amended and Restated Credit Agreement
Dated May, 2005

 



--------------------------------------------------------------------------------



 



              THE ROYAL BANK OF SCOTLAND plc, as a
Documentation Agent and as a Lender
 
       

  By:   Matthew Main

  Name:   Matthew Main

  Title:   Senior Vice President
 
            Notice Address:     600 Travis Street     Suite 6500     Houston, TX
77002     Attention: Paul McDonagh     Telephone: (713) 221-2436     Facsimile:
(713) 221-2430
 
            Lending Installation Address:     101 Park Avenue     12th Floor    
New York, NY 10178

Signature Page to Amended and Restated Credit Agreement
Dated May, 2005

 



--------------------------------------------------------------------------------



 



              FORTIS CAPITAL CORP., as a Lender
 
       

  By:   Diran Chalakian

  Name:   Diran Chalakian

  Title:   Vice President
 
       

  By:   William Mauder

  Name:   William Mauder

  Title:   Vice President
 
            Notice Address:     Fortis Capital Corp.     301 Iresser Blvd.    
Stamford, CT 06901     Attention: Lorna Lewis     Telephone: (203) 705-5726    
Facsimile: (203) 705-5890
 
            Lending Installation Address:          same as above

Signature Page to Amended and Restated Credit Agreement
Dated May, 2005

 



--------------------------------------------------------------------------------



 



              CREDIT SUISSE FIRST BOSTON, acting
through its Cayman Islands Branch, as a Lender
 
       

  By:
Name:
Title:

By:
Name:
Title:   Thomas R. Cantello
Thomas R. Cantello
Vice President

Gregory S. Richards
Gregory S. Richards
Associate
 
            Notice Address:     Eleven Madison Avenue     25th Floor     New
York, NY 10010     Attention: Thomas Cantello     Telephone: (212) 325-6865    
Facsimile: (212) 325-8321
 
            Lending Installation Address:              

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Signature Page to Amended and Restated Credit Agreement
Dated May, 2005

 



--------------------------------------------------------------------------------



 



              BARCLAYS BANK PLC, as a Lender
 
       

  By:   Nicholas Bell

  Name:   Nicholas Bell

  Title:   Director
 
            Notice Address:     Barclays Bank PLC     200 Cedar Knolls Road    
Whippany, NJ 07981     Attention: Rosanna Pernice     Telephone: (973) 576-3728
    Facsimile: (973) 576-3014
 
            Lending Installation Address:     Barclays Bank PLC     200 Park
Avenue     New York, NY 10166

Signature Page to Amended and Restated Credit Agreement
Dated May, 2005

 



--------------------------------------------------------------------------------



 



              CALYON NEW YORK BRANCH, as a Lender
 
       

  By:   Olivier Audemard

  Name:   Olivier Audemard

  Title:   Managing Director
 
       

  By:   Philippe Soustra

  Name:   Philippe Soustra

  Title:   Executive Vice President
 
            Notice Address:     1301 Avenue of the Americas     New York, NY
10019     Attention: Olivier Audemard     Telephone: (212) 261-7356    
Facsimile: (212) 261-3405
 
            Lending Installation Address:              

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Signature Page to Amended and Restated Credit Agreement
Dated May, 2005

 



--------------------------------------------------------------------------------



 



              UBS LOAN FINANCE LLC, as a Lender
 
       

  By:   Wilfred V. Saint

  Name:   Wilfred V. Saint

  Title:   Director
 
       

  By:   Richard L. Tavrow

  Name:   Richard L. Tavrow

  Title:   Director
 
            Notice Address:     UBS LOAN FINANCE LLC     677 Washington
Boulevard     Stamford, CT 06901     Attention: Marie Haddad     Telephone:
(203) 719-5609     Facsimile: (203) 719-3888
 
            Lending Installation Address:          same as above

Signature Page to Amended and Restated Credit Agreement
Dated May, 2005

 



--------------------------------------------------------------------------------



 



              PNC BANK, NATIONAL ASSOCIATION, as a Lender
 
       

  By:   Sharon Geffel

  Name:   Sharon Geffel

  Title:   Vice President
 
            Notice Address:     249 Fifth Avenue     One PNC Plaza, P1-POPP-03-1
    Pittsburgh, PA 15222-2707     Attention: Sharon Geffel     Telephone:
(412) 762-9340     Facsimile: (412) 768-9259
 
            Lending Installation Address:          same as above

Signature Page to Amended and Restated Credit Agreement
Dated May, 2005

 



--------------------------------------------------------------------------------



 



              REGIONS BANK, as a Lender
 
       

  By:   Mark Burr

  Name:   Mark Burr

  Title:   MGR – Nat’l Corp Banking
 
            Notice Address:     Regions National Corporate Banking     417 20th
St. North 8th Floor     Birmingham, AL 35203     Attention: Mark Burr    
Telephone: (205) 326-7679     Facsimile: (205) 326-7788               Lending
Installation Address:              

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Signature Page to Amended and Restated Credit Agreement
Dated May, 2005

 



--------------------------------------------------------------------------------



 



              ALLIED IRISH BANK, PLC, as a Lender
 
       

  By:   Vikas Mavinkurue

  Name:   Vikas Mavinkurue

  Title:   Vice President
 
       

  By:   Margaret Brennan

  Name:   Margaret Brennan

  Title:   Vice President
 
            Notice Address:     405 Park Avenue     New York, NY 10022    
Attention: Corporate Operations     Telephone: (212) 515-6733     Facsimile:
(212) 339-8325
 
            Lending Installation Address:              

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Signature Page to Amended and Restated Credit Agreement
Dated May, 2005

 



--------------------------------------------------------------------------------



 



              THE NORTHERN TRUST COMPANY, as a Lender
 
       

  By:   Paul H. Theiss

  Name:   Paul H. Theiss

  Title:   Vice President
 
            Notice Address:     50 South LaSalle St., B-2     Chicago, IL 60675
    Attention: Middle Market Client Group     Telephone: (312) 630-6000    
Facsimile: (312) 444-7028               Lending Installation Address:    
     same as above

Signature Page to Amended and Restated Credit Agreement
Dated May, 2005

 



--------------------------------------------------------------------------------



 



         

  STANDARD CHARTERED BANK, as a Lender
 
       

  By:   John Robinson

  Name:   John Robinson

  Title:   Senior Vice President
 
       

  By:   Robert K. Reddington

  Name:   Robert K. Reddington

  Title:   AVP/Credit Documentation
 
            Notice Address:     One Madison Avenue     Third Floor     New York,
NY 10010     Attention: Victoria Faltine     Telephone: (212) 667-0203    
Facsimile: (212) 667-0287
 
            Lending Installation Address:
     same as above

Signature Page to Amended and Restated Credit Agreement
Dated May, 2005

 



--------------------------------------------------------------------------------



 



              ABU DHABI INTERNATIONAL BANK, as a Lender
 
       

  By:   David J. Young

  Name:   David J. Young

  Title:   Vice President
 
       

  By:   Nagy S. Kolta

  Name:   Nagy S. Kolta

  Title:   Executive Vice President
 
            Notice Address:     Abu Dhabi International Bank     1020 19th
Street, NW Suite 500     Washington, DC 20036     Attention: David Young    
Telephone: (202) 842-7956     Facsimile: (202) 842-7955

            Lending Installation Address:          same as above

Signature Page to Amended and Restated Credit Agreement
Dated May, 2005

 



--------------------------------------------------------------------------------



 



              AMEGY BANK, as a Lender
 
       

  By:   Laif Afseth

  Name:   Laif Afseth

  Title:   Senior Vice President
 
            Notice Address:     4400 Post Oak Parkway, POP 327     Houston,
Texas 77027     Attention: Laif Afseth     Telephone: (713) 232-1586    
Facsimile: (713) 232-8541
 
            Lending Installation Address:          same as above

Signature Page to Amended and Restated Credit Agreement
Dated May, 2005

 



--------------------------------------------------------------------------------



 



              BANK OF NEW YORK, as a Lender
 
       

  By:   Kevin Higgins

  Name:   Kevin Higgins

  Title:   Vice President
 
            Notice Address:     One Wall Street     21st Floor     New York, NY
10286     Attention: Kevin Higgins     Telephone: (212) 635-7878     Facsimile:
(212) 635-7978
 
            Lending Installation Address:

       same as above

Signature Page to Amended and Restated Credit Agreement
Dated May, 2005

 



--------------------------------------------------------------------------------



 



              HIBERNIA NATIONAL BANK, as a Lender
 
       

  By:   Debra Rings

  Name:   Debra Rings

  Title:   Vice President
 
            Notice Address:     5718 Westheimer, Suite 600     Houston, TX 77057
    Attention: Debra Rings     Telephone: (713) 435-5024     Facsimile:
(713) 706-5499
 
            Lending Installation Address:          same as above

Signature Page to Amended and Restated Credit Agreement
Dated May, 2005

 



--------------------------------------------------------------------------------



 



              WOOD FOREST NATIONAL BANK, as a Lender
 
       

  By:   Dan Hauser

  Name:   Dan Hauser

  Title:   President
 
            Notice Address:     1300 Lake Robbins Drive, Suite 100     The
Woodlands, Texas 77380     Attention: Brennan Zaunbrecher     Telephone:
(832) 375-2082     Facsimile: (832) 375-3082
 
            Lending Installation Address:          same as above

Signature Page to Amended and Restated Credit Agreement
Dated May, 2005

 